 

Exhibit 10.4

 

Execution Version

 

AMENDMENT NO. 3

TO FIRST LIEN CREDIT AGREEMENT

 

This AMENDMENT NO. 3 TO FIRST LIEN CREDIT AGREEMENT, dated as of July 20, 2020
(this “Amendment”), is by and among TELIGENT, INC., a Delaware corporation (the
“Borrower”), its Subsidiaries signatory hereto, the lenders from time to time
party hereto (each a “Lender” and, collectively, the “Lenders”), ACF FINCO I LP,
a Delaware limited partnership, as administrative agent and collateral agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”). For purposes of this Amendment, all terms
used herein which are not otherwise defined herein, including but not limited to
those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Amended Credit Agreement (as defined below).

WHEREAS, the Administrative Agent, Lenders, Borrower and other Credit Parties
have entered into financing arrangements pursuant to which the Lenders (or
Administrative Agent on behalf of the Lenders) have made and may make Loans and
provide other financial accommodations to Borrower as set forth in (i) the First
Lien Credit Agreement, dated as of December 13, 2018, as amended by that certain
Consent and Amendment No. 1 to First Lien Credit Agreement, dated as of October
31, 2019, as amended by that certain Amendment No. 2 to First Lien Credit
Agreement, dated as of April 6, 2020 and effective as of December 31, 2019 (as
in effect prior to the effectiveness of this Amendment, the “Credit Agreement”,
and as the same is further amended by this Amendment and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Amended Credit Agreement”), by and among the Administrative Agent, Lenders,
Borrower and other Credit Parties and (ii) the other Credit Documents,
including, without limitation, this Amendment;

 

WHEREAS, the Borrower plans to enter into the Third Lien Note Documents (as
defined in the Amended Credit Agreement) with certain holders of the 2023 PIK
Convertible Notes and certain of the holders of the 2023 Convertible Notes, in
connection with, among other things, the issuance and sale of Third Lien Notes
that will result in net cash proceeds of not less than $10,000,000 for the
Borrower and its Subsidiaries (the transactions contemplated by the Third Lien
Note Documents are referred to herein collectively as the “Third Lien
Transaction”);

 

WHEREAS, pursuant to (i) Section 10.01(b) of the Credit Agreement an Event of
Default has occurred due to the Credit Parties’ failure to disclose a complete
and accurate Schedule 7.31 in respect of all material Registrations held by each
Credit Party and its Subsidiaries, (ii) Section 10.01(c) of the Credit Agreement
an Event of Default has occurred due to the Borrower’s failure to comply with
the covenant set forth in Section 9.01(n) with respect to the incurrence of a
one-time unsecured loan under and in accordance with 15 U.S.C. 636(a)(36) (as
added to the Small Business Act by Section 1102 of the CARES Act) under the
Coronavirus Aid, Relief, and Economic Security Act, or the CARES Act, and
applicable rules and regulations (as amended from time to time, the “Cares
Act”), (iii) Section 10.01(c) of the Credit Agreement an Event of Default has
occurred due to the Credit Parties’ failure to comply with the covenant set
forth in Section 8.01(g) of the Credit Agreement with respect to the delivery of
written notice by an Authorized Officer of a Credit Party specifying the nature
of any Default or Event of Default, including the period of existence thereof
and what action such Credit Party proposes to take, upon such Authorized
Officer’s knowledge of such Default or Event of Default and (iv) Section
10.01(c) of the Credit Agreement an Event of Default has occurred due to the
Credit Parties’ failure to comply with the covenant set forth in Section 9.13(c)
of the Credit Agreement from July 16, 2020 through the date hereof (such Event
of Defaults are hereinafter referred to as the “Specified Defaults”); and

 



1

 

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders (i) waive the Specified Defaults, (ii) consent to the Third Lien
Transaction and (iii) amend certain provisions of the Credit Agreement, as
provided more fully herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements and covenants contained in the Credit Agreement and herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1. Amendments to the Credit Agreement. Subject to the conditions to
effectiveness set forth in Section 3 hereof, and in reliance upon the
representations and warranties made by the Credit Parties in Section 2 hereof,
pursuant to Section 12.01 of the Credit Agreement and subject to the terms and
conditions herein, the Credit Agreement is hereby amended as set forth below in
this Section 1.

 

1.01.       The Credit Agreement is hereby amended in its entirety (inclusive of
Schedule 7.31 but exclusive of all other schedules and exhibits thereto) with
the document attached hereto as Annex I.

 

Section 2. Representations and Warranties. Each Credit Party, jointly and
severally, hereby represents and warrants to the Lenders and the Administrative
Agent as follows, which representations and warranties are continuing and shall
survive the execution and delivery hereof:

 

2.01        No Default. At and as of the date of this Amendment and both prior
to and after giving effect to this Amendment, no Default or Event of Default
(other than the Specified Defaults) is continuing.

 

2.02       Representations and Warranties True and Correct. At and as of the
date of this Amendment and both prior to and after giving effect to this
Amendment, each of the representations and warranties contained in the Credit
Agreement and other Credit Documents is true and correct in all material
respects (except where such representations and warranties expressly relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date).

 

2.03       Corporate Power and Authority. Each Credit Party has the corporate or
other organizational power and authority to execute and deliver this Amendment
and carry out the terms and provisions of this Amendment and the Amended Credit
Agreement and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Amendment and the
performance of the Amended Credit Agreement. Each Credit Party has duly executed
and delivered this Amendment, and this Amendment and the Amended Credit
Agreement constitute the valid and binding agreements of such Credit Party
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, moratorium, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law).

 



2

 

 

2.04       No Violation. The execution, delivery and performance by any Credit
Party of this Amendment and the performance of the Amended Credit Agreement, and
compliance with the terms and provisions thereof, will not (i) contravene any
applicable provision of any material Applicable Law of any Governmental
Authority, (ii) result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Credit Party (other than Permitted Liens and Liens
created under the Credit Documents) pursuant to (A) the terms of any material
indenture, loan agreement, lease agreement, mortgage or deed of trust, or (B)
any other Material Contracts Obligation, in the case of either clause (ii)(A) or
(ii)(B), to which any Credit Party is a party or by which it or any of its
property or assets is bound, or (iii) violate any provision of the Organization
Documents of any Credit Party, except with respect to any conflict, breach or
contravention or default (but not creation of Liens) referred to in clause (ii),
to the extent that such conflict, breach, contravention or default could not
reasonably be expected to have a Material Adverse Effect.

 

Section 3. Conditions. This Amendment shall not become effective until each of
the following conditions is satisfied (or waived by the Required Lenders):

 

3.01       The Administrative Agent shall have received counterparts of this
Amendment duly executed by each Credit Party signatory hereto and each other
relevant party to this Amendment;

 

3.02       The representations and warranties contained in Section 2 hereof
shall be true and correct in all material respects on and as of the date hereof,
as though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects on and as of
such earlier date);

 

3.03       (i) The Third Lien Transaction shall have been consummated (or shall
be consummated substantially simultaneously with the execution hereof) on the
terms and conditions set forth in the Third Lien Note Documents and (ii) the
Administrative Agent shall have received evidence of the Borrower’s receipt of
net proceeds of at least $10,000,000 from the Third Lien Transaction in form and
substance satisfactory to Administrative Agent;

 

3.04       The Administrative Agent shall have received a certificate for each
Credit Party party to the Amendment, dated as of the date hereof, duly executed
and delivered by an Authorized Officer of such Credit Party party to the
Amendment as to:

 

(i)                 resolutions of each such Person’s board of
managers/directors (or other managing body, in the case of a Person that is not
a corporation) then in full force and effect expressly and specifically
authorizing, to the extent relevant, all aspects of this Amendment applicable to
such Person and the execution, delivery and performance of this Amendment to be
executed by such Person;

 

(ii)              the incumbency and signatures of its Authorized Officers and
any other of its officers, managing member or general partner, as applicable,
authorized to act with respect to this Amendment to be executed by such Person;

 

(iii)            each such Person’s Organization Documents, as amended, modified
or supplemented as of the date hereof, with the certificate or articles of
incorporation or formation certified by the appropriate officer or official body
of the jurisdiction of organization of such Person; and

 

(iv)             certificates of good standing with respect to each Credit
Party, each dated within a recent date prior to the date hereof, such
certificates to be issued by the appropriate officer or official body of the
jurisdiction of organization of such Credit Party, which certificate shall
indicate that such Credit Party is in good standing in such jurisdiction.

 



3

 

 

3.06       The Administrative Agent shall have received, for its own account,
the fees, costs and expenses due and payable to it pursuant to Section 5.01
hereof and Section 12.05 of the Amended Credit Agreement (including the
reasonable fees, disbursements and other charges of counsel) for which invoices
have been presented prior to the date hereof; and

 

3.07       The Administrative Agent shall have received counterparts of the
Amendment No. 5 to Second Lien Credit Agreement duly executed by the Second Lien
Agent, each Credit Party signatory thereto and each other relevant party
thereto.

 

3.08       The Administrative Agent shall have received a Transfer Letter (as
defined in the applicable Security Documents) executed in blank covering each
pending or issued Drug Application (as defined in the Security Agreement)
existing after the Closing Date if a Transfer Letter with respect thereto shall
not have heretofore been delivered.

 

3.09       The Administrative Agent shall have received an executed version of
the Third Lien Intercreditor Agreement duly executed by the Third Lien Agent,
the Second Lien Agent, the Administrative Agent and each other relevant party
thereto.

 

3.10       The Administrative Agent shall have received counterpart of the
Amended and Restated Canadian Security Agreement between the Administrative
Agent and Teligent Canada, Inc.

 

Section 4. Waiver. Effective as of the date hereof, subject to the satisfaction
of the conditions set forth in Section 3 hereof, Administrative Agent and the
Lenders signatory hereto hereby waive the Specified Defaults. The waiver
contained in this Section 4 is a limited waiver and (i) shall only be relied
upon and used for the specific purpose set forth herein, (ii) shall not
constitute nor be deemed to constitute a waiver, except as otherwise expressly
set forth herein, of (a) any Default or Event of Default or (b) any term or
condition of the Credit Agreement and the other Loan Documents, (iii) shall not
constitute nor be deemed to constitute a consent by the Administrative Agent or
any Lender to anything other than the specific purpose set forth herein and (iv)
shall not constitute a custom or course of dealing among the parties hereto.

 

Section 5. Miscellaneous.

 

5.01       Fees and Expenses. The Borrower agrees and acknowledges that all
reasonable and documented out-of-pocket costs and expenses incurred by the
Administrative Agent in connection with this Amendment, including the reasonable
fees, disbursements and other charges of one counsel, shall be paid by the
Credit Parties to the Administrative Agent.

 

5.02       No Waiver or Modification. Nothing contained herein shall be deemed
to constitute a waiver of compliance with any term or condition contained in the
Credit Agreement or any other Credit Document or constitute a course of conduct
or dealing among the parties. The Administrative Agent and Lenders reserve all
rights, privileges and remedies under the Credit Documents. Except as expressly
amended hereby, the Credit Agreement and other Credit Documents remain
unmodified and in full force and effect in accordance with their respective
terms and are hereby ratified and confirmed in all respects.

 



4

 

 

5.03       Credit Document. This Amendment shall constitute a Credit Document
under and as defined in the Amended Credit Agreement. All references in the
Credit Documents to the Credit Agreement shall be deemed to be references to the
Credit Agreement as amended hereby.

 

5.04       Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND ANY CLAIM, CONTROVERSY OR DISPUTE UNDER, ARISING OUT OF OR
RELATING TO THIS AMENDMENT, WHETHER BASED IN CONTRACT (AT LAW OR IN EQUITY),
TORT OR ANY OTHER THEORY, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

5.05       Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or in
electronic format (i.e., “pdf” or “tif”) by electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

5.06       Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not affect the interpretation of this
Amendment.

 

5.07       Binding Effect; Assignment. This Amendment shall be binding upon and
inure to the benefit of the Borrower, the other Credit Parties, the
Administrative Agent and the Lenders and their respective successors and assigns
in accordance with the terms of the Credit Agreement.

 

5.08       Integration. This Amendment, the Amended Credit Agreement, and the
other Credit Documents incorporate all negotiations of the parties hereto with
respect to the subject matter hereof and thereof and are the final expression
and agreement of the parties hereto and thereto with respect to the subject
matter hereof and thereof. This Amendment, the Amended Credit Agreement, and the
other Credit Documents represent the agreement of the parties hereto with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any party hereto or thereto
relative to the subject matter hereof or thereof not expressly set forth or
referred to herein or therein.

 

5.09       Reaffirmation. Each Credit Party as debtor, grantor, pledgor,
guarantor, assignor, or in any other similar capacity in which such Credit Party
grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each Credit Document to which it is a party (after giving
effect hereto) and (ii) to the extent such Credit Party granted liens on or
security interests in any of its property pursuant to any such Credit Document
as security for or otherwise guaranteed the Borrower’s Obligations under or with
respect to the Credit Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.

 



5

 

 

5.10       Release of Claims. In consideration of the Lenders’ and
Administrative Agent’s agreements contained in this Amendment, each Credit Party
hereby irrevocably releases and forever discharges the Lenders and the
Administrative Agent and their respective affiliates, subsidiaries, successors,
assigns, directors, officers, employees, agents, consultants and attorneys
(each, a “Released Person”) of and from any and all claims, suits, actions,
investigations, proceedings or demands, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
of any kind or character, known or unknown, which such Credit Party ever had or
now has against the Administrative Agent, any Lender or any other Released
Person which relates, directly or indirectly, to any acts or omissions prior to
the date hereof of the Administrative Agent, any Lender or any other Released
Person relating to the Amended Credit Agreement, any other Credit Document.

 

5.11       Electronic Signatures. Section 12.02(b) of the Credit Agreement is
hereby incorporated herein, mutatis mutandis.

 

[Remainder of the page intentionally left blank]

 



6

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER: TELIGENT, INC.       By: /s/ Timothy B. Sawyer     Name:  Timothy B.
Sawyer     Title:  Chief Executive Officer and President       GUARANTORS: IGEN,
INC.       By: /s/ Timothy B. Sawyer      Name:  Timothy B. Sawyer     Title:
 Chief Executive Officer and President       TELIGENT PHARMA, INC.       By: /s/
Timothy B. Sawyer      Name:  Timothy B. Sawyer     Title:  Chief Executive
Officer and President

 

[Signature Page to Amendment No. 3 to First Lien Credit Agreement]

 



 



 

 

ADMINISTRATIVE AGENT AND A LENDER: ACF FINCO I LP,   a Delaware limited
partnership       By: /s/ Oleh Szczupak   Name: Oleh Szczupak   Title:
Authorized Signer

 

[Signature Page to Amendment No. 3 to First Lien Credit Agreement]

 



 



 

 

LENDERS: ARES CAPITAL CORPORATION,  

a Maryland corporation

      By: /s/ Scott Lern     Name: Scott Lern     Title: Authorized Signatory

 

  CION ARES DIVERSIFIED CREDIT FUND       By: /s/ Scott Lern     Name: Scott
Lern     Title: Authorized Signatory

 

  ARES CENTRE STREET PARTNERSHIP, L.P.,       By: Ares Centre Street GP, Inc.,
as general partner       By: /s/ Scott Lern     Name: Scott Lern     Title:
Authorized Signatory

 

  ARES CREDIT STRATEGIES INSURANCE DEDICATED FUND SERIES INTERESTS OF THE SALI
MULTI-SERIES FUND, L.P.       By: Ares Capital Management LLC, its investment
manager           By: /s/ Scott Lern     Name: Scott Lern     Title: Authorized
Signatory

 

[Signature Page to Amendment No. 3 to First Lien Credit Agreement]

 



 



 

 

  ARES COMMERCIAL FINANCE,       By: Ares Commercial Finance GP LP, its general
partner   By: ACF GP LLC, its general partner           By: /s/ Oleh Szczupak  
  Name: Oleh Szczupak     Title: Authorized Signatory

 

[Signature Page to Amendment No. 3 to First Lien Credit Agreement]

 



 



 

 

 

ANNEX I

 

CONFORMED COPY INCORPORATING

AMENDMENT NO. 1 THROUGH AMENDMENT NO. 3

 

FIRST LIEN REVOLVING CREDIT AGREEMENT

 

by and among

 

TELIGENT, INC.,
as Borrower,

 

Certain Subsidiaries thereof, as Guarantors,

 

The Lenders
from Time to Time Party Hereto,

 

and

 

ACF FINCO I LP,
as Administrative Agent,

 

Dated as of December 13, 2018

 



 

 

 



 

 

Article I             Definitions 1     Section 1.01 Defined Terms 1 Section
1.02 Other Interpretive Provisions 41 Section 1.03 Accounting Terms and
Determination 42 Section 1.04 Rounding 43 Section 1.05 References to Agreements,
Laws, etc 43 Section 1.06 Times of Day 43 Section 1.07 Timing of Payment of
Performance 43 Section 1.08 Corporate Terminology 43 Section 1.09 UCC
Definitions 43       Article II             Amount and Terms of Loans 44    
Section 2.01 Revolving Credit; Note 44 Section 2.02 Overadvances 44 Section 2.03
Protective Advances 45 Section 2.04 Reserves 46 Section 2.05 Borrowing
Procedures; Settlement 46 Section 2.06 Collections 50 Section 2.07 Crediting of
Funds 50 Section 2.08 Maintenance of Loan Account; Records of Administrative
Agent 52 Section 2.09 Payments; Termination of Loans 52 Section 2.10 Interest 53
Section 2.11 Conversions and Continuations 54 Section 2.12 Pro Rata Borrowings
54 Section 2.13 Interest Periods 55 Section 2.14 Increased Costs, Illegality,
etc 55 Section 2.15 Compensation 58 Section 2.16 Change of Lending Office 58
Section 2.17 Notice of Certain Costs 58       Article III             [RESERVED]
59       Article IV             Fees and Commitment Terminations 59      
Section 4.01 Fees 59 Section 4.02 Mandatory Termination of Commitments 59
Section 4.03 Field Examination Fees; Appraisals 59       Article V            
Payments 59       Section 5.01 Voluntary Prepayments; Termination of Commitments
59 Section 5.02 Mandatory Prepayments 60 Section 5.03 [Reserved] 62 Section 5.04
Net Payments 62 Section 5.05 Computations of Interest and Fees 64

 



i 



 

 

Article VI             Conditions Precedent 65       Section 6.01 Conditions
Precedent to Initial Credit Extension 65 Section 6.02 Conditions Precedent to
all Credit Extensions 69       Article VII             Representations,
Warranties and Agreements 70       Section 7.01 Corporate Status 70 Section 7.02
Corporate Power and Authority 70 Section 7.03 No Violation 71 Section 7.04
Litigation, Labor Controversies, etc 71 Section 7.05 Use of Proceeds;
Regulations U and X 71 Section 7.06 Approvals, Consents, etc 71 Section 7.07
Investment Company Act 71 Section 7.08 Full Disclosure 72 Section 7.09 Financial
Condition; No Material Adverse Effect 72 Section 7.10 Tax Returns and Payments
73 Section 7.11 Compliance with ERISA 73 Section 7.12 Capitalization and
Subsidiaries 74 Section 7.13 Intellectual Property; Licenses, etc 74 Section
7.14 Environmental 74 Section 7.15 Ownership of Properties 75 Section 7.16 No
Default 75 Section 7.17 Solvency 76 Section 7.18 [Intentionally Omitted] 76
Section 7.19 Compliance with Laws; Authorizations 76 Section 7.20 Contractual or
Other Restrictions 76 Section 7.21 Transaction Documents 76 Section 7.22
Collective Bargaining Agreements 76 Section 7.23 Insurance 77 Section 7.24
Evidence of Other Indebtedness 77 Section 7.25 Deposit Accounts and Securities
Accounts 77 Section 7.26 Foreign Assets Control Regulations; Anti-Money
Laundering and Anti-Corruption Practices 77 Section 7.27 Patriot Act 78 Section
7.28 Status as Senior Debt; Second Lien Loan Documents 78 Section 7.29 Flood
Insurance 79 Section 7.30 Location of Collateral; Equipment List 79 Section 7.31
Regulatory Matters 79 Section 7.32 Third Lien Note Documents 83       Article
VIII             Affirmative Covenants 83       Section 8.01 Financial
Information, Reports, Notices and Information 83 Section 8.02 Books, Records and
Inspections 89 Section 8.03 Maintenance of Insurance 89 Section 8.04 Payment of
Taxes 90 Section 8.05 Maintenance of Existence; Compliance with Laws, etc 90
Section 8.06 Environmental Compliance 91 Section 8.07 ERISA 92 Section 8.08
Maintenance of Property and Assets 93 Section 8.09 End of Fiscal Years; Fiscal
Quarters 93

 



ii 



 

 

Section 8.10 Use of Proceeds 93 Section 8.11 Further Assurances; Additional
Guarantors and Grantors 93 Section 8.12 Bank Accounts 95 Section 8.13
[Intentionally Omitted] 96 Section 8.14 2019 Convertible Notes Repurchase
Blocked Account 96 Section 8.15 Post-Closing 96 Section 8.16 Interest Payment
Election 96 Section 8.17 Maximum Cash Amount 96       Article IX            
Negative Covenants 97       Section 9.01 Limitation on Indebtedness 97 Section
9.02 Limitation on Liens 99 Section 9.03 Consolidation, Merger, etc 101 Section
9.04 Permitted Dispositions 101 Section 9.05 Investments 103 Section 9.06
Restricted Payments, etc 104 Section 9.07 Modification of Certain Agreements 105
Section 9.08 Sale and Leaseback 105 Section 9.09 Transactions with Affiliates
105 Section 9.10 Restrictive Agreements, etc 105 Section 9.11 Hedging
Transactions 106 Section 9.12 Changes in Business 106 Section 9.13 Financial
Performance Covenant 106 Section 9.14 Disqualified Capital Stock 107 Section
9.15 Removal of Collateral 107 Section 9.16 Voluntary Prepayments of Material
Indebtedness; Scheduled Interest Payments on the 2023 PIK Convertible Notes 107
      Article X             Events of Default 108       Section 10.01 Listing of
Events of Default 108 Section 10.02 Remedies Upon Event of Default 112      
Article XI             The Administrative Agent 112       Section 11.01
Appointment 112 Section 11.02 Delegation of Duties 112 Section 11.03 Exculpatory
Provisions 112 Section 11.04 Reliance by Agents 113 Section 11.05 Notice of
Default 113 Section 11.06 Non-Reliance on Agents and Other Lenders 113 Section
11.07 Indemnification 113 Section 11.08 Agent in Its Individual Capacity 114
Section 11.09 Successor Agents 114 Section 11.10 Agents Generally 114 Section
11.11 Restrictions on Actions by Lenders; Sharing of Payments 114 Section 11.12
Agency for Perfection 115 Section 11.13 Authorization to File Proof of Claim 115
Section 11.14 Credit Bids 116 Section 11.15 Binding Effect 116

 



iii 



 

 

Article XII             Miscellaneous 116       Section 12.01 Amendments and
Waivers 116 Section 12.02 Notices and Other Communications; Facsimile Copies 118
Section 12.03 No Waiver; Cumulative Remedies 119 Section 12.04 Survival of
Representations and Warranties 119 Section 12.05 Payment of Expenses;
Indemnification 120 Section 12.06 Successors and Assigns; Participations and
Assignments 120 Section 12.07 Replacements of Lenders Under Certain
Circumstances 125 Section 12.08 Securitization 125 Section 12.09 Adjustments;
Set-off 126 Section 12.10 Counterparts 127 Section 12.11 Severability 127
Section 12.12 Integration 127 Section 12.13 GOVERNING LAW 127 Section 12.14
Submission to Jurisdiction; Waivers 127 Section 12.15 Acknowledgments 128
Section 12.16 WAIVERS OF JURY TRIAL 128 Section 12.17 Confidentiality 128
Section 12.18 Press Releases, etc 130 Section 12.19 Releases of Guarantees and
Liens 130 Section 12.20 USA Patriot Act 131 Section 12.21 No Fiduciary Duty 131
Section 12.22 Authorized Officers 132 Section 12.23 Acknowledgement and Consent
to Bail-In of EEA Financial Institutions 132

 



iv 



 

 

SCHEDULES

 

Schedule 1.01(a)   Commitments Schedule 1.01(b)   Immaterial Subsidiaries
Schedule 1.01(c)   Material Contracts Schedule 7.04   Litigation Schedule 7.12  
Subsidiaries and Joint Ventures/Partnerships Schedule 7.15   Real Property
Schedule 7.22   Collective Bargaining Agreements Schedule 7.23   Insurance
Schedule 7.24   Evidence of Indebtedness Schedule 7.25   Deposit Accounts and
Securities Accounts Schedule 7.30   Location of Collateral; Equipment List
Schedule 7.31   Regulatory Matters Schedule 9.02   Liens Schedule 12.02  
Addresses for Notices Schedule 12.06   2023 Convertible Note holders, 2023 PIK
Convertible Note holders and Affiliates

 

EXHIBITS       Exhibit A-1 Form of Assignment and Acceptance Exhibit B Borrowing
Base Certificate Exhibit C-1 Form of Compliance Certificate Exhibit N-1 Form of
Notice of Borrowing Exhibit N-2 Form of Notice of Conversion or Continuation
Exhibit R-1 Form of Note Exhibit P-1 Form of Perfection Certificate

 



v 



 

 

 

FIRST LIEN REVOLVING CREDIT AGREEMENT

 

THIS FIRST LIEN REVOLVING CREDIT AGREEMENT, dated as of December 13, 2018, is
among TELIGENT, INC., a Delaware corporation (the “Borrower”), its Subsidiaries
signatory hereto as guarantors or hereafter designated as Guarantors pursuant to
Section 8.11, the lenders from time to time party hereto (each a “Lender” and,
collectively, the “Lenders”), and ACF FINCO I LP, a Delaware limited partnership
(“ACF”), as administrative agent and collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”).

 

RECITALS

 

WHEREAS, Borrower has requested that the Administrative Agent, Lenders and
Borrower enter into this Agreement and that Lenders extend loans to Borrower
under a revolving credit facility to support Borrower’s working capital needs
and for other purposes as described in this Agreement. Lenders are willing to
extend such loans to Borrower subject to the terms and conditions set forth in
this Agreement;

 

WHEREAS, the Borrower previously issued the 2023 PIK Convertible Notes, having
the terms, tenor, amount and other provisions set forth in an Indenture, dated
as of October 31, 2019, by and among the Borrower, as issuer, the Guarantors, as
subsidiary guarantors, and Wilmington Trust, National Association, as trustee;
and

 

WHEREAS, the Borrower and certain of the holders of the 2023 PIK Convertible
Notes and certain holders of the 2023 Convertible Notes desire that, on the
Amendment No. 3 Effective Date, (i) such holders shall exchange their
outstanding 2023 PIK Convertible Notes and 2023 Convertible Notes, as applicable
in each case, for Third Lien Convertible Notes (as defined herein) and (ii) such
holders of the 2023 PIK Convertible Notes shall purchase additional Third Lien
Convertible Notes for cash, in each case on the terms and conditions set forth
in the Third Lien Note Documents.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Article I

 

Definitions

 

Section 1.01        Defined Terms. As used herein, the following terms shall
have the meanings specified in this Section 1.01 unless the context otherwise
requires:

 

“2019 Convertible Notes” shall mean the Borrower’s 3.75% senior notes due 2019.

 

“2019 Convertible Notes Repurchase” shall mean the Borrower’s repurchase,
redemption, defeasance, purchase or repayment at maturity of all or any portion
of the 2019 Convertible Notes, whether by tender offer, open-market purchases or
otherwise.

 



 



 

 

“2019 Convertible Notes Repurchase Blocked Account” shall mean a deposit account
of Borrower maintained with Disbursement Bank that shall be subject to
Administrative Agent’s and First Lien Agent’s sole dominion and control.

 

“2023 Convertible Notes” shall mean the Borrower’s 4.75% senior notes due 2023.

 

“2023 PIK Convertible Notes” shall mean the Borrower’s 7.0% / 8.0% PIK
Convertible Senior Notes due 2023.

 

“ABR” shall mean, for any day, a fluctuating rate of interest per annum (rounded
upward, if necessary, to the next highest 1/16 of 1%) equal to the highest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus ½ of one percentage point (c) the Eurodollar Rate with a term
of one month plus one percentage point, and (d) (i) from the Closing Date until
the Amendment No. 2 Closing Date, 2.00% per annum and (ii) from and including
the Amendment No. 2 Closing Date, 2.50% per annum. Changes in the rate of
interest on that portion of any Loans maintained as ABR Loans will take effect
simultaneously with each change in the ABR.

 

“ABR Loan” shall mean each Loan bearing interest at ABR, as provided in Section
2.10(a).

 

“Acceptable Appraisal” shall mean, with respect to an appraisal of Inventory,
Equipment or Real Property, the most recent appraisal of such property received
by Administrative Agent (a) from an appraisal company satisfactory to
Administrative Agent, (b) the scope and methodology (including, to the extent
relevant, any sampling procedure employed by such appraisal company) of which
are satisfactory to Administrative Agent, and (c) the results of which are
satisfactory to Administrative Agent, in each case, in Administrative Agent's
Permitted Discretion.

 

“ACF” shall have the meaning set forth in the preamble to this Agreement.

 

“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

“Administrative Questionnaire” shall mean a questionnaire completed by each
Lender, in a form approved by the Administrative Agent, in which such Lender,
among other things, (a) designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Credit Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with such Lender’s compliance procedures and Applicable Laws,
including federal and state securities laws and (b) designates an address,
facsimile number, electronic mail address and/or telephone number for notices
and communications with such Lender.

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
that, no Secured Party shall be an Affiliate of any Credit Party solely by
reason of the provisions of the Credit Documents. The term “Control” means
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
voting Capital Stock of such Person or (b) the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. The terms “Controlling” and “Controlled” have meanings
correlative thereto.

 



2 



 

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
amended and restated, supplemented, or otherwise modified from time to time.

 

“Amendment No. 1 Effective Date” shall mean October 31, 2019.

 

“Amendment No. 2 Closing Date” shall mean April 6, 2020.

 

“Amendment No. 2 Effective Date” shall mean December 31, 2019.

 

“Amendment No. 3 Effective Date” shall mean July 20, 2020.

 

“Anti-Corruption Laws” shall mean any and all laws, rules or regulations
relating to corruption or bribery, including, but not limited to, the FCPA and
the U.K. Bribery Act 2010.

 

“Anti-Money Laundering Laws” shall mean any and all laws, rules or regulations
relating to money laundering or terrorism financing, including (a) 18 U.S.C. §§
1956 and 1957; and (b) the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq., as
amended by the PATRIOT Act, and its implementing regulations.

 

“Anti-Terrorism Laws” shall mean any laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
all as amended, supplemented or replaced from time to time.

 

“Applicable Laws” shall mean, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
Products or to which such Person or any of its Property or Products is subject.
For the avoidance of doubt, the term “Applicable Laws” shall include FATCA and
any intergovernmental agreements with respect thereto between the United States
and another jurisdiction.

 

“Applicable Margin” shall mean (a) from the Closing Date until the Amendment No.
2 Closing Date, a percentage per annum equal to, with respect to Loans, (i) that
are Eurodollar Loans, 3.75 percentage points and (ii) that are ABR Loans, 2.75
percentage points and (b) from and including the Amendment No. 2 Closing Date to
the Maturity Date, a percentage per annum equal to, with respect to Loans, (i)
that are Eurodollar Loans, 5.50 percentage points and (ii) that are ABR Loans,
4.50 percentage points.

 

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered, advised or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers, advises or manages a Lender.

 



3 



 

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit A-1.

 

“Attributable Indebtedness” shall mean, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.

 

“Authorized Officer” shall mean, with respect to any Credit Party, the Chief
Executive Officer, the Chief Financial Officer, or any other senior financial
officer (to the extent that such senior financial officer is designated as such
in writing to the Administrative Agent by such Credit Party) of such Credit
Party.

 

“Availability” shall mean as of any date of determination, the amount that the
Borrower is entitled to borrow as Loans under this Agreement.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978.

 

“Blocked Account” shall mean an account established by Administrative Agent that
shall (x) initially on the Closing Date be subject to the Credit Parties’
control and (y) subsequently, during any Cash Dominion Period, be subject to
Administrative Agent’s sole dominion and control (including, but not limited to
the sole power of withdrawal during any such Cash Dominion Period).

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Board of Directors” shall mean the board of directors (or other similar body)
of Borrower.

 

“Borrower” shall have the meaning set forth in the preamble to this Agreement.

 

“Borrowing” shall mean and include the incurrence of one Type of Loan on a given
date (or resulting from conversions on a given date) having, in the case of
Eurodollar Loans, the same Interest Period (provided, that ABR Loans incurred
pursuant to Section 2.14(b) shall be considered part of any related Borrowing of
Eurodollar Loans).

 



4 



 

 

“Borrowing Base” shall mean, at any time, an amount equal to:

 

(a)               the lesser of:

 

(i)                 Total Commitment, and

 

(ii)               the sum of:

 

(A)              an amount not to exceed eighty-five percent (85%) of the
aggregate amount of the result of Eligible Receivables less the Dilution
Reserve, if any, at such time; plus

 

(B)              the least of (1) sixty percent (60%) of the Value of Eligible
Inventory at such time, (2) eighty-five percent (85%) of the Net Orderly
Liquidation Value of Eligible Inventory, (3) Twelve Million Five Hundred
Thousand and 00/100 Dollars ($12,500,000.00), and (4) fifty percent (50%) of
clause (a)(ii)(A) of the definition of Borrowing Base; plus

 

(C)              the lesser of (1) eighty-five percent (85%) of the appraised
Net Orderly Liquidation Value of Eligible Equipment, and (2) Seven Million Five
Hundred Thousand and 00/100 Dollars ($7,500,000.00); plus

 

(D)              the lesser of (1) thirty-five percent (35%) of the Fair Market
Value of Eligible Real Property as such Fair Market Value is identified in the
most recent Acceptable Appraisal of Real Property at such time, and (2)
Seventeen Million Five Hundred Thousand and 00/100 Dollars ($17,500,000.00);

 

less

(b)               without duplication of any Reserves accounted for pursuant to
clause (a)(ii) above, the aggregate amount of all Reserves in effect at such
time.

 

“Borrowing Base Certificate” shall have the meaning set forth in Section
8.01(e)(i).

 

“Borrowing Capacity” shall have the meaning set forth in Section 2.01.

 

“Budget” shall have the meaning set forth in Section 8.01(e).

 

“Business Day” shall mean (a) any day excluding Saturday, Sunday and any day
that shall be in the City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close, and
(b) any day that is also a day for trading by and between banks in Dollar
deposits in the interbank Eurodollar market.

 

“Canadian Subsidiary” shall mean Teligent Canada.

 

“Canadian Security Documents” shall mean (i) that certain Canadian Security
Agreement, dated as of March 20, 2019, by and among the Canadian Subsidiary and
the Administrative Agent for the benefit of the Secured Parties, in form and
substance reasonably satisfactory to the Administrative Agent, as the same may
be amended, amended and restated, supplemented, or otherwise modified from time
to time and (ii) that certain Pledge Agreement, dated as of March 20, 2019, by
and among the Canadian Subsidiary and the Administrative Agent for the benefit
of the Secured Parties, as the same may be amended, amended and restated,
supplemented, or otherwise modified from time to time.

 



5 



 

 

“Capital Stock” shall mean any and all shares, interests, participations, units
or other equivalents (however designated) of capital stock of a corporation,
membership interests in a limited liability company, partnership interests of a
limited partnership, any and all equivalent ownership interests in a Person and
any and all warrants, rights or options to purchase any of the foregoing.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capitalized Leases of such Person or any of its Subsidiaries,
in each case taken at the amount thereof accounted for as liabilities on the
balance sheet (excluding the footnotes thereto) of such Person in accordance
with GAAP.

 

“Capitalized Leases” shall mean, as applied to any Person, all leases of
property that have been or should be, in accordance with GAAP, recorded as
capitalized leases on the balance sheet of such Person or any of its
Subsidiaries, on a consolidated basis; provided, that for all purposes hereunder
the amount of obligations under any Capitalized Lease shall be the amount
thereof accounted for as a liability on the balance sheet (excluding the
footnotes thereto) of such Person in accordance with GAAP.

 

“Cash Dominion Period” shall mean the period (a) commencing (i) on any day that
Excess Availability is less than an amount equal to ten percent (10%) of the
Commitments, at any time or (ii) upon the occurrence and during the continuance
of any Event of Default, and (b) continuing until (i) to the extent that the
Cash Dominion Period has occurred due to clause (a)(i) of this definition, for
the previous ninety (90) consecutive calendar days, Excess Availability at all
times has been greater than or equal to an amount equal to ten percent (10%) of
the Commitments, and (ii) to the extent that the Cash Dominion Period has
occurred due to clause (a)(ii) of this definition, such Event of Default is
cured, waived or no longer exists for a period of at least thirty (30) days.

 

“Cash Equivalents” shall mean:

 

(a)               any direct obligation of (or unconditional guarantee by) the
United States (or any agency or political subdivision thereof, to the extent
such obligations are supported by the full faith and credit of the United
States) maturing not more than one year after the date of acquisition thereof;

 

(b)               commercial paper maturing not more than one hundred eighty
(180) days from the date of issue and issued by (i) a corporation (other than an
Affiliate of any Credit Party) organized under the laws of any state of the
United States or of the District of Columbia and, at the time of acquisition
thereof, rated A-1 or higher by S&P or P-1 or higher by Moody’s, or (ii) any
Lender (or its holding company);

 



6 



 

 

(c)              any certificate of deposit, time deposit or bankers acceptance,
maturing not more than one hundred eighty (180) days after its date of issuance,
which is issued by either: (i) a bank organized under the laws of the United
States (or any state thereof) which has, at the time of acquisition thereof,
(A) a credit rating of P2 or higher from Moody’s or A or higher from S&P and
(B) a combined capital and surplus greater than $500,000,000, or (ii) a Lender;

 

(d)              any repurchase agreement having a term of thirty (30) days or
less entered into with any Lender or any commercial banking institution
satisfying, at the time of acquisition thereof, the criteria set forth in clause
(c)(i) which (i) is secured by a fully perfected security interest in any
obligation of the type described in clause (a), and (ii) has a market value at
the time such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such Lender or commercial banking institution
thereunder;

 

(e)              money market and mutual funds investing primarily in assets
described in clauses (a) through (d) of this definition.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“Change of Control” shall mean an event or series of events by which: (a) any
Person or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the SEC thereunder) shall acquire ownership, directly or
indirectly, beneficially or of record, of Capital Stock of the Borrower
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Stock of the Borrower; (b) Borrower ceases to own one
hundred percent (100%) of the issued and outstanding Capital Stock of Igen, Inc.
(other than as a result of a transaction permitted by Section 9.03 or 9.04); (c)
Igen, Inc. ceases to own one hundred percent (100%) of the issued and
outstanding Capital Stock of Teligent Pharma, Inc. (other than as a result of a
transaction permitted by Section 9.03 or 9.04), in each instance in clauses (b)
and (c), free and clear of all Liens, rights, options, warrants or other similar
agreements or understandings, other than Liens in favor of Administrative
Agent), (d) during any period of 24 consecutive months commencing on or after
the Closing Date, the occurrence of a change in the composition of the Board of
Directors of Borrower such that a majority of the members of such Board of
Directors are not Continuing Directors; or (e) a “change of control” (however so
defined in the Second Lien Credit Agreement or Third Lien Note Documents, as
applicable) shall occur.

 

“Claims” shall have the meaning set forth in the definition of “Environmental
Claims”.

 

“Closing Date” shall mean December 13, 2018.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean any assets of any Credit Party or other collateral upon
which Administrative Agent has been granted a Lien in connection with this
Agreement.

 



7 



 

 

“Collateral Sale” shall have the meaning set forth in Section 11.14.

 

“Collections” shall mean all cash, checks, credit card slips or receipts, notes,
instruments, and other items of payment (including insurance proceeds, proceeds
of cash sales, rental proceeds, and tax refunds) of the Credit Parties.

 

“Commitment” shall mean, (a) with respect to each Lender that is a Lender on the
date hereof, the amount set forth opposite such Lender’s name on and after the
Closing Date, on Schedule 1.01(a) as such Lender’s “Commitment” and (b) in the
case of any Lender that becomes a Lender after the date hereof, the amount
specified as such Lender’s “Commitment” in the Assignment and Acceptance
pursuant to which such Lender assumed a portion of the Total Commitment, in each
case as the same may be changed from time to time pursuant to terms hereof. The
amount of the Commitments as of the date hereof is $25,000,000.

 

“Compliance Certificate” shall mean a certificate duly completed and executed by
an Authorized Officer of the Borrower substantially in the form of Exhibit C-1.

 

“Confidential Information” shall have the meaning set forth in Section 12.17.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” shall mean, for a specified period, an amount
determined for the Borrower and its Subsidiaries on a consolidated basis equal
to

 

(f)                Consolidated Net Income,

 

plus

 

(g)               to the extent deducted in calculating Consolidated Net Income
for such period, the sum of, without duplication, amounts for:

 

(i)               Consolidated Interest Expense (net of interest income),

 

(ii)              provisions for Taxes based on income,

 

(iii)            total depreciation expense,

 

(iv)             total amortization expense,

 

(v)              other non-cash charges reducing Consolidated Net Income
(excluding any such non cash item (x) to the extent that it represents an
accrual or reserve for potential cash items in any future period or amortization
of a prepaid cash item that was paid in a prior period or (y) relating to a
write-down, write off or reserve with respect to Receivables),

 



8 



 

 

(vi)             losses on asset sales, disposals or abandonments, including
derivative liabilities or losses related to the 2023 Convertible Notes (other
than (i) of current assets and (ii) asset sales, disposals or abandonments in
the ordinary course of business),

 

(vii)          fees and expenses incurred in connection with (i) the
consummation of the Transactions on the Closing Date, in an aggregate amount not
to exceed $1,500,000 and (ii) the development, preparation, negotiation and
execution of, and any amendment, waiver, supplement or modification to this
Agreement and the Second Lien Credit Agreement, in an aggregate amount not to
exceed $1,500,000, in each case, to the extent disclosed to Administrative
Agent,

 

(viii)        fees and expenses incurred in connection with a Permitted
Acquisition, a permitted Disposition or the refinancing or redemption of
Indebtedness pursuant to Section 9.01(b) to the extent disclosed to
Administrative Agent, provided, to the extent such transactions have not been
consummated, in an amount not greater than $1,000,000 in the aggregate,

 

(ix)             foreign exchange losses,

 

(x)               legal fees and expenses incurred in connection with litigation
and arbitration matters as agreed from time to time by the Company and
Administrative Agent,

 

(xi)             fees and expenses incurred in connection with compliance with
NASDAQ listing standards, in an amount not to exceed $250,000, and

 

(xii)          losses attributed to failure to supply penalties in an amount not
to exceed (i) $2,000,000 for such losses incurred for the twelve-month period
ending on December 31, 2019 and (ii) $0 for any losses after December 31, 2019;

 

minus

 

(h)               to the extent included in calculating Consolidated Net Income
for such period, the sum of, without duplication, amounts for:

 

(i)                 other non-cash gains increasing Consolidated Net Income for
such period (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for a potential cash item in any prior
period),

 

(ii)              gains on asset sales, disposals or abandonments (other than
(A) of current assets and (B) asset sales, disposals or abandonments in the
ordinary course of business),

 

(iii)            foreign exchange gains;

 

(iv)             extraordinary gains and income; and

 

(v)               gains related to the 2023 Convertible Notes;

 



9 



 

 

provided; however, for purposes of determining the Total Net Leverage Ratio,
Consolidated Adjusted EBITDA shall be determined on a Pro Forma Basis;

 

provided; further, that, notwithstanding the foregoing, the amount of
Consolidated Adjusted EBITDA that is attributable to revenues from customers
located in countries other than the United States and Canada shall not exceed
15% of the Consolidated Adjusted EBITDA of Borrower and its Subsidiaries on a
consolidated basis for any specified period, except to the extent such revenues
are actually distributed to the Borrower or any other Credit Party.

 

“Consolidated Capital Expenditures” shall mean, for any specified period, the
sum of, without duplication, all expenditures made, directly or indirectly, by
the Borrower and its Subsidiaries during such period, determined on a
consolidated basis in accordance with GAAP, that are or should be reflected as
additions to property, plant or equipment or similar items reflected in the
consolidated statement of cash flows of the Borrower and its Subsidiaries, or
have a useful life of more than one year.

 

“Consolidated Interest Expense” shall mean, for any specified period, for the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP, the sum of: (a) all interest in respect of Indebtedness (including,
without limitation, the interest component of any payments in respect of
Capitalized Lease Obligations) accrued or capitalized during such period
(whether or not actually paid during such period) plus (b) the net amount
payable (or minus the net amount receivable) in respect of Hedging Obligations
relating to interest during such period (whether or not actually paid or
received during such period). For the avoidance of doubt, the total interest
expense of the Indebtedness permitted under Section 9.01(q) shall be excluded
herein so long as such Indebtedness is outstanding, unless not forgiven by the
applicable Governmental Authority relevant thereto or Quaint Oak Bank, as
applicable.

 

“Consolidated Net Income” shall mean, for any specified period, the consolidated
net income (or loss) of Borrower and its Subsidiaries, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP;
provided that there shall be excluded (i) the income (or loss) of any Person
(other than consolidated Subsidiaries of Borrower) in which any Person (other
than Borrower or any of its consolidated Subsidiaries) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to Borrower or any of its consolidated Subsidiaries by such Person during
such specified period, (ii) the income (or loss) of any Person accrued prior to
the date it becomes a consolidated Subsidiary of Borrower or is merged into or
consolidated with Borrower or any of its consolidated Subsidiaries or such
Person’s assets are acquired by Borrower or any of its consolidated
Subsidiaries, and (iii) the income of any consolidated Subsidiary of Borrower
(other than a Credit Party) to the extent that the declaration or payment of
dividends or similar distributions by that consolidated Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that consolidated Subsidiary.
Notwithstanding the foregoing, in no event shall any income resulting from the
forgiveness or cancellation of any Indebtedness permitted under Section 9.01(q)
be included in the calculation of Consolidated Net Income.

 



10 



 

 

 

“Consolidated Total Assets” shall mean the consolidated total assets of Borrower
and its Subsidiaries determined in accordance with GAAP as of the date of the
financial statements most recently delivered pursuant to Section 8.01 hereunder.

 

“Consolidated Total Net Debt” shall mean, as of any date of determination, the
outstanding principal amount of all Funded Debt less the aggregate amount of
unrestricted cash and Cash Equivalents subject to a Control Agreement (not to
exceed $10,000,000). For the avoidance of doubt, the Indebtedness permitted
under Section 9.01(q) shall not constitute Consolidated Total Net Debt so long
as such Indebtedness is outstanding, unless not forgiven by the applicable
Governmental Authority relevant thereto or Quaint Oak Bank, as applicable.

 

“Contingent Liability” shall mean, for any Person, any agreement, undertaking or
arrangement by which such Person guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
Indebtedness of any other Person (other than by endorsements of instruments in
the course of collection), or guarantees the payment of dividends or other
distributions upon the Capital Stock of any other Person. The amount of any
Person’s obligation under any Contingent Liability shall (subject to any
limitation set forth therein) be deemed to be the outstanding principal amount
of the debt, obligation or other liability guaranteed thereby.

 

“Continuing Director” shall mean (a) any member of the Board of Directors who
was a director (or comparable manager) of Borrower on the Closing Date, and (b)
any individual who becomes a member of the Board of Directors after the Closing
Date if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Borrower and whose initial assumption of office resulted from such contest or
the settlement thereof.

 

“Control” shall have the meaning set forth in the definition of “Affiliate”.

 

“Control Agreement” shall mean a control agreement, in form and substance
reasonably satisfactory to Administrative Agent, executed and delivered by the
applicable Credit Party, Administrative Agent, and the applicable securities
intermediary or bank, which agreement is sufficient to give Administrative Agent
“control” over each of such Credit Party’s securities accounts, deposit accounts
or investment property, as the case may be.

 

“Credit Documents” shall mean this Agreement, the Control Agreements, the Fee
Letter, the Guarantee Agreement, the Security Documents, the Intercreditor
Agreement, the Perfection Certificate, any Notes issued by the Borrower
hereunder, the Third Lien Subordination Agreement, any intercreditor or
subordination agreements in favor of the Administrative Agent with respect to
this Agreement, and any other agreement entered into now, or in the future, by
any Credit Party, on the one hand, and the Administrative Agent or Lender, on
the other hand, in connection with this Agreement.

 



11 



 

 

“Credit Extension” shall mean and include the making (but not the conversion or
continuation) of a Loan.

 

“Credit Party” shall mean the Borrower, each of the Guarantors and each other
Person that becomes a Credit Party hereafter pursuant to the execution of
joinder documents.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 2.10(c).

 

“Defaulting Lender” shall mean, subject to Section 2.05(d), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund any portion
of the Loans required to be funded by it hereunder for three (3) or more
Business Days unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any other Lender any other amount required to be paid
by it hereunder, (b) has notified the Borrower, or the Administrative Agent in
writing that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) or more Business Days after written request by the Administrative Agent or
the Borrower, to confirm in writing in a manner satisfactory to the
Administrative Agent that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a bankruptcy or insolvency
proceeding, (ii) had a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such capacity, (iii) taken any action in furtherance of, or indicated
its consent to, approval of or acquiescence in any such proceeding or
appointment or (iv) become the subject of a Bail-in Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error.

 



12 



 

 

“Dilution” shall mean, as of any date of determination, a percentage, based upon
the experience of the immediately prior 12 months, that is the result of
dividing the amount of (a) bad debt write-downs, discounts, advertising
allowances, credits or other dilutive items with respect to Borrower’s
Receivables during such period, by (b) Borrower’s gross sales with respect to
Receivables during such period.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Receivables to the extent of any
Dilution.

 

“Disbursement Bank” shall mean Pacific Western Bank.

 

“Disposition” shall mean, with respect to any Person, any sale, transfer, lease,
contribution, division or other conveyance (including by way of merger) of, or
the granting of options, warrants or other rights to, any of such Person’s or
their respective Subsidiaries’ assets (including Receivables and Capital Stock
of Subsidiaries) to any other Person in a single transaction or series of
transactions.

 

“Disqualified Capital Stock” shall mean any Capital Stock that, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is exchangeable) or upon the happening of any event or
condition, (a) matures or is mandatorily redeemable (other than solely for
Qualified Capital Stock), pursuant to a sinking fund obligation or otherwise
(except as a result of a Change of Control or asset sale so long as any rights
of the holders thereof upon the occurrence of a Change of Control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Total
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Capital Stock) (except as a result of a Change of Control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a Change of Control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Total Commitments), in whole or in part, (c)
provides for the scheduled payment of dividends in cash or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Capital Stock
that would constitute Disqualified Capital Stock, in each case, prior to the
date that is ninety-one (91) days after the latest Maturity Date; provided, that
if such Capital Stock is issued pursuant to a plan for the benefit of employees
of the Borrower or its Subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute Disqualified Capital Stock solely because it
may be required to be repurchased by the Borrower or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Holding Company” any Domestic Subsidiary substantially all of the
assets of which consist of equity interests in one or more Foreign Subsidiaries.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the Applicable Laws of the United States, any state, territory,
protectorate or commonwealth thereof, or the District of Columbia.

 



13 



 

 

“Drug Application” shall mean a pending or approved new drug application, an
abbreviated new drug application or a biologic license application, including a
section 351(k) application, or an investigational new drug exemption, for any
Teligent Product, as appropriate, as those terms are defined in the Food Drug
Cosmetic Act and any and all Intellectual Property relating thereto, solely as
applied to the Product covered thereunder.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Equipment” shall mean Equipment owned by any Credit Party that
complies with each of the representations and warranties respecting Eligible
Equipment made in the Credit Documents, and that is not excluded as ineligible
by virtue of one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by Administrative
Agent in Administrative Agent’s Permitted Discretion to address the results of
any information with respect to the Credit Parties’ business or assets of which
the Administrative Agent becomes aware after the Closing Date, including the
results of any audit or appraisal performed by Administrative Agent from time to
time after the Closing Date. An item of Equipment shall not be included in
Eligible Equipment if:

 

(a)       such Credit Party does not have good title to such Equipment;

 

(b)       such Credit Party does not have the right to subject such Equipment to
a Lien in favor of the Administrative Agent;

 

(c)       such Equipment is not subject to a first priority perfected Lien in
favor of the Administrative Agent free and clear of all other Liens of any
nature whatsoever (except for Permitted Liens which do not have priority over
the Lien in favor of the Administrative Agent);

 

(d)       the full purchase price for such Equipment has not been paid by such
Credit Party;

 

(e)       such Equipment is not located on premises (i) owned by a Credit Party,
or (ii) leased by a Credit Party where the lessor has delivered to the
Administrative Agent a Collateral Access Agreement;

 

(f)       such Equipment is not in good working order and condition (ordinary
wear and tear excepted) or is not used or held for use by the Credit Parties in
the ordinary course of business;

 



14 



 

 

(g)       such Equipment is subject to any agreement which restricts the ability
of the Credit Parties to use, sell, transport or dispose of such Equipment or
which restricts the Administrative Agent’s ability to take possession of, sell
or otherwise dispose of such Equipment; or

 

(g)       such Equipment constitutes a “fixture” under the applicable laws of
the jurisdiction in which such Equipment is located.

 

“Eligible Inventory” shall mean Inventory consisting of first quality finished
goods held for sale in the ordinary course of business of any Credit Party that
complies with each of the representations and warranties respecting Eligible
Inventory made in the Credit Documents, and that is not excluded as ineligible
by virtue of one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by Administrative
Agent in Administrative Agent’s Permitted Discretion to address the results of
any information with respect to the Credit Parties’ business or assets of which
Administrative Agent becomes aware after the Closing Date, including the results
of any audit or appraisal performed by Administrative Agent from time to time
after the Closing Date. For purposes of determining the amount to be advanced
against Inventory in calculating the Borrowing Base, the “Value” of Inventory
shall mean the lesser of cost or the fair market value of such Inventory. An
item of Inventory shall not be included in Eligible Inventory if:

 

(a)       such Credit Party does not have good, valid, and marketable title
thereto;

 

(b)       such Credit Party does not have actual and exclusive possession
thereof (either directly or through a bailee or agent of such Credit Party);

 

(c)       it is not located at one of the locations in the continental United
States or Canada (other than Quebec) set forth on Schedule 7.30 (unless
in-transit from one such location to another such location);

 

(d)       it is In-Transit Inventory;

 

(e)       it is located on real property leased by a Credit Party or in a
contract warehouse, in each case, unless it is subject to a satisfactory
landlord or warehousemen agreement executed by the lessor or warehouseman, as
the case may be (provided, however, the Credit Parties shall have 60 days
subsequent to the Closing Date (or such later date approved by the
Administrative Agent) in which to obtain a landlord or warehousemen agreement
for its leased or third party warehouse locations and Inventory at such leased
or warehouse locations which would otherwise be “Eligible Inventory” but for
such requirement shall be deemed to be “Eligible Inventory” during such period,
subject to any Reserves in Administrative Agent’s Permitted Discretion);

 

(f)       it is the subject of a bill of lading or other document of title;

 

(g)       it is not subject to a valid and perfected first priority Lien in
favor of the Administrative Agent free and clear of all other Liens of any
nature whatsoever (except for Permitted Liens which do not have priority over
the Lien in favor of the Administrative Agent) (provided, however, the Credit
Parties shall have 60 days subsequent to the Closing Date (or such later date
approved by the Administrative Agent) in which to join the Canadian Subsidiary
as a Credit Party with a valid and perfect first priority Lien in favor of the
Administrative Agent in compliance with the terms herein and any Inventory held
by the Canadian Subsidiary which would otherwise be “Eligible Inventory” but for
such requirement shall be deemed to be “Eligible Inventory” during such period,
subject to any Reserves in Administrative Agent’s Permitted Discretion);

 



15 



 

 

(h)       it consists of goods returned or rejected by customers;

 

(i)       it consists of goods that are obsolete or slow moving, restrictive or
custom items, work-in-process, raw materials, or goods that constitute spare
parts, packaging supplies, labels and shipping materials, maintenance items,
supplies used or consumed in a Credit Party’s business, bill and hold goods,
defective goods, “seconds,” or Inventory acquired on consignment;

 

(j)       it shall have been in a Credit Party’s possession or control for a
period of more than twelve (12) calendar months;

 

(k)       it is subject to a claim, lien or security interest (other than a
Permitted Lien);

 

(l)       it is produced in violation of the Fair Labor Standards Act and
subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;

 

(m)       it is not salable in the United States or Canada;

 

(n)       if it is represented or covered by any Certificate of Title,
Instrument, Document or Chattel Paper, a Credit Party is not the sole owner of
each such Certificate Of Title, Instrument, Document or Chattel Paper (in the
possession of a Credit Party), or it has been sold, assigned or otherwise
transferred, and or it is subject to any claim, lien or security interest;

 

(o)       it is subject to third party trademark, licensing or other proprietary
rights, unless the Administrative Agent is satisfied in its Permitted Discretion
that such Inventory can be freely sold by Administrative Agent on and after the
occurrence of an Event of a Default despite such third party rights;

 

(p) it has not received FDA or Health Canada approval or it has previously
received the applicable approval but such approval has been revoked, or if
otherwise does not meet all standards imposed by any applicable Governmental
Authority in all material respects, including with respect to its production,
acquisition or importation (as the case may be); or

 

(q)       Administrative Agent shall have determined in its Permitted Discretion
that it is unacceptable due to age, type, category, quality and/or quantity.

 



16 



 

 

“Eligible Real Property” shall mean Real Property owned in fee by a Credit Party
that complies with each of the representations and warranties respecting Real
Property made in the Credit Documents, and that is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below; provided, that
such criteria may be revised from time to time by Agent in Agent’s Permitted
Discretion to address the results of any information with respect to the Credit
Parties’ business or assets of which Administrative Agent becomes aware after
the Closing Date, including any field examination or appraisal performed by or
received by the Administrative Agent from time to time after the Closing Date.
An item of Real Property shall not be included in Eligible Real Property if:

 

(a)       it is not identified on Schedule 7.15 to the Agreement as of the
Closing Date,

 

(b)       a Credit Party does not have good, valid, and marketable fee title
thereto,

 

(c)       it is not Real Property with respect to which Administrative Agent has
received (i) mortgagee title insurance policies issued by a title insurance
company reasonably satisfactory to Administrative Agent in amounts reasonably
satisfactory to Administrative Agent assuring Administrative Agent that the
Mortgages on such Real Property are valid and enforceable first priority
mortgage Liens on such Real Property free and clear of all Liens except
Permitted Liens, and otherwise in form and substance reasonably satisfactory to
Administrative Agent, (ii) ALTA surveys in form and substance reasonably
satisfactory to Administrative Agent, (iii) phase-I environmental site reports
if required by Section 8.14(a); and (iv) flood certifications (and, if
applicable, acceptable flood insurance and FEMA form acknowledgements of
insurance),

 

(d)       an Acceptable Appraisal of such item of Real Property has not been
completed,

 

(e)       it is not Mortgaged Property subject to a valid and perfected first
priority Agent’s Lien, or

 

(g)       it is subject to any Lien other than Permitted Liens of the type
described in Section 9.02 (a), (d), (f), (g), (h) or (n).

 

“Eligible Receivable” shall mean each Receivable: for which the Records and
accounts are located at the Credit Parties’ facilities where such Records are
maintained as described in Schedule 7.30; arising out of a sale in the ordinary
course of Borrower’s business; relating to a sale made by a Credit Party to a
Person that is not an Affiliate of such Credit Party; that is not in dispute;
with respect to which each representation with respect to Eligible Receivables
set forth in this Agreement is accurate, and that is not excluded as ineligible
by virtue of one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by Administrative
Agent in Administrative Agent’s Permitted Discretion to address the results of
any information with respect to the Credit Parties’ business or assets of which
the Administrative Agent has become aware after the Closing Date, including the
results of any audit performed by Administrative Agent from time to time after
the Closing Date. In determining the amount to be included, Eligible Receivables
shall be calculated net of customer deposits and unapplied cash. Eligible
Receivables shall not include the following:

 

(a)       more than one hundred twenty (120) consecutive calendar days has
passed from the original invoice date for such Receivable; or

 

(b)       [intentionally omitted]; or

 

(c)       [intentionally omitted]; or

 



17 



 

 

(d)       the Account Debtor (i) has filed a case for bankruptcy or
reorganization under the Bankruptcy Code, or (ii) has had filed against it any
case under the Bankruptcy Code, or (iii) has made an assignment for the benefit
of creditors, or (iv) has failed, suspended business operations, become
insolvent, (v) has had a receiver or a trustee appointed for all or a
significant portion of its assets or affairs, or (vi) has provided notice, or
the Administrative Agent has received notice, of an imminent insolvency
proceeding of such Account Debtor; or

 

(e)       the Account Debtor is a supplier to or creditor of the Credit Parties;
or

 

(f)       the Account Debtor has or asserts any right of offset with respect to
any Receivable or asserts any claim or counterclaim against a Credit Party with
respect to any Receivable (but such Receivable shall only be ineligible to the
extent of such offset, claim or counterclaim); or

 

(g)       Borrower is not the sole owner of the Receivable; Borrower has sold,
assigned or otherwise transferred all or any portion thereof; or any portion of
the Receivable is subject to any claim, lien or security interest (other than a
Permitted Lien); or

 

(h)       the sale giving rise to such receivable is to an Account Debtor
domiciled outside of the continental United States and Canada; or

 

(i)       fifty percent (50%) or more of the Receivables of any Account Debtor
and/or its Affiliates is ineligible, then all the Receivables of such Account
Debtor and its Affiliates shall be treated as ineligible; or

 

(j)       any portion of the Eligible Receivables of the Account Debtor and/or
its Affiliates exceeds fifty percent (50%) of the total amount of all Eligible
Receivables, then the amount of such excess shall be treated as ineligible; or

 

(k)       such Receivable relates to a sale of goods or services to the United
States of America, or to a Governmental Authority, unless Borrower assigns its
right to payment of such Receivable to Administrative Agent in compliance with
the Assignment of Claims Act of 1940, as amended; or

 

(l)       such Receivable relates to a sale of goods or services to any State of
the United States of America, or to any Governmental Authority, unless Borrower
assigns its right to payment of such Receivable to Administrative Agent in
compliance with all applicable laws, rules, regulations or administrative or
judicial determinations relating to the assignment (in whole or in part) of any
agreement or contract pursuant to which such sale was made; or

 

(m)       the goods or services covered by such Receivable were shipped to the
customer or performed for the customer, as applicable, prior to or after the
date of the invoice giving rise to such Receivable, or such Receivable consists
of a sale to an Account Debtor: on consignment; on any bill and hold basis; on
any guaranteed sale, sale or return, sale on approval or other repurchase or
return basis; on any billing in advance of shipment or performance or other
“pre-billing” basis; or under any payment plan, scheduled installment plan, or
other extended payment terms basis, or such Receivable consists of milestone or
progress billing or is subject to percentage of completion accounting; or

 



18 



 

 

(n)       the Account Debtor is located in a state in which a Credit Party is
deemed to be doing business under the laws of such state and such state denies
creditors access to its courts in the absence of such Credit Party’s
qualification to transact business in such state or of Borrower’s filing of any
reports with such state, unless such Credit Party has qualified as a foreign
corporation authorized to do business in such state and has filed all required
reports; or

 

(o)       such Receivable is evidenced by chattel paper or an instrument of any
kind which has not been assigned or endorsed and delivered to Administrative
Agent, or such Receivable has been reduced to judgment; or

 

(p)       such Receivable arises from a sale of goods or services to an
individual who is purchasing such goods primarily for personal, family or
household purposes; or

 

(q)       Administrative Agent, in its Permitted Discretion, believes that
collection of such Receivable is insecure or that such Receivable may not be
paid by reason of the Account Debtor’s financial inability to pay; or

 

(r)       Administrative Agent does not have a valid and perfected first
priority security interest in such Receivable (except for Permitted Liens which
do not have priority over the Lien in favor of the Administrative Agent).

 

“Environmental Claims” shall mean any and all administrative, regulatory,
adjudicatory or judicial actions, suits, demands, demand letters, claims, liens,
fines, penalties, requests for information, inquiries, notices of noncompliance
or violation, investigations (other than internal reports prepared by the Credit
Parties in the ordinary course of such Person’s business) or proceedings
relating in any way to any Environmental Law, any Hazardous Material (including
any exposure to any Hazardous Material), or any permit issued, or any approval
given, under any such Environmental Law (“Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial, investigation, monitoring or other actions or
damages pursuant to any Environmental Law and (ii) any and all Claims by any
Person seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from the presence, Release of, or
threat of Release of Hazardous Materials or arising from alleged injury or
threat of injury to human health, public safety or the environment, pursuant to
any Environmental Law.

 

“Environmental Law” shall mean any federal, state, foreign, regional, county or
local statute, law, rule, regulation, ordinance, and code now or hereafter in
effect and in each case as amended, and any binding judicial or administrative
interpretation thereof, including any binding judicial or administrative order,
decree or judgment, relating to the protection of human health, safety or the
environment or natural resources, including laws relating to the Release, threat
of Release, manufacture, processing, distribution, use, presence, production,
treatment, storage, disposal, transport, labeling or handling of, or exposure
to, Hazardous Materials, including the Federal Water Pollution Control Act, the
Resource Conservation and Recovery Act, the Safe Drinking Water Act, the Toxic
Substances Control Act, the Clean Air Act and CERCLA, and other similar state
and local statutes, and any regulations promulgated thereto.

 



19 



 

 

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA as in effect at the date of this Agreement and
any subsequent provisions of ERISA amendatory thereof, supplemental thereto or
substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that, together with any Credit Party or a Subsidiary thereof, is, or within the
last six (6) years was, treated as a “single employer” within the meaning of
Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived pursuant to applicable
regulations), (b) any failure by any Plan to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, in each case whether or not waived, (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) a determination that any Plan is, or is reasonably expected to be, in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code), (e) the incurrence by Holdings, the Borrower, and Restricted
Subsidiary or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan, (f) the receipt by Holdings, the
Borrower, any Restricted Subsidiary or any ERISA Affiliate from the PBGC of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (g) the cessation of operations at a facility of
Holdings, the Borrower, any Restricted Subsidiary or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA, (h) the incurrence by
Holdings, the Borrower any Restricted Subsidiary or any ERISA Affiliate of any
liability with respect to its withdrawal or partial withdrawal from any Plan or
Multiemployer Plan or (i) the receipt by Holdings, the Borrower, any Restricted
Subsidiary or any ERISA Affiliate of any notice concerning the imposition of
Withdrawal Liability on it or a determination that a Multiemployer Plan is, or
is reasonably expected to be, insolvent, within the meaning of Title IV of ERISA
or in “endangered” or “critical” status, within the meaning of Section 305 of
ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

 

“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, a rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) equal to the greater of (a) (i) from the Closing Date until the
Amendment No. 2 Closing Date, 1.00% per annum and (ii) from and including the
Amendment No. 2 Closing Date to the Maturity Date, 1.50% per annum and (b) an
amount equal to (i) the rate per annum appearing on Bloomberg Professional
Service Page BBAN1 offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two (2) business days prior to the first day of such interest
period for a term comparable thereto; multiplied by (ii) the Statutory Reserve
Rate. If for any reason the rate referred to in clause (b)(i) is not available,
for any such interest period, such rate will be (x) a comparable successor or
alternative interbank rate for deposits in Dollars that it, at such time,
broadly accepted by the loan market in lieu of the Eurodollar Rate and is
reasonably acceptable to the Administrative Agent in consultation with the
Borrower or (y) solely if no such broadly accepted comparable successor
interbank rate exists at such time, a successor or alternative index rate as the
Agent may reasonably determine in light of prevailing market practices and is
reasonably acceptable to the Borrower; provided that, to the extent a successor
or alternative index rate cannot be agreed upon in accordance with clause (x) or
(y) above within five (5) Business Days after the Eurodollar Rate becomes
unavailable, all Loans hereunder will be deemed to be ABR Loans (and shall bear
interest accordingly) for purposes of the definition of “Applicable Margin” and
Section 2.10, until such time as an alternative rate can be agreed upon in
accordance with clause (x) or (y).

 



20 



 

 

“Event of Default” shall have the meaning set forth in Article X.

 

“Excess Availability” shall mean, as of any date of determination, the amount
equal to Qualified Cash plus Availability, minus the aggregate amount, if any,
of all trade payables of Borrower and its Subsidiaries aged in excess of
historical levels with respect thereto and all book overdrafts of Borrower and
its Subsidiaries in excess of historical practices with respect thereto, in each
case as determined by Administrative Agent in Administrative Agent’s Permitted
Discretion.

 

“Excluded Account” means each deposit or securities accounts constituting (a) a
zero balance account that sweeps on a daily basis into a deposit account subject
to a Control Agreement, (b) a deposit account used solely to fund payroll
obligations, health benefit or employee benefit obligations, trust fund Tax
obligations, escrow arrangements, trust accounts or holding third-party
insurance funds or funds owned by Persons other than the Credit Parties, (c) any
other deposit or securities account so long as with respect to this clause (c),
the aggregate amount on deposit in all such accounts does not exceed $750,000 at
any one time, (d) a deposit account into which an Account Debtor makes payment
under Medicare, Medicaid, TRICARE or any other health program operated by or
financed in whole or in part by any foreign or domestic federal, state or local
government so long as funds on deposit in such deposit account are transferred
on each Business Day to an account subject to a Control Agreement or (e) a
deposit account holding solely funds pledged as cash collateral to the extent
permitted under Section 9.02(o).

 

“Excluded Subsidiary” shall mean (i) any Foreign Subsidiary or Domestic Holding
Company, in each case solely to the extent that the inclusion of such Person as
a Guarantor may result (or may be reasonably likely to result) in adverse tax
consequences to the Borrower and its Subsidiaries, taken as a whole, as
determined in good faith by the Borrower and notified in writing to the
Administrative Agent and (ii) each Immaterial Subsidiary. For the avoidance of
doubt, none of Teligent OU, a private limited company organized in Tallin,
Republic of Estonia, Teligent Luxembourg S.a.r.l., a société a responsabilité
limitée formed in Luxembourg, and Teligent Canada, a company formed in the
province of British Columbia, shall constitute Excluded Subsidiaries.

 



21 



 

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
Obligation of the Borrower hereunder, (a) income, franchise or similar Taxes
imposed on (or measured by) its net income (i) by the United States of America,
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or (ii) that are Other Connection
Taxes, (b) any branch profits Taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Non-U.S. Lender, any withholding tax that is
imposed on amounts payable to such Non-U.S. Lender at the time such Non-U.S.
Lender becomes a party to this Agreement (or designates a new lending office,
unless such designation was at the request of the Borrower), except to the
extent that such Non-U.S. Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 5.04(a), (d) Taxes imposed by reason of the failure of the
Administrative Agent or such Lender to comply with its obligations under Section
5.04(b) and Section 5.04(c), or to the extent that such documentation fails to
establish a complete exemption from applicable withholding Taxes, other than, in
either case, due to a change in Applicable Laws after the Closing Date, and (e)
U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Notes” shall mean the 2019 Convertible Notes and the 2023 Convertible
Notes.

 

“Fair Market Value” shall mean, as of any date of determination, the fair market
value of Borrower’s Eligible Real Property that is estimated to be recoverable
in an orderly sale in a 12-month marketing period of such Eligible Real Property
net of all associated costs and expenses of such sale, such value to be as
specified in the most recent Acceptable Appraisal of Real Property.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, and any agreement
entered into pursuant to Section 1471(b)(1) of the Code.

 

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended from
time to time, and the rules and regulations thereunder.

 

“FDA” shall mean the United States Food and Drug Administration and any
successor thereto.

 

“FDA Trigger Amount” shall mean $2,500,000, which such amount shall be increased
to $5,000,000 if at any time, when tested, the revenue of Borrower and its
Subsidiaries for the Test Period measured at the end of the most recently ended
two consecutive fiscal quarters is greater than $100,000,000).

 

“Federal Funds Rate” shall mean, for any day, a fluctuating interest rate per
annum equal to: (a) the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next succeeding Business Day) by the Federal Reserve Bank of New York;
or (b) if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 



22 



 

 

“Fee Letter” shall mean, collectively, the (i) Amended and Restated Fee Letter
dated as of the Closing Date by and between the Borrower, the Administrative
Agent and the First Lien Agent, as amended, restated, supplemented or otherwise
modified from time to time, (ii) Amendment Fee Letter dated as of the Amendment
No. 1 Effective Date by and between the Borrower, the Administrative Agent and
the First Lien Agent, as amended, restated, supplemented or otherwise modified
from time to time and (iii) Amendment No. 2 Fee Letter dated as of the Amendment
No. 2 Effective Date by and between the Borrower and the Administrative Agent,
as amended, restated, supplemented or otherwise modified from time to time.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.01 or the Fee Letter.

 

“Financial Advisor” shall have the meaning set forth in Section 8.18.

 

“Financial Advisor Engagement” shall have the meaning set forth in Section 8.18.

 

“Financial Performance Covenants” shall mean the covenants set forth in Section
9.13.

 

“Flood Hazard Property” shall have the meaning set forth in the definition of
the term “Flood Insurance Requirements”.

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 and (v) the Biggert –Waters
Flood Insurance Reform Act of 2012, as now or hereafter in effect of any
successor statute thereto, in each case, together with all statutory and
regulatory provisions consolidating, amending, replacing, supplementing,
implementing  or interpreting any of the foregoing, as amended or modified from
time to time.

 

“Flood Insurance Requirements” shall mean (i) a completed “life of loan” Federal
Emergency Management Standard Flood Hazard Determination as to whether such real
property is in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards (a “Flood Hazard Property”) and (ii)
if such real property is a Flood Hazard Property, evidence as to (A) whether the
community in which such real property, or as applicable, the leasehold interest
of such Credit Party in such real property, is located is participating in the
National Flood Insurance Program, (B) the applicable Credit Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(1) as to the fact that such real property is a Flood Hazard Property and (2) as
to whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (C) copies of flood
insurance policies under the National Flood Insurance Program (or private
insurance endorsed to cause such private insurance to be fully compliant with
the federal law as regards private placement insurance applicable to the
National Flood Insurance Program, with financially sound and reputable insurance
companies not Affiliates of the Borrower) or a declaration page, application
accompanied by proof of premium payment for such policies, or such other
documentation as is satisfactory to the Administrative Agent and each Lender,
with confirmation of such satisfaction of such Lender to be made in writing
(which, for purposes of such confirmation, shall include email) and such
confirmation shall not be unreasonably withheld or delayed, in each case, for
the Borrower and its Subsidiaries evidencing such flood insurance coverage in
such amounts and with such deductibles as required by Flood Insurance Laws or as
the Administrative Agent may request (but no less than required by applicable
Flood Insurance Laws) and naming the Administrative Agent and its successors
and/or assigns as sole loss payee on behalf of the Lenders.

 



23 



 

 

“Foreign Security Instrument” shall have the meaning set forth in Section
8.15(e)(i).

 

“Foreign Subsidiary” shall mean each Subsidiary of a Credit Party that is not a
Domestic Subsidiary.

 

“Funded Debt” shall mean, as of any date of determination, all then outstanding
Indebtedness of Borrower and its Subsidiaries, on a consolidated basis, of the
type described in clauses (a), (b), (d) and (f) of the defined term
“Indebtedness”. For the avoidance of doubt, the Indebtedness permitted under
Section 9.01(q) shall not constitute Funded Debt so long as such Indebtedness is
outstanding, unless not forgiven by the applicable Governmental Authority
relevant thereto or Quaint Oak Bank, as applicable.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the Administrative Agent, the Lenders
and the Credit Parties shall negotiate in good faith to effect such amendment
and such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

“Governmental Authority” shall mean the government of the United States, any
foreign country or any multinational authority, or any state, commonwealth,
protectorate or political subdivision thereof, and any entity, body or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including the PBGC and other
quasi-governmental entities established to perform such functions.

 

“Guarantee Agreement” shall mean a Guarantee Agreement, executed and delivered
by each Guarantor in favor of the Administrative Agent for the benefit of the
Secured Parties, in form and substance satisfactory to Administrative Agent.

 



24 



 

 

“Guarantee Obligations” shall mean, as to any Person, any Contingent Liability
of such Person or other obligation of such Person guaranteeing or intended to
guarantee any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such Person,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such Indebtedness or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness or (d) otherwise to assure or hold harmless the owner of
such Indebtedness against loss in respect thereof; provided, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date, entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

 

“Guarantors” shall mean (a) each Person that is a Domestic Subsidiary on the
Closing Date, (b) each Person that is a Foreign Subsidiary on the Closing Date,
and (c) each Person that becomes a party to the Guarantee Agreement after the
Closing Date pursuant to Section 8.11, in each case, other than any Excluded
Subsidiary.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
Environmental Law; and (c) any other chemical, material or substance, which is
classified, prohibited, limited or regulated by, or forming the basis of
liability under any Environmental Law.

 

“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Obligations, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Obligations, (a) for any date on or
after the date such Hedging Obligations have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Obligations, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Obligations (which
may include any Lender or any Affiliate of a Lender).

 

“Hedging Obligations” shall mean, with respect to any Person, any and all
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired under (a) any and all Hedging
Transactions, (b) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (c) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 



25 



 

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) permitted under Section 9.11 now
existing or hereafter entered into by such Person that is a rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap or option, bond option, interest
rate option, foreign exchange transaction, cap transaction, floor transaction,
collar transaction, currency swap transaction, cross-currency rate swap
transaction, currency option, spot transaction, credit protection transaction,
credit swap, credit default swap, credit default option, total return swap,
credit spread transaction, repurchase transaction, reverse repurchase
transaction, buy/sell-back transaction, securities lending transaction, or any
other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether or not any such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Historical Financial Statements” shall mean (a) audited consolidated financial
statements of Borrower for the fiscal year ended December 31, 2016 as filed on
March 15, 2017 with the SEC pursuant to an annual report on Form 10-K and
December 31, 2017 as filed on March 19, 2018 with the SEC pursuant to an annual
report on Form 10-K and (b) unaudited consolidated financial statements of the
Borrower for the fiscal year to date periods ended March 31, 2018 as filed on
May 15, 2018 with the SEC pursuant to a quarterly report on Form 10-Q, June 30,
2018 as filed on December 12, 2018 with the SEC pursuant to a quarterly report
on Form 10-Q/A and September 30, 2018 as filed on December 12, 2018 with the SEC
pursuant to a quarterly report on Form 10-Q.

 

“Immaterial Subsidiary” shall mean, at any date of determination, each
Subsidiary of the Borrower that has been designated by the Borrower in writing
to the Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement; provided, that, (a) for purposes of this Agreement, at no time shall
(i) the Consolidated Total Assets of all Immaterial Subsidiaries at the last day
of the most recent Test Period be equal to or exceed 2.5% of the Consolidated
Total Assets of the Borrower and its subsidiaries at such date or (ii)
Consolidated Adjusted EBITDA for such Test Period of all Immaterial Subsidiaries
equal or exceed 2.5% of the Consolidated Adjusted EBITDA of Borrower and its
Subsidiaries for such period, (b) the Borrower shall not designate any new
Immaterial Subsidiary if such designation would not comply with the provisions
set forth in clause (a) above, and (c) if clause (a) shall not be satisfied at
any time, then all such Subsidiaries shall be deemed to be non-Immaterial
Subsidiaries unless and until the Borrower shall redesignate one or more
Immaterial Subsidiaries as non-Immaterial Subsidiaries, in each case in a
written notice to the Administrative Agent, and, as a result thereof, clause (a)
shall be satisfied. Each Immaterial Subsidiary existing as of the Closing Date
is set forth on Schedule 1.01(b).

 



26 



 

 

“In-Transit Inventory” shall mean Inventory that is being shipped or otherwise
transported to a Credit Party from a point of origin within the continental
United States or Canada or is being shipped or otherwise transported to a Credit
Party from a point of origin outside of the continental United States or Canada.

 

“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(i)                 all indebtedness of such Person for borrowed money and all
indebtedness of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(j)                 the maximum amount (after giving effect to any prior
drawings or reductions which may have been reimbursed) available under all
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;

 

(k)               the Hedge Termination Value of all Hedging Obligations of such
Person;

 

(l)                 all obligations of such Person to pay the deferred purchase
price of property or services, including earn-out obligations (other than (i)
trade accounts payable in the ordinary course of business and (ii) to the extent
such obligation is not due at any time prior to the date that is six months
after the latest Maturity Date, any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

 

(m)             indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(n)               all Attributable Indebtedness;

 

(o)               all obligations of such Person in respect of Disqualified
Capital Stock; and

 

(p)               all Guarantee Obligations of such Person in respect of any of
the foregoing,

 

provided, that Indebtedness shall not include (i) prepaid or deferred revenue
arising in the ordinary course of business, (ii) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warranties or other unperformed
obligations of the seller of such asset, (iii) endorsements of checks or drafts
arising in the ordinary course of business, and (iv) preferred Capital Stock to
the extent not constituting Disqualified Capital Stock.

 



27 



 

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Net
Debt. The amount of any net Hedging Obligations on any date shall be deemed to
be the Hedge Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) above shall be deemed to
be equal to the lesser of (x) the aggregate unpaid amount of such Indebtedness
and (y) the fair market value of the property of such Person encumbered thereby
as determined by such Person in good faith. For the avoidance of doubt, the
Indebtedness permitted under Section 9.01(q) shall not constitute Indebtedness
so long as such Indebtedness is outstanding, unless not forgiven by the
applicable Governmental Authority relevant thereto or Quaint Oak Bank, as
applicable.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
the date hereof, by and between the Administrative Agent and Second Lien Agent,
and acknowledged by the Credit Parties, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Interest Period” shall mean, with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 2.11.

 

“Investment” shall mean, relative to any Person, (a) any loan, advance or
extension of credit made by such Person to any other Person, including the
purchase by such first Person of any bonds, notes, debentures or other debt
securities of any such other Person; (b) Contingent Liabilities in favor of any
other Person; and (c) any Capital Stock or other investment held by such Person
in any other Person. The amount of any Investment at any time shall be the
original principal or capital amount thereof less all returns of principal or
equity thereon made on or before such time and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property at
the time of such Investment.

 

“Lender” shall have the meaning set forth in the preamble to this Agreement.

 

“Letter of Direction” shall mean that certain executed letter of direction from
Borrower addressed to Administrative Agent, on behalf of itself and Lenders,
directing the disbursement on the Closing Date of the proceeds of the Loans made
on such date.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment for collateral purposes, lien (statutory or other) or similar
encumbrance, and any easement, right-of-way, license, restriction (including
zoning restrictions), defect, exception or irregularity in title or similar
charge or encumbrance (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof); provided, that in no event shall an operating lease entered into in
the ordinary course of business or any precautionary UCC filings made pursuant
thereto by an applicable lessor or lessee, be deemed to be a Lien.

 



28 



 

 

“Liquidity” shall mean, at any time, Availability, plus unrestricted cash and
Cash Equivalents of any Credit Party that is on deposit in deposit accounts or
in securities accounts, or any combination thereof, and which such deposit
accounts and/or securities accounts are the subject of a Control Agreement.

 

“Loan” shall mean, individually, any Loan made by any Lender hereunder, and
collectively, the Loans made by the Lenders hereunder. “Loan” shall include any
Swingline Loan, Overadvance and Protective Advance.

 

“Loan Account” shall have the meaning set forth in Section 2.08.

 

“Master Agreement” shall have the meaning set forth in the definition of the
term “Hedging Transaction”.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, properties, liabilities (actual or contingent), operations,
financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, (b) a material impairment of the validity or
enforceability of this Agreement or any of the other Credit Documents, (c) a
material impairment in the Secured Parties’ ability to enforce their rights or
remedies hereunder or under any of the other Credit Documents, or (d) a material
impairment of the ability of the Borrower and its Subsidiaries, taken as a
whole, to perform their payment and other material obligations under the Credit
Documents to which they are parties.

 

“Material Contract” shall mean, as to any Person, (i) each contract or agreement
to which such Person or any of its Subsidiaries is a party involving aggregate
annual consideration payable to or by such Person or such Subsidiary of
$1,500,000 or more (other than customer contracts), and (ii) all other contracts
or agreements, the loss of which could reasonably be expected to result in a
Material Adverse Effect. A reasonably detailed description of each Material
Contract is set forth on Schedule 1.01(c) as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with Section
8.01(d).

 

“Material Real Property” shall mean any Real Property that has a fair market
value in excess of $1,500,000, as reasonably determined by the Borrower based on
information available to it.

 

“Maturity Date” shall mean September 30, 2022.

 

“Maximum Cash Amount” shall have the meaning set forth in Section 8.17.

 

“Minimum Borrowing Amount” shall mean $100,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 



29 



 

 

 

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed or other security document entered into by any applicable Credit Party and
the Administrative Agent for the benefit of the Secured Parties in respect of
any Real Property owned by such Credit Party, in such form as agreed between
such Credit Party and the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Mortgaged Property” shall mean each parcel of Real Property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 8.11(d).

 

“Multiemployer Plan” shall mean a “multiemployer plan” within the meaning of
Section 3(37) of ERISA to which any Credit Party, any Subsidiary of a Credit
Party or any ERISA Affiliate makes, is making, is obligated, or within the last
six (6) years has been obligated, to make contributions, or with respect to
which any Credit Party or any Subsidiary of a Credit Party has any liability,
actual or contingent.

 

“Net Orderly Liquidation Value” shall mean, with respect to Inventory or
Equipment of any Credit Party, the orderly liquidation value thereof as
determined in a manner acceptable to the Administrative Agent by an appraiser
reasonably acceptable to the Administrative Agent, net of all costs of
liquidation thereof.

 

“Net Proceeds” shall have the meaning set forth in the Second Lien Credit
Agreement.

 

“Net Revenue” means, for any period, (a) Credit Parties’ gross revenues during
such period, less (b)(i) trade, quantity and cash discounts allowed by a Credit
Party, (ii) discounts, refunds, rebates, charge backs, retroactive price
adjustments and any other allowances which effectively reduce net selling price,
(iii) product returns and allowances, (iv) allowances for shipping or other
distribution expenses, (v) set-offs and counterclaims, and (vi) any other
similar and customary deductions used by a Credit Party in determining net
revenues, all, in respect of (a) and (b), as determined in accordance with GAAP
and in the ordinary course of business (and not, for the avoidance of doubt,
revenues from extraordinary, non-recurring or unusual events).

 

“Non-Consenting Lender” shall have the meaning set forth in Section 12.07(b).

 

“Non-Excluded Taxes” shall have the meaning set forth in Section 5.04(a).

 

“Non-U.S. Lender” shall have the meaning set forth in Section 5.04(b).

 

“Note” shall have the meaning set forth in Section 2.01.

 

“Notice of Borrowing” shall have the meaning set forth in Section 2.05(a).

 

“Notice of Conversion or Continuation” shall have the meaning set forth in
Section 2.11.

 

“Obligations” shall mean all Loans, advances, debts, liabilities, obligations,
covenants and duties owing by any Credit Party to any Lender, Agent, or any
other Person required to be indemnified hereunder, that arise under any Credit
Document, whether or not for the payment of money, whether arising by reason of
an extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired, including all fees, expenses and other amounts accruing during the
pendency of any proceeding of the type described in Section 10.01(h), whether or
not allowed in such proceeding.

 



30 



 

 

“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” shall mean, with respect to any recipient, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan, or sold or assigned an interest in any Loan).

 

“Other Taxes” shall mean any and all present or future stamp, court,
documentary, intangible recording, filing or similar Taxes or any other excise
or property Taxes, charges or similar levies (but excluding any Tax, charge or
levy that constitutes an Excluded Tax) arising from any payment made hereunder
or from the execution, delivery or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement.

 

“Overadvance” shall have the meaning set forth in Section 2.02(a).

 

“Participant” shall have the meaning set forth in Section 12.06(c)(i).

 

“Participant Register” shall have the meaning set forth in Section
12.06(c)(iii).

 

“Patriot Act” shall have the meaning set forth in Section 12.20.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Pension Plan” shall mean any single-employer plan, as defined in Section
4001(a)(15) of ERISA, and subject to Title IV of ERISA, Section 412 of the Code
or Sections 302 or 303 of ERISA, that is or was within any of the preceding six
plan years sponsored, maintained or contributed to (or to which there is or was
an obligation to contribute or to make payments) by any Credit Party, Subsidiary
of a Credit Party or an ERISA Affiliate thereof, or respect of which any Credit
Party, Subsidiary of a Credit Party or an ERISA Affiliate thereof incurs or
otherwise has any obligation or liability, contingent or otherwise.

 



31 



 

 

“Perfection Certificate” shall mean, individually and collectively, the
certificates, substantially in the form of Exhibit P-1 or otherwise in form and
substance satisfactory to the Administrative Agent, delivered by the Credit
Parties to the Administrative Agent.

 

“Permits” shall mean, with respect to any Person, any permit, approval,
clearance, authorization, license, registration, certificate, concession, grant,
franchise, variance or permission from, and any other contractual obligations
with, any Governmental Authority, in each case whether or not having the force
of law and applicable to or binding upon such Person or any of its property or
Products or to which such Person or any of its property or Products is subject,
including without limitation all Registrations.

 

“Permitted Acquisition” shall mean any acquisition by a Credit Party of (i) all
or substantially all of the assets of a target, which assets are located in the
United States or (ii) 100% of the Capital Stock of a target organized under the
laws of any State in the United States or the District of Columbia, in each
case, to the extent that each of the following conditions shall have been
satisfied:

 

(q)               the Borrower and its Subsidiaries (including any new
Subsidiary) shall execute and deliver the agreements, instruments and other
documents required by Section 8.11;

 

(r)               such acquisition shall not be hostile and shall have been
approved by the board of directors (or other similar body) and/or the
stockholders or other equityholders of the target;

 

(s)               no Event of Default shall then exist or would exist after
giving effect thereto;

 

(t)                 the average daily Excess Availability for the immediately
preceding ninety (90) day period is not less than $5,000,000, and after giving
effect to such proposed acquisition (including payment of the purchase price in
accordance with clause (e) below), the Borrower shall have a minimum pro forma
Excess Availability as of the date of consummation of such acquisition (after
giving effect to the funding of all Loans and use of cash as of such date) of
not less than $5,000,000;

 

(u)              the total consideration paid or payable for Permitted
Acquisitions shall be funded solely with internally generated cash or net
proceeds from an issuance of Capital Stock or Indebtedness permitted under
Section 9.01(j); and

 

(v)              the pro forma Target Adjusted EBITDA of the target of each such
acquisition, on a cumulative basis for the immediately preceding four fiscal
quarters, shall be no less than $0.

 

Notwithstanding the foregoing and the definition of Borrowing Base, no Accounts,
Inventory, Equipment or Real Property acquired in an Acquisition permitted
hereunder shall be included in the Borrowing Base unless the Administrative
Agent, in its Permitted Discretion, determines that such Accounts, Inventory,
Equipment and Real Property conform to standards of eligibility established in
accordance with this Agreement through completion of such audits, evaluations
and appraisals thereof as Agent shall require (which appraisals, evaluations and
audits shall be conducted at the expense of the Borrower and in form, scope and
substance acceptable to the Administrative Agent in its Permitted Discretion).

 



32 



 

 

“Permitted Discretion” shall mean, in connection with a determination to be made
by Administrative Agent under this Agreement, or in connection with an election
by Administrative Agent to take or refrain from taking an action under this
Agreement, Administrative Agent may make such determination, or elect to take or
not take such action, as applicable, in good faith and in the exercise of
reasonable business judgment from the perspective of a secured asset based
lender.

 

“Permitted Liens” shall have the meaning set forth in Section 9.02.

 

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness of any Credit
Party or any of its Subsidiaries permitted hereunder (the “Refinanced
Indebtedness”); provided, that the original principal amount of such
refinancing, refunding, extending, renewing or replacing Indebtedness does not
exceed the principal amount of such Refinanced Indebtedness plus the amount of
any interest, premiums or penalties required to be paid thereon plus fees and
expenses associated therewith.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“PIK Interest” shall have the meaning ascribed to such term in the Second Lien
Credit Agreement.

 

“PIK Termination Date” shall have the meaning ascribed to such term in the
Second Lien Credit Agreement.

 

“Plan” shall mean a Pension Plan or a Multiemployer Plan.

 

“Pledged Stock” shall have the meaning given to such term in the Security
Agreement.

 

“Prepayment Premium” shall have the meaning set forth in Section 5.01(d).

 

“Prepayment Premium Event” shall mean any termination or reduction in whole of
Commitments (with a corresponding prepayment in whole of the Loans) or any
acceleration of the Loans for any reason and at any time, including, without
limitation, whether such reduction or termination or acceleration is (i)
voluntary or mandatory, (ii) made when a Default or Event of Default is then
outstanding, (iii) made in connection with a sale during any Event of Default or
foreclosure upon the Collateral, (iv) the result of or subsequent to the
acceleration of the Loans or the termination of the Commitments for any reason
at any time, including, without limitation, as a result of the occurrence of any
Event of Default and, in the case of insolvency, reorganization or like
proceeding, whether or not a claim for the Prepayment Premium is allowed in such
proceeding, (v) made pursuant to, or as the consequence of, any regulatory or
judicial enforcement or other actions from any Governmental Authority or (vi)
made pursuant to, or as the consequence of, any bankruptcy or insolvency
proceeding, whether or not a claim for the Prepayment Premium is allowed in such
proceeding.

 



33 



 

 

“Prime Rate” shall mean a variable per annum rate, as of any date of
determination, equal to the rate as of such date published in The Wall Street
Journal as being the “Prime Rate” (or, if more than one rate is published as the
Prime Rate, then the highest of such rates). The Prime Rate will change as of
the date of publication in The Wall Street Journal of a Prime Rate that is
different from that published on the preceding Business Day. In the event that
The Wall Street Journal shall, for any reason, fail or cease to publish the
Prime Rate, the Administrative Agent shall choose a reasonably comparable index
or source to use as the basis for the Prime Rate.

 

“Products” shall mean any item or any service that is researched or developed,
created, tested, packaged, labeled, distributed, manufactured, managed,
performed, or otherwise used, offered, marketed, sold, or handled by or on
behalf of the Credit Parties or any of their Subsidiaries, whether marketed or
in development.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, and whether tangible or intangible.

 

“Pro Forma Basis” shall mean, for purposes of calculating the Total Net Leverage
Ratio:

 

(w)             Investments, acquisitions, mergers, consolidations and
dispositions of any Subsidiary, line of business or division, that have been
made by the specified Person or any of its Subsidiaries, or any Person or any of
its Subsidiaries acquired by, merged or consolidated with the specified Person
or any of its Subsidiaries, and including any related financing transactions and
incurrences of Indebtedness, and including increases in ownership of
Subsidiaries, during the applicable reference period or subsequent to such
reference period and on or prior to the date of determination will be given pro
forma effect, as if they had occurred on the first day of the applicable
reference period;

 

(x)               any Person that is a Subsidiary on the date of determination
will be deemed to have been a Subsidiary at all times during such reference
period; and

 

(y)              any Person that is not a Subsidiary on the date of
determination will be deemed not to have been a Subsidiary at any time during
such reference period;

 

For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by an
Authorized Officer of the Borrower and shall be reasonably satisfactory to the
Administrative Agent. Any such pro forma calculation may include adjustments
appropriate, in the good faith determination of the Borrower as set forth in an
officers’ certificate, to reflect operating expense reductions (but not revenue
increases) expected to result from the applicable pro forma event if such
adjustments are reasonably satisfactory to the Administrative Agent.

 



34 



 

 

“Pro Rata Share” shall mean (a) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Loans), and the denominator of
which shall be the sum of such Commitments of all Lenders (or if such
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, all Loans of all Lenders) and (b) with respect to all
Commitments of any Lender at any time, the numerator of which shall be the sum
of such Lender’s Commitment (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Loans) and the denominator of which shall be the sum of all Lenders’ Commitments
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Loans funded under such Commitments).

 

“Protective Advance” shall have the meaning set forth in Section 2.03(a).

 

“Public Health Laws” shall mean all Applicable Laws relating to the procurement,
development, manufacture, production, analysis, distribution, dispensing,
importation, exportation, use, handling, quality, sale, or promotion of any
drug, medical device, food, dietary supplement, or other product (including,
without limitation, any ingredient or component of the foregoing products)
subject to regulation under the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
§301 et seq.), the Controlled Substances Act, 21 U.S.C. §801 et seq., pharmacy
laws, or consumer product safety laws and similar state laws, the False Claims
Act, 31 U.S.C. §3729 et seq., the Antikickback Statute, 42 U.S.C. §1320a-7b(b),
the Civil Monetary Penalty Law, 42 U.S.C. §1320a-7a, the Stark Law, 42 U.S.C.
§1395nn, all laws relating to the disclosure of payments or other value to
healthcare providers, including but not limited to the Physician Payments
Sunshine Act, 42 C.F.R. §401-403, the Health Insurance Portability and
Accountability Act of 1996, 42 U.S.C. §1320d et seq., as amended by the Health
Information Technology for Economic and Clinical Health Act, and all other
federal, state and local laws relating to the prevention of fraud and abuse, and
the regulation of the Credit Party’s and its Subsidiaries’ Products and services
to ensure they are not adulterated or misbranded.

 

“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualified Cash” shall mean, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Credit Parties and their
Subsidiaries, in an aggregate amount not to exceed $2,500,000, that is on
deposit in deposit accounts or in securities accounts, or any combination
thereof, and which such deposit accounts and/or securities accounts are the
subject of a Control Agreement, and are maintained by a branch office of the
bank or securities intermediary located within the United States (for the
avoidance of doubt, the cash that is on deposit in the 2019 Convertible Notes
Repurchase Blocked Account shall not be Qualified Cash).

 

“Real Property” shall mean, with respect to any Person, all right, title and
interest of such Person (including, without limitation, any leasehold estate) in
and to a parcel of real property owned, leased or operated by such Person
together with, in each case, all improvements and appurtenant fixtures,
equipment, personal property, easements and other property and rights incidental
to the ownership, lease or operation thereof.

 



35 



 

 

“Receivable” shall mean, with respect to each Credit Party, each (i) Account,
(ii) Health-Care-Insurance Receivable, (iii) credit card receivable, (iv) right
to payment under any contract, Document, Instrument, promissory note, Chattel
Paper, or electronic chattel paper, (v) tax refund or right to receive any tax
refund, (vi) bond or certificate owned or held by such Credit Party or held for
the benefit of such Credit Party, (vi) right to payment for the sale, lease or
license of any Inventory, Equipment or General Intangible, (vii) policy of
insurance issued to or for the benefit of such Credit Party and each right to
payment and Proceeds of such insurance, (viii) right to payment in connection
with each Investment Property, Deposit Account, book account, credit or reserve,
and (ix) form of obligation whatsoever owing to such Credit Party, together with
all Instruments, Documents and Certificates of Title representing any of the
foregoing, and all rights in any merchandise or Goods which any of the same may
represent, all files and Records with respect to any collateral or security
given by such Credit Party to Administrative Agent in the foregoing, together
with all rights, title, security, Supporting Obligations and guarantees with
respect to the foregoing, including any right of stoppage in transit, whether
now owned or hereafter created or acquired by such Credit Party or in which such
Credit Party now has or hereafter acquires any interest.

 

“Refinanced Indebtedness” shall have the meaning set forth in the definition of
“Permitted Refinancing Indebtedness”.

 

“Register” shall have the meaning set forth in Section 12.06(b)(v).

 

“Registrations” shall mean all Permits and exemptions issued or allowed by any
Governmental Authority (including but not limited to new drug applications,
abbreviated new drug applications, biologics license applications, including
section 351(k) applications, drug master files, investigational new drug
applications, over-the-counter drug monograph, drug establishment and listing
forms, device pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals and authorizations, CE Marks, pricing and reimbursement approvals,
labeling approvals or their foreign equivalent, controlled substance
registrations, marketing and promotion registrations, and wholesale distributor
permits held by, or applied by contract to, any Credit Party or any of its
Subsidiaries, that are required for the research, development, testing,
manufacture, distribution, promotion, marketing, storage, transportation, use
and sale of the Products of any Credit Party or any of its Subsidiaries.

 

“Regulatory Matters” shall mean, collectively, activities and Products that are
subject to Public Health Laws.

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 



36 



 

 

“Release” shall mean a “release”, as such term has the meaning set forth in
CERCLA.

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder (excluding any such event for which the notice
requirement has been waived by the PBGC).

 

“Required Lenders” shall mean, at any date, Lenders having or holding a majority
of (a) the Total Commitment or (b) if the Total Commitment has been terminated,
the aggregate outstanding principal amount of the Loans; provided that the
Commitment of, and the portion of the outstanding principal amount of the Loans
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Reserves” shall have the meaning set forth in Section 2.04.

 

“Restricted Credit Party” shall mean Teligent OU, a private limited company
organized in Tallin, Republic of Estonia, and any other Credit Party that is a
Foreign Subsidiary and is organized under the laws of any jurisdiction other
than Canada, in each case, unless otherwise agreed by the Administrative Agent.

 

“Restricted Credit Party Intercompany Investment Amount” shall mean at any time
$1,000,000.

 

“Restricted Payment” shall mean, with respect to any Person, (a) the declaration
or payment of any dividend on, or the making of any payment or distribution on
account of, or setting apart assets for a sinking or other analogous fund for
the purchase, redemption, defeasance, retirement or other acquisition of, any
class of Capital Stock of such Person or any warrants or options to purchase any
such Capital Stock, whether now or hereafter outstanding, or the making of any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property, (b) the payment or prepayment of principal of, or premium or
interest or any other amount in respect of, any Indebtedness that is
contractually subordinate to the Obligations unless such payment is permitted
under the terms of the subordination agreement applicable thereto and (c) any
payment in respect of earn-out obligations.

 

“SEC” means the Securities and Exchange Commission.

 

“Second Lien Agent” shall mean Ares Capital Corporation, or any successor
“Administrative Agent” as such term is defined in the Second Lien Credit
Agreement.

 

“Second Lien Credit Agreement” shall mean that certain Second Lien Credit
Agreement of even date herewith among the Borrower, Ares Capital Corporation, as
administrative agent, the lenders from time to time party thereto, and the other
credit parties thereto, as such agreement may be amended, restated, supplemented
or otherwise modified from time to time in accordance with the Intercreditor
Agreement.

 



37 



 

 

“Second Lien Indebtedness” shall mean Indebtedness under the Second Lien Loan
Documents.

 

“Second Lien Initial Term Loan” has the meaning set forth in the definition of
“Initial Term Loans” set forth in the Second Lien Credit Agreement.

 

“Second Lien Lenders” shall mean “Lenders” as such term is defined in the Second
Lien Credit Agreement.

 

“Second Lien Loan Documents” shall mean the Second Lien Credit Agreement and all
agreements, documents and instruments at any time executed and/or delivered by
any Credit Party or any other Person with, to or in favor of the Second Lien
Agent, the Second Lien Lenders, or any of them, in connection therewith or
related thereto, as all of the foregoing now exist or may hereafter be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the Intercreditor Agreement.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Secured Parties” shall mean, collectively, (a) the Lenders, (b) the
Administrative Agent, (c) the beneficiaries of each indemnification obligation
undertaken by any Credit Party under the Credit Documents and (d) any
successors, endorsees, transferees and assigns of each of the foregoing.

 

“Security Agreement” shall mean a Security Agreement, by and among each Credit
Party and the Administrative Agent for the benefit of the Secured Parties, in
form and substance reasonably satisfactory to the Administrative Agent, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Security Documents” shall mean, collectively, the Security Agreement, the
Canadian Security Documents, any Mortgage and each other security agreement or
other instrument or document executed and delivered pursuant to Section 8.11 or
pursuant to any of the Security Documents to secure any of the Obligations.

 

“Settlement” shall have the meaning set forth in Section 2.05(c)(i).

 

“Settlement Account” means Agent’s account at BMO Harris Bank N.A., Chicago, IL
60603, Account Name: ACF FINCO I LP Concentration Account; Account No. 3098704,
ABA No. 071000288, or such other account as Agent may advise Borrower.

 

“Settlement Date” shall have the meaning set forth in Section 2.05(c)(i).

 

“Solvency Certificate” shall mean a solvency certificate dated as of the Closing
Date, duly executed and delivered by an Authorized Officer of the Borrower to
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent.

 



38 



 

 

“Solvent” shall mean, with respect to any Person, at any date, that (a) the sum
of such Person’s debt (including Contingent Liabilities) does not exceed the
present fair saleable value of such Person’s present assets, (b) such Person’s
capital is not unreasonably small in relation to its business as contemplated on
such date, (c) such Person has not incurred and does not intend to incur debts
including current obligations beyond its ability to pay such debts as they
become due (whether at maturity or otherwise), and (d) such Person is “solvent”
within the meaning given that term and similar terms under Applicable Laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any Contingent Liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

“Statutory Reserve Rate” shall mean, for any day as applied to any Eurodollar
Loan, a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages that are in effect on that day (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
as prescribed by the Board and to which the Administrative Agent is subject, for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute Eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subordinated Intercompany Note” shall mean that certain subordinated
intercompany note, in form and substance reasonably acceptable to Administrative
Agent, executed by each of the Credit Parties and their respective Subsidiaries
on the date hereof.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Voting Stock having by the terms thereof power to elect a majority
of the directors of such corporation (irrespective of whether or not at the time
stock of any class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time owned
by such Person directly or indirectly through Subsidiaries and (b) any
partnership, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50% voting equity
interest at the time. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of a Credit Party.

 

“Swingline Loan” shall have the meaning set forth in Section 2.05(a)(i).

 



39 



 

 

“Target Adjusted EBITDA” shall mean, for any specified period, an amount
determined for any Person equal to (a) the consolidated net income (or deficit)
of such Person, after deduction of all expenses, taxes, and other proper
charges, determined in accordance with GAAP after eliminating all extraordinary
nonrecurring items of income, plus (b) without duplication and to the extent
deducted in arriving at the consolidated net income of such Person, the sum of,
without duplication, amounts for (i) total interest expense, (ii) provisions for
Taxes based on income, (iii) total depreciation expense, (iv) total amortization
expense, and (v) any other non- cash charges and expenses, reasonably acceptable
to the Administrative Agent, deducted in arriving at the consolidated net income
of such Person (excluding any such non-cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of an item that was paid in a prior period), minus (c) without
duplication and to the extent included in arriving at the consolidated net
income of such Person, amounts for non-cash gains (excluding any such non-cash
item to the extent it represents the reversal of an accrual or reserve for
potential cash items in any prior period).

 

“Taxes” shall mean all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, enacted, levied, collected, withheld or assessed by any Governmental
Authority, and all interest, penalties, additions to tax or similar liabilities
with respect thereto.

 

“Teligent Product” shall mean any Product owned exclusively by Borrower and/or
its Subsidiaries.

 

“Test Period” shall mean, for any date of determination under this Agreement,
the four consecutive fiscal quarters of Borrower most recently ended as of such
date of determination.

 

“Third Lien Agent” shall mean Wilmington Trust, National Association, as trustee
and collateral agent under the Third Lien Note Documents.

 

“Third Lien Convertible Notes” shall mean the Borrower’s 9.5% Series C Senior
Secured Convertible Notes due 2023.

 

“Third Lien Indebtedness” shall mean Indebtedness under the Third Lien Note
Documents.

 

“Third Lien Indenture” shall mean, in respect of the Third Lien Convertible
Notes, the Indenture, dated as of the Amendment No. 3 Effective Date, by and
among the Borrower, as issuer, the Guarantors, as subsidiary guarantors, and
Wilmington Trust, National Association, as trustee.

 

“Third Lien Note Documents” shall mean the Third Lien Indenture, the Third Lien
Subordination Agreement, Note Purchase Agreement (as defined in the Third Lien
Indenture) and Note Exchange Agreement (as defined in the Third Lien Indenture),
each as dated on the Amendment No. 3 Effective Date by and between the Credit
Parties and the Third Lien Noteholders and/or Third Lien Agent, as applicable,
or any of them, in connection therewith or related thereto, as all of the
foregoing now exist or may hereafter be amended, restated, supplemented or
otherwise modified from time to time in accordance with the Third Lien
Subordination Agreement.

 

“Third Lien Noteholders” shall mean the holders of Third Lien Indebtedness.

 



40 



 

 

 

 

 

“Third Lien Subordination Agreement” shall mean the Subordination Agreement,
dated as of the date hereof, by and between the Administrative Agent, Second
Lien Agent, the Third Lien Agent and acknowledged by the Credit Parties and
Third Lien Noteholders, as amended, restated, supplemented or otherwise modified
from time to time.

 

“Total Commitment” shall mean the sum of the Commitments. On the Closing Date,
the Total Commitment shall be $25,000,000 as set forth on Schedule 1.01(a).

 

“Total Net Leverage Ratio” shall mean, as of the last day of any Test Period,
the ratio of (a) Consolidated Total Net Debt as of such date to (b) Consolidated
Adjusted EBITDA for such Test Period.

 

“Transaction Documents” shall mean each of the documents executed and/or
delivered in connection with the Transactions, including without limitation, the
Credit Documents and the Second Lien Loan Documents.

 

“Transactions” shall mean collectively, the transactions contemplated by the
Loan Documents and the Second Lien Loan Documents.

 

“Type” shall mean, as to any Loan, its nature as an ABR Loan or Eurodollar Loan.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Unasserted Contingent Obligations” shall have the meaning given to such term in
the Security Agreement.

 

“Unfunded Current Liability” of any Pension Plan shall mean the amount, if any,
by which the present value of all accumulated benefit obligations under such
Pension Plan as of the close of its most recent plan year, determined in
accordance with FASB Accounting Standards Codification 715: Compensation -
Retirement Benefits, as in effect on the date hereof, exceeds the fair market
value of the assets of such Pension Plan allocable to such accrued benefits.

 

“U.S.” and “United States” shall mean the United States of America.

 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
Capital Stock having the right to vote for the election of directors (or Persons
acting in a comparable capacity) of such Person under ordinary circumstances.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.02        Other Interpretive Provisions. With reference to this
Agreement and each other Credit Document, unless otherwise specified herein or
in such other Credit Document:

 



41 



 

 

(a)               The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)               The words “herein”, “hereto”, “hereof” and “hereunder” and
words of similar import when used in any Credit Document shall refer to such
Credit Document as a whole and not to any particular provision thereof.

 

(c)               Article, Section, Exhibit and Schedule references are to the
Credit Document in which such reference appears.

 

(d)               The term “including” is by way of example and not limitation.

 

(e)               The term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.

 

(f)                In the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including”; the words
“to” and “until” each mean “to but excluding”; and the word “through” means “to
and including”.

 

(g)               Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Credit Document.

 

Section 1.03        Accounting Terms and Determination. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a manner consistent with that used
in preparing the Historical Financial Statements, except as otherwise
specifically prescribed herein. No change in the accounting principles used in
the preparation of any financial statement hereafter adopted by the Borrower
shall be given effect for purposes of measuring compliance with any provisions
of Article IX unless the Borrower, the Administrative Agent, the Administrative
Agent and the Required Lenders agree to modify such provisions to reflect such
changes in GAAP and, unless such provisions are modified, all financial
statements, Compliance Certificates and similar documents provided hereunder
shall be provided together with a reconciliation between the calculations and
amounts set forth therein before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to in Article IX shall be made, without giving
effect to any election under Accounting Standards Codification 825-10 or 470-20
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Credit Party or any
Subsidiary of any Credit Party at “fair value.” A breach of any Financial
Performance Covenant shall be deemed to have occurred as of the last day of the
relevant specified measurement period, regardless of when the financial
statements reflecting such breach are delivered to the Administrative Agent.

 



42 



 

 

Section 1.04        Rounding. Any financial ratios required to be maintained or
complied with by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

Section 1.05        References to Agreements, Laws, etc. Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Credit Documents) and other Material Contracts shall be deemed to
include all subsequent amendments, restatements, amendment and restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, amendment and restatements, extensions,
supplements and other modifications are permitted by any Credit Document; and
(b) references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.

 

Section 1.06        Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.07        Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

Section 1.08        Corporate Terminology. Any reference to officers,
shareholders, stock, shares, directors, boards of directors, corporate
authority, articles of incorporation, bylaws or any other such references to
matters relating to a corporation made herein or in any other Credit Document
with respect to a Person that is not a corporation shall mean and be references
to the comparable terms used with respect to such Person.

 

Section 1.09        UCC Definitions. When used in this Agreement, the following
terms have the same definitions as provided in Article 9 of the UCC, but for
convenience in this Agreement the first letter of all such terms shall be
capitalized : “Accession”, “Account”, “Account Debtor”, “Authenticate” (and all
derivations thereof), “Certificate Of Title”, “Chattel Paper”, “Commercial Tort
Claim”, “Deposit Account”, “Document”, “Equipment”, “General Intangible”,
“Goods”, “Health-Care-Insurance Receivable”, “Instrument”, “Inventory”,
“Investment Property”, “Letter-Of-Credit Right”, “Obligor”, “Proceeds” (as
specifically defined in Section 9-102(64) of the UCC), “Record”, “Secondary
Obligor”, “Secured Party”, “Software” and “Supporting Obligation”.

 



43 



 

 

Article II

 

Amount and Terms of Loans

 

Section 2.01        Revolving Credit; Note. Subject to the terms and conditions
of this Agreement, including, without limitation Section 6.02 hereof, on
Borrower’s request prior to the Amendment No. 3 Effective Date, each Lender
agrees (severally, not jointly or jointly and severally) that it shall make
revolving loans to Borrower at any one time outstanding not to exceed the lesser
of (a) such Lender’s Commitment and (b) such Lender’s Pro Rata Share of the
Borrowing Base as reflected in the most recent Borrowing Base Certificate
delivered by Borrower to the Administrative Agent (such lesser amount on an
aggregate basis, the “Borrowing Capacity”); provided, that, it is understood and
agreed that, on the Closing Date, the Borrowing Capacity shall be $25,000,000.
The maximum principal amount of any Loan (including Swingline Loans) shall not
exceed an amount equal to the amount of the Borrowing Capacity less the
aggregate amount of all Loans then outstanding. Within the limits of the
Borrowing Capacity, and subject to terms and conditions of this Agreement, prior
to the Maturity Date, Borrower may borrow, repay and reborrow the principal
amount of the Loans. To the extent requested by any Lender, Borrower’s
obligation to pay the principal of, and interest on, such Lender’s Pro Rata
Share of Loans made to Borrower shall be evidenced by an Authenticated
promissory note in favor of such Lender in form and content as attached to this
Agreement in the form of Exhibit R-1 (any such note, a “Note”). For the
avoidance of doubt, on and after the Amendment No. 3 Effective Date, no Lender
shall have any obligations to make additional Loans to the Borrower under this
Section 2.01.

 

Section 2.02        Overadvances.

 

(a)               Lenders shall not be required to make any Loan at any time in
a principal amount that would, when aggregated with the amount of the
Obligations then outstanding, exceed the Borrowing Capacity. If the Obligations
of Borrower to Lenders incurred hereunder exceed the Borrowing Capacity for any
reason (the amount of such excess to be referred to as an “Overadvance”), then
(i) such Overadvance will constitute a Loan for purposes of this Agreement, (ii)
payment of such Overadvance will be secured by the Collateral, (iii) subject to
paragraph (b) below, Borrower shall immediately repay the amount of such
Overadvance without notice or demand by Administrative Agent or any Lender, and
(iv) each Lender may in such Lender’s sole discretion refrain from making any
additional Loans until the Overadvance has been repaid to Lenders in full.

 

(b)               Any contrary provision of this Agreement notwithstanding, the
Lenders hereby authorize Administrative Agent, and Administrative Agent may, but
is not obligated to, knowingly and intentionally, continue to make Loans to the
Borrower notwithstanding that an Overadvance exists or thereby would be created,
so long as (A) after giving effect to such Loans, the outstanding Obligations do
not exceed the Borrowing Capacity by more than 10% of the Commitments, and (B)
after giving effect to such Loans, the outstanding Obligations (except for and
excluding amounts charged to the Loan Account for interest, fees, or expenses)
do not exceed the Commitments. In the event Administrative Agent obtains actual
knowledge that the outstanding amount of Loans exceeds the amounts permitted by
the immediately foregoing provisions, regardless of the amount of, or reason
for, such excess, Administrative Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or expenses) unless Administrative Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Administrative Agent may make such Overadvances and provide notice as
promptly as practical thereafter), and the Lenders thereupon shall, together
with Administrative Agent, jointly determine the terms of arrangements that
shall be implemented with Borrower intended to reduce, within a reasonable time,
the outstanding principal amount of the Loans to the Borrower to an amount
permitted by the preceding sentence. In such circumstances, if any Lender
objects to the proposed terms of reduction or repayment of any Overadvance, the
terms of reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. The foregoing provisions are meant for
the benefit of the Lenders and Administrative Agent and are not meant for the
benefit of the Borrower. Each Lender shall be obligated to settle with
Administrative Agent as provided in Section 2.05(c) for the amount of such
Lender’s Pro Rata Share of any unintentional Overadvances by Administrative
Agent reported to such Lender, any intentional Overadvances made as permitted
under this Section 2.02(b), and any Overadvances resulting from the charging to
the Loan Account of interest, fees, or expenses.

 



44 



 

 

Section 2.03        Protective Advances.

 

(a)               Any contrary provision of this Agreement or any other Credit
Document notwithstanding, Administrative Agent hereby is authorized by the
Borrower and the Lenders, from time to time in Administrative Agent’s sole
discretion, (A) after the occurrence and during the continuance of an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 6.02 are not satisfied, to make Loans to, or for
the benefit of, the Borrower on behalf of the Lenders that Administrative Agent,
in its sole discretion deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (any of the Loans described in this Section 2.03(a)
shall be referred to as “Protective Advances”).

 

(b)               Each Protective Advance and each Overadvance shall be deemed
to be a Loan hereunder and, prior to Settlement therefor, all payments on the
Protective Advances and Overadvances shall be payable to Administrative Agent
solely for its own account. The Protective Advances and Overadvances shall be
repayable on demand, secured by Administrative Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Loans. The ability of Administrative Agent to make Protective Advances
is separate and distinct from its ability to make Overadvances and its ability
to make Overadvances is separate and distinct from its ability to make
Protective Advances. For the avoidance of doubt, the limitations on
Administrative Agent’s ability to make Protective Advances do not apply to
Overadvances and the limitations on Administrative Agent’s ability to make
Overadvances do not apply to Protective Advances. The provisions of this
Section 2.03(b) are for the exclusive benefit of Administrative Agent and the
Lenders and are not intended to benefit any Borrower in any way.

 

(c)               Each Lender shall be obligated to settle with Administrative
Agent as provided in Section 2.05(c) for the amount of such Lender’s Pro Rata
Share of any Protective Advances.

 



45 



 

 

Section 2.04        Reserves. Notwithstanding anything to the contrary in
Section 2.01, Administrative Agent may at any time establish one or more
reserves which, for the avoidance of doubt, shall include, without limitation,
the Dilution Reserve, royalty reserves, and reserves relating to intercompany
markups (“Reserves”) as Administrative Agent may deem appropriate in
Administrative Agent’s Permitted Discretion. The amount of any Reserve
established by the Administrative Agent shall have a reasonable relationship to
the event, condition or circumstance or fact that is the basis for such Reserve
and shall not be duplicative of any other Reserve established and currently
maintained. Upon establishment or increase in any Reserve, Administrative Agent
agrees to make itself available to discuss same, and the Borrower may take such
action as may be required so that the event, condition or circumstance no longer
exists, in a manner and to the extent reasonably satisfactory to the
Administrative Agent, in its Permitted Discretion. A Reserve may limit the
Borrowing Capacity, reduce the Borrowing Base (by reduction of an advance rate
set forth in the Borrowing Base or otherwise), or otherwise restrict Borrower’s
ability to borrow under the terms of this Agreement. Administrative Agent shall
endeavor to notify Borrower promptly after the establishment of any Reserve;
provided, however, under no circumstance shall the delivery or receipt of any
such notice constitute a condition to Administrative Agent’s establishment of
any Reserve. For the avoidance of doubt, subject to the foregoing,
Administrative Agent may in Administrative Agent’s Permitted Discretion (but
Administrative Agent shall have no obligation in any circumstance to) increase,
reduce or release any Reserve that was previously established under this Section
2.04.

 

Section 2.05        Borrowing Procedures; Settlement.

 

(a)               Borrower shall request each Loan by delivering an
Authenticated Notice of Borrowing in the form of Exhibit N-1 (a “Notice of
Borrowing”) to Administrative Agent (a) by facsimile, or (b) by electronic
transmission including, without limitation, e-mail. The Notice of Borrowing
shall be irrevocable and shall specify (A) the aggregate principal amount of the
Loans to be made pursuant to such Borrowing, (B) the date of Borrowing (which
shall be a Business Day) and (C) whether the respective Borrowing shall consist
of ABR Loans or Eurodollar Loans and, if Eurodollar Loans, the Interest Period
to be initially applicable thereto. Borrower must verify Administrative Agent’s
receipt of each Notice of Borrowing by telephone confirmation or, upon
Borrower’s request, by Borrower’s receipt of confirming e-mail from
Administrative Agent. With respect to each Notice of Borrowing, each Lender
agrees that Administrative Agent may in Administrative Agent’s sole discretion,
but Administrative Agent shall not be obligated to, make such requested Loan to
the Borrower on behalf of the Lenders as a Swingline Loan. Upon receipt of a
Notice of Borrowing, Administrative Agent, at its option and in its discretion
shall do either of the following:

 

(i)                 in Administrative Agent’s sole discretion, advance the
amount of the proposed Loan to the Borrower disproportionately (a “Swingline
Loan”) out of the Administrative Agent’s own funds on behalf of Lenders, which
advance shall be on the Funding Date specified in the relevant Notice of
Borrowing, and thereby elect settlement in accordance with clause (c) below such
that, upon such settlement, each Lender’s share of the outstanding Loans
(including the amount of any such Swingline Loan settled on such date) equals
its Pro Rata Share of the outstanding Loans; or

 



46 



 

 

(ii)              promptly notify each Lender by facsimile, electronic mail or
other similar from of transmission of the requested Loan and the proposed
Funding Date, and thereupon each Lender shall remit to, so that Administrative
Agent shall have received prior to 2:00 p.m. Eastern Time on the proposed
Funding Date, in immediately available funds, the amount of such Lender’s Pro
Rata Share of such Loan.

 

(b)               Subject to the terms and conditions of this Agreement, with
proceeds of Swingline Loans or amounts received from the Lenders, Administrative
Agent shall deliver the amount of the Loan requested in the Notice of Borrowing
for credit to any account of Borrower (other than a payroll account) at a bank
in the United States of America as Borrower may specify in writing (or, in the
Letter of Direction, dated as of the date hereof) by wire transfer of
immediately available funds (i) on the same day of Administrative Agent’s
receipt of the Notice of Borrowing if Administrative Agent verifies that the
Notice of Borrowing was received by Administrative Agent on or before 11 a.m.
Eastern Time on a Business Day, or (ii) on the Business Day immediately
following Administrative Agent’s receipt of the Notice of Borrowing if
Administrative Agent verifies that the Notice of Borrowing was received by
Administrative Agent after 11 a.m. Eastern Time on a Business Day, or
Administrative Agent verifies that the Notice of Borrowing was received by
Administrative Agent on any day that is not a Business Day. Administrative Agent
shall charge to the Loan Account the actual amount of usual and customary fees
for the wire transfer of each Loan. All Swingline Loans made under Section
2.5(a)(i) shall be subject to Settlement in accordance with Section 2.05(c)
below; it being understood that all payments on any such Swingline Loans shall
be payable solely to Administrative Agent until Settlement thereof shall have
occurred. For the avoidance of doubt, all Swingline Loans constitute Loans and
Loans hereunder and constitute a utilization of the Borrowing Capacity.

 

(c)               It is agreed that each Lender’s funded portion of the Loans is
intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share of
the outstanding Loans. Such agreement notwithstanding, Administrative Agent and
the other Lenders agree (which agreement shall not be for the benefit of
Borrower) that in order to facilitate the administration of this Agreement and
the other Credit Documents, settlement among the Lenders as to the Loans
(including Swingline Loans, Overadvances and Protective Advances) shall take
place on a periodic basis in accordance with the following provisions:

 

(i)                 Administrative Agent shall request settlement (“Settlement”)
with the Lenders on a weekly basis, or on a more frequent basis if so determined
by Administrative Agent (1) for itself, with respect to the outstanding Loans
(including Swingline Loans, Protective Advances and Overadvances) and (2) with
respect to Borrower’s or any Subsidiary’s collections or payments received, as
to each by notifying the Lenders by telecopy, telephone, or other similar form
of transmission, of such requested Settlement, no later than 2:00 p.m. Eastern
Time on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Loans (including Swingline Loans, Protective Advances and
Overadvances) for the period since the prior Settlement Date. Subject to the
terms and conditions contained herein: (y) if the amount of the Loans (including
Swingline Loans, Protective Advances and Overadvances) made by a Lender that is
not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the Loans
(including Swingline Loans, Protective Advances and Overadvances) as of a
Settlement Date, then Administrative Agent shall, by no later than 2:00 p.m.
Eastern Time on the Settlement Date, transfer in immediately available funds to
a deposit account of such Lender (as such Lender may designate), an amount such
that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Loans (including Swingline Loans,
Protective Advances and Overadvances), and (z) if the amount of the Loans
(including Swingline Loans, Protective Advances and Overadvances) made by a
Lender is less than such Lender’s Pro Rata Share of the Loans (including
Swingline Loans, Protective Advances and Overadvances) as of a Settlement Date,
such Lender shall no later than 2:00 p.m. Eastern Time on the Settlement Date
transfer in immediately available funds to the Settlement Account, an amount
such that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Loans (including Swingline Loans,
Protective Advances and Overadvances). If any such amount is not made available
to Administrative Agent by any Lender on the Settlement Date applicable thereto
to the extent required by the terms hereof, Administrative Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at an equivalent rate as the rate accruing in
respect of ABR Loans. Settlement shall occur under this Section 2.05(c)
notwithstanding that the conditions precedent to making Loans under Article 4
have not been satisfied or the Commitments shall have terminated at such time.

 



47 



 

 

(ii)              In determining whether a Lender’s balance of the Loans
(including Swingline Loans, Protective Advances and Overadvances) is less than,
equal to, or greater than such Lender’s Pro Rata Share of the Loans (including
Swingline Loans, Protective Advances and Overadvances) as of a Settlement Date,
Administrative Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by
Administrative Agent with respect to the principal, interest and fees payable by
the Borrower and allocable to the Lenders hereunder, and proceeds of Collateral.

 

(iii)            Between Settlement Dates, Administrative Agent may pay over to
the Lenders any collections or payments received by Administrative Agent that in
accordance with the terms of this Agreement would be applied to the reduction of
the Loans, for application to Swingline Loans, Protective Advances or
Overadvances. During the period between Settlement Dates, with respect to any
Loans (including Swingline Loans, Protective Advances and Overadvances) that
Administrative Agent has funded since the prior Settlement Date, Administrative
Agent shall be entitled to interest on the daily amount of such Loans at an
equivalent rate as the rate accruing in respect of ABR Loans.

 

(iv)             Anything in this Section 2.05(c) to the contrary
notwithstanding, in the event that a Lender is a Defaulting Lender,
Administrative Agent shall be entitled to refrain from remitting settlement
amounts to the Defaulting Lender and, instead, shall be entitled to elect to
implement the provisions set forth in Section 2.05(d).

 

(v)               Each Lender acknowledges and agrees that its obligation to
settle pursuant to this paragraph in respect of Loans (including Swingline
Loans, Protective Advances and Overadvances) is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of an Event of Default, the failure of any condition in
Section 6.02 to be satisfied, or any reduction or termination of the Commitments
or a reduction in the Borrowing Capacity, and that each such Settlement payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 



48 



 

 

(d)               Administrative Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by the Borrower to Administrative Agent for
the Defaulting Lender’s benefit or any collections or proceeds of Collateral
that would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Administrative Agent shall
transfer any such payments (i) first, to Administrative Agent to the extent of
any Loans (including Swingline Loans, Protective Advances and Overadvances) that
were made by Administrative Agent and that were required to be, but were not,
repaid by the Defaulting Lender, (ii) second, to each non-Defaulting Lender
ratably in accordance with their Commitments (but, in each case, only to the
extent that such Defaulting Lender’s portion of a Loan (or other funding
obligation) was funded by such other non-Defaulting Lender), (iii) to an account
maintained by Administrative Agent, the proceeds of which shall be retained by
Administrative Agent and may be made available to be re-advanced to or for the
benefit of the Borrower as if such Defaulting Lender had made its portion of
Loans (or other funding obligations) hereunder, and (iv) from and after the date
on which all other Obligations have been paid in full, to such Defaulting Lender
in accordance with Section 2.07(a)(viii). Subject to the foregoing and the
provisions in Section 2.18, Administrative Agent may hold and, in its sole
discretion, re-lend to the Borrower for the account of such Defaulting Lender
the amount of all such payments received and retained by Administrative Agent
for the account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Credit Documents (including the
calculation of Pro Rata Share in connection therewith). The provisions of this
Section 2.05(d) shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which the non-Defaulting Lenders,
Administrative Agent, and Borrower shall have waived, in writing, the
application of this Section 2.05(d) to such Defaulting Lender, or (z) the date
on which such Defaulting Lender makes payment of all amounts that it was
obligated to fund hereunder, pays to Administrative Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Administrative Agent, provides adequate
assurance of its ability to perform its future obligations hereunder. The
operation of this Section 2.05(d) shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by the Borrower
of its duties and obligations hereunder to Administrative Agent or to the
Lenders other than such Defaulting Lender. Any failure by a Defaulting Lender to
fund amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle the
Borrower, at its option, upon written notice to Administrative Agent, to arrange
for a substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Administrative Agent. In
connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment Agreement in favor of the
substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being repaid its
share of the outstanding Obligations; provided, however, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of Administrative Agent’s, any Lender’s or the
Borrower’s rights or remedies against any such Defaulting Lender arising out of
or in relation to such failure to fund. In the event of a direct conflict
between the priority provisions of this Section 2.05(d) and any other provision
contained in this Agreement or any other Credit Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.05(d) shall control and govern.

 



49 



 

 

(e)               It is understood that (i) no Lender shall be responsible for
any failure by any other Lender to perform its obligation to make any Loan (or
other extension of credit) hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

 

(f)                The aggregate principal amount of each Borrowing of Loans
shall be in multiples of $100,000 and, in each case, shall not be less than the
Minimum Borrowing Amount with respect thereto. More than one Borrowing may be
incurred on any date; provided, that at no time shall there be outstanding more
than 2 Borrowings of Eurodollar Loans under this Agreement.

 

Section 2.06        Collections.

 

(a)               Subject to Section 8.12, the Credit Parties shall instruct all
their respective Account Debtors paying Receivables of the Credit Parties to a
deposit account of a Credit Party that is subject to a Control Agreement.

 

(b)               Subject to Section 8.12, during any Cash Dominion Period, each
Credit Party shall deliver all Proceeds of Collateral in its possession to a
deposit account subject to a Control Agreement promptly after receipt.

 

(c)               Subject to Section 8.12, during any Cash Dominion Period,
Credit Parties shall cause Persons processing or collecting any credit card
payments or Proceeds of Receivables on behalf of Credit Parties to deliver such
payments or Proceeds to a deposit account subject to a Control Agreement
promptly, but not less frequently than once every week.

 

Section 2.07        Crediting of Funds.

 

(a)               During any Cash Dominion Period, on each Business Day,
Administrative Agent shall withdraw available funds from the Blocked Account,
deposit such funds in the Settlement Account, and credit available funds
received in the Settlement Account to the payment of the Obligations. Whether or
not a Cash Dominion Period is in effect, Administrative Agent shall credit to
the payment of the Obligations any other form of funds received by
Administrative Agent in the Settlement Account for which Administrative Agent
has received notice that such funds are collected and available to
Administrative Agent (i) on the same day of Administrative Agent’s receipt of
such notice if such notice is received by Administrative Agent on or before 2
p.m. Eastern Time on a Business Day, and (ii) on the Business Day immediately
following Administrative Agent’s receipt of such notice if such notice is
received by Administrative Agent after 2 p.m. Eastern Time on a Business Day, or
if such notice is received by Administrative Agent on a day that is not a
Business Day. It is understood and agreed that transfer of funds from the
Blocked Account to the Settlement Account may take up to two Business Days.
Aggregate principal and interest payments shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and payments of fees and expenses
(other than fees or expenses that are for Administrative Agent’s separate
account) shall be apportioned ratably among the Lenders having a Pro Rata Share
of the type of Obligation to which a particular fee relates.

 



50 



 

 

(b)               All payments and proceeds of Collateral received by
Administrative Agent shall be applied, so long as no Event of Default has
occurred and is continuing, to reduce the Loans outstanding (and thereafter to
Borrower or such other Person entitled thereto under applicable law). At any
time that an Event of Default is continuing, all payments and proceeds of
Collateral will be applied in the following order:

 

(i)                 First, to pay any expenses or indemnities then due to
Administrative Agent under Section 12.05 of this Agreement, until paid in full;

 

(ii)              Second, to pay any expenses or indemnities then due to Lenders
under the Credit Documents, on a ratable basis, until paid in full;

 

(iii)            Third, to pay any fees then due to Administrative Agent (for
its separate account) under the Credit Documents, until paid in full;

 

(iv)             Fourth, to pay any fees then due to Lenders then due to Lenders
under the Credit Documents, on a ratable basis, until paid in full;

 

(v)               Fifth, ratably to pay interest due in respect of the
Protective Advances and Swingline Loans, until paid in full;

 

(vi)             Sixth, ratably to pay the principal amount of all Protective
Advances and Swingline Loans until paid in full;

 

(vii)          Seventh, ratably to pay interest due in respect of the Loans
(other than Protective Advances and Swingline Loans), until paid in full;

 

(viii)        Eighth, ratably to pay the principal amount of all Loans (other
than Protective Advances and Swingline Loans) until paid in full;

 



51 



 

 

 

(ix)          Ninth, to pay all other Obligations other than Obligations owed to
Defaulting Lenders, ratably to each Person entitled to such amounts, until paid
in full;

 

(x)           Tenth, to pay all Obligations owed to Defaulting Lenders, ratably
to each Person entitled to such amounts, until paid in full; and

 

(xi)          Eleventh, to the Borrower or such other Person entitled thereto
under applicable law.

 

(c)           All funds credited to the payment of the Obligations in accordance
with clause (b) above are conditional upon final payment to Administrative Agent
in cash or solvent credits of the items giving rise to such funds. If any item
credited to the payment of the Obligations is not paid to Administrative Agent
(or payment thereof is rescinded or required to be returned by the
Administrative Agent), the amount of any credit given for such item shall be
charged to the balance of the Obligations whether or not the item is returned.

 

Section 2.08       Maintenance of Loan Account; Records of Administrative Agent.
Administrative Agent shall maintain an account on its books in the name of
Borrower (the “Loan Account”) on which Borrower will be charged with all Loans
made by Administrative Agent or the Lenders to Borrower or for Borrower’s
account and with all other payment Obligations hereunder or under the other
Credit Documents, including, accrued interest, fees and expenses, and other
amounts payable in accordance with Section 12.05. In accordance with Section
2.06(a), the Loan Account will be credited with all payments received by
Administrative Agent from any Credit Party or for Borrower’s account.
Administrative Agent shall render statements regarding the Loan Account to
Borrower, including principal, interest, fees, an itemization of all charges and
expenses, and other amounts owing in accordance with Section 12.05, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrower and the Lenders
unless, within 30 days after receipt thereof by Borrower, Borrower shall deliver
to Administrative Agent written objection thereto describing the error or errors
contained in any such statements. No failure of Administrative Agent to render
any Record or in making any annotation shall affect the obligation of Borrower
to pay and perform the Obligations pursuant to the terms of this Agreement and
the other Credit Documents. This Section 2.08 and Section 12.06(c)(iii) shall be
construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

Section 2.09     Payments; Termination of Loans. (a) On the Maturity Date, the
Borrower shall pay to Administrative Agent, for the benefit of the Lenders, in
cash the entire outstanding principal balance of the Loans, plus all accrued and
unpaid interest thereon, plus all fees, costs, expenses and other amounts
payable to Administrative Agent and Lenders in connection with the Loans, plus
all other Obligations payable to Administrative Agent and Lenders pursuant to
the terms of this Agreement and the other Credit Documents. No Lender shall be
obligated to make or continue to extend any Loan or continue any Loan to
Borrower hereunder after the Maturity Date. All payments (including prepayments)
to be made by Borrower on account of principal, interest, fees and other amounts
payable hereunder are not subject to counterclaim, set-off, rights of
rescission, or any other defense. Subject to Section 5.04, and except as
otherwise specifically provided herein, all payments under this Agreement shall
be made by the Borrower, without set-off, rights of rescission, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Secured Parties entitled thereto.

 



52 



 

 

Section 2.10       Interest. (a) The unpaid principal amount of each ABR Loan
shall bear interest from the date of the Borrowing thereof at a rate per annum
that shall at all times be the Applicable Margin plus the ABR in effect from
time to time.

 

(b)          The unpaid principal amount of each Eurodollar Loan shall bear
interest from the date of the Borrowing thereof at a rate per annum that shall
at all times be the Applicable Margin in effect from time to time plus the
relevant Eurodollar Rate.

 

(c)           From and after the occurrence and during the continuance of any
Event of Default, upon notice by the Administrative Agent or the Required
Lenders to the Borrower (or automatically while any Event of Default under
Section 10.01(a) or Section 10.01(h) exists), the Borrower shall pay interest on
the principal amount of all Loans and all other due and unpaid Obligations, to
the extent permitted by Applicable Law, at the rate described in Section 2.10(a)
or Section 2.10(b), as applicable, plus two (2) percentage points per annum (the
“Default Rate”). All such interest shall be payable on demand of the
Administrative Agent or the Required Lenders and in cash.

 

(d)          Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each ABR Loan, quarterly in arrears on the last day of
each March, June, September and December, beginning with the fiscal quarter
ending December 31, 2018, (ii) in respect of each Eurodollar Loan, on the last
day of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period, and (iii) in respect of
each Loan (except, other than in the case of prepayments, any Loans that are ABR
Loans), on any prepayment (on the amount prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

 

(e)           All computations of interest hereunder shall be made in accordance
with Section 5.05.

 

(f)           The Administrative Agent, upon determining the interest rate for
any Borrowing of Eurodollar Loans, shall promptly notify the Borrower and the
relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

 

(g)          In no event shall the interest rate or rates payable under this
Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable. Agent, Borrower and the
Lenders, in executing and delivering this Agreement, intend legally to agree
upon the rate or rates of interest and manner of payment stated within it;
provided, that anything contained herein to the contrary notwithstanding, if
such rate or rates of interest or manner of payment exceeds the maximum
allowable under applicable law, then, ipso facto, as of the date of this
Agreement, Borrower is and shall be liable only for the payment of such maximum
amount as is allowed by law, and payment received from Borrower in excess of
such legal maximum, whenever received, shall be applied to reduce the principal
balance of the Obligations to the extent of such excess.

 



53 



 

 

Section 2.11       Conversions and Continuations. (a) The Borrower shall have
the option on any Business Day to convert all or a portion equal to at least the
Minimum Borrowing Amount of the outstanding principal amount of Loans of one
Type into a Borrowing or Borrowings of another Type and the Borrower shall have
the option on any Business Day to continue the outstanding principal amount of
any Eurodollar Loans for an additional Interest Period; provided, that (i) no
partial conversion of Eurodollar Loans shall reduce the outstanding principal
amount of Eurodollar Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (ii) ABR Loans may not be converted into Eurodollar
Loans if an Event of Default is in existence on the date of the proposed
conversion and the Administrative Agent has, or the Required Lenders have
determined in its or their sole discretion not to permit such conversion, (iii)
Eurodollar Loans may not be continued as Eurodollar Loans for an additional
Interest Period in excess of one month if an Event of Default is in existence on
the date of the proposed continuation and the Administrative Agent has, or the
Required Lenders have, determined in its or their sole discretion not to permit
such continuation and (iv) Borrowings resulting from conversions pursuant to
this Section 2.11 shall be limited in number as provided in Section 2.05(f).
Each such conversion or continuation shall be effected by the Borrower by giving
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) prior to 2:00 p.m. (New York time) at least three Business Days (or
one Business Day in the case of a conversion into ABR Loans) (and in either case
on not more than five Business Days) prior to such proposed conversion or
continuation, in the form of Exhibit N-2 (each, a “Notice of Conversion or
Continuation”) specifying the Loans to be so converted or continued, the Type of
Loans to be converted or continued into and, if such Loans are to be converted
into or continued as Eurodollar Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed conversion or continuation
affecting any of its Loans.

 

(b)          If any Event of Default is in existence at the time of any proposed
continuation of any Eurodollar Loans for an Interest Period in excess of one
month and the Administrative Agent has, or the Required Lenders have, determined
in its or their sole discretion not to permit such continuation, such Eurodollar
Loans shall be automatically continued on the last day of the current Interest
Period into Eurodollar Loans with an Interest Period of one month. If, upon the
expiration of any Interest Period in respect of Eurodollar Loans, the Borrower
has failed to elect a new Interest Period to be applicable thereto as provided
in Section 2.11(a), the Borrower shall be deemed to have elected to convert such
Borrowing of Eurodollar Loans into a Borrowing of ABR Loans effective as of the
expiration date of such current Interest Period.

 

Section 2.12       Pro Rata Borrowings. Each Borrowing of Loans under this
Agreement shall be granted by the Lenders on the basis of their then-applicable
Pro Rata Share of the Commitments. It is understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to
fulfill its commitments hereunder.

 



54 



 

 

Section 2.13        Interest Periods. At the time the Borrower gives a Notice of
Borrowing or a Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of Eurodollar Loans (in the
case of the initial Interest Period applicable thereto) or prior to 2:00 p.m.
(New York time) on the third Business Day (and in any event, on not more than
five Business Days’ notice) prior to the expiration of an Interest Period
applicable to a Borrowing of Eurodollar Loans, the Borrower shall have, by
giving the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) the right to elect the Interest Period applicable to such
Borrowing, which Interest Period shall, at the option of the Borrower, be a one
(1), two (2), three (3) or six (6) month period:

 

(a)           the initial Interest Period for any Borrowing of Eurodollar Loans
shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of ABR Loans) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
immediately preceding Interest Period expires;

 

(b)          if any Interest Period relating to a Borrowing of Eurodollar Loans
begins on the last Business Day of a calendar month or begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
the calendar month at the end of such Interest Period;

 

(c)           if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period in respect of a Eurodollar
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day; and

 

(d)          the Borrower shall not be entitled to elect any Interest Period in
respect of any Eurodollar Loan if such Interest Period would extend beyond the
applicable Maturity Date of such Loan.

 

Section 2.14      Increased Costs, Illegality, etc. (a) In the event that (x) in
the case of clause (i) below, the Administrative Agent or (y) in the case of
clauses (ii) and (iii) below, any Lender, in each case, shall have reasonably
determined (which determination shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto):

 

(i)           on any date for determining the Eurodollar Rate for any Interest
Period that (A) deposits in the principal amounts of the Loans comprising any
Eurodollar Loan are not generally available in the relevant market or (B) by
reason of any changes arising on or after the Closing Date affecting the
interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate; or

 



55 



 

 

(ii)          at any time, after the later of the Closing Date and the date such
entity became a Lender hereunder, that such Lender shall incur increased costs
or reductions in the amounts received or receivable hereunder with respect to
any Eurodollar Loans (excluding all Taxes except any Other Connection Taxes that
are not Connection Income Taxes) because of (A) any change since the date hereof
in any Applicable Law (or in the interpretation or administration thereof and
including the introduction of any new Applicable Law), such as, for example,
without limitation, a change in official reserve requirements (but excluding
changes in the rate of tax on the overall net income of such Lender), and/or (B)
other circumstances affecting the interbank Eurodollar market or the position of
such Lender in such market; or

 

(iii)         at any time, that the making or continuance of any Eurodollar Loan
has become unlawful by compliance by such Lender in good faith with any
Applicable Law (or would conflict with any such Applicable Law not having the
force of law even though the failure to comply therewith would not be unlawful),
or has become impracticable as a result of a contingency occurring after the
date hereof that materially and adversely affects the interbank Eurodollar
market,

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (if by telephone, confirmed
in writing) to the Borrower and the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each of the
other Lenders). Thereafter (A) in the case of clause (i) above, Eurodollar Loans
shall no longer be available until such time as the Administrative Agent
notifies the Borrower, and the Lenders that the circumstances giving rise to
such notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion or
Continuation given by the Borrower with respect to Eurodollar Loans that have
not yet been incurred shall be deemed rescinded by the Borrower, (B) in the case
of clause (ii) above, the Borrower shall pay to such Lender, within 5 days after
receipt of written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its reasonable discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts receivable hereunder (it being agreed that a written notice as to the
additional amounts owed to such Lender, showing in reasonable detail the basis
for the calculation thereof, submitted to the Borrower by such Lender shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto) and (C) in the case of clause (iii) above, the Borrower shall
take one of the actions specified in Section 2.14(b) as promptly as possible
and, in any event, within the time period required by law.

 

(b)          At any time that any Eurodollar Loan is affected by the
circumstances described in (i) Section 2.14(a)(ii), the Borrower may either (A)
if the affected Eurodollar Loan is then being made pursuant to a Borrowing,
cancel said Borrowing by giving the Administrative Agent telephonic notice
(confirmed promptly in writing) thereof on the same date that the Borrower was
notified by a Lender pursuant to Section 2.14(a)(ii) or (B) if the affected
Eurodollar Loan is then outstanding, upon at least three (3) Business Days’
notice to the Administrative Agent, require the affected Lender to convert each
such Eurodollar Loan into an ABR Loan; provided, that if more than one Lender is
so affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.14(b) or (ii) Section 2.14(a)(iii), (A) if the
affected Eurodollar Loan is then being made pursuant to a Borrowing, such
Borrowing shall automatically be deemed cancelled and rescinded and (B) if the
affected Eurodollar Loan is then outstanding, each such Eurodollar Loan shall
automatically be converted into an ABR Loan; provided, that if more than one
Lender is affected at any time, then all affected Lenders must be treated in the
same manner pursuant to this Section 2.14(b).

 



56 



 

 

(c)           If, after the later of the date hereof, and that date such entity
becomes a Lender hereunder, the adoption of any Applicable Law regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by a Lender or its parent with any request or directive made or adopted after
such date regarding capital adequacy (whether or not having the force of law) of
any such authority, association, central bank or comparable agency, has the
effect of reducing the rate of return on such Lender’s or its parent’s capital
or assets as a consequence of such Lender’s commitments or obligations hereunder
to a level below that which such Lender or its parent could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then within 5 days after written demand by such Lender (with a copy
to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its parent for
such reduction, it being understood and agreed, however, that a Lender shall not
be entitled to such compensation as a result of such Lender’s compliance with,
or pursuant to any request or directive to comply with, any such Applicable Law
as in effect on the date hereof. Each Lender (on its own behalf), upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 2.14(c), will, as promptly as practicable upon ascertaining
knowledge thereof, give written notice thereof to the Borrower, which notice
shall set forth in reasonable detail the basis of the calculation of such
additional amounts. The failure to give any such notice, with respect to a
particular event, within the time frame specified in Section 2.17, shall not
release or diminish any of the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.14(c) for amounts accrued or incurred after the date
of such notice with respect to such event.

 

(d)          Notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in Applicable Law, regardless of the date enacted, adopted or
issued.

 



57 



 

 

(e)          This Section 2.14 shall not apply to Taxes to the extent
duplicative of Section 5.04.

 

Section 2.15       Compensation. If (a) any payment of principal of a Eurodollar
Loan is made by the Borrower to or for the account of a Lender other than on the
last day of the Interest Period for such Eurodollar Loan as a result of a
payment or conversion pursuant to Section 2.09, 2.11, 2.14, 5.01 or 5.02, as a
result of acceleration of the maturity of the Loans pursuant to Article X or for
any other reason, (b) any Borrowing of Eurodollar Loans is not made as a result
of a withdrawn Notice of Borrowing (except with respect to a revocation as
provided in Section 2.14), (c) any ABR Loan is not converted into a Eurodollar
Loan as a result of a withdrawn Notice of Conversion or Continuation, (d) any
Eurodollar Loan is not continued as a Eurodollar Loan as a result of a withdrawn
Notice of Conversion or Continuation or (e) any prepayment of principal of a
Eurodollar Loan is not made as a result of a withdrawn notice of prepayment
pursuant to Section 5.01 or 5.02, the Borrower shall, after receipt of a written
request by such Lender (which request shall set forth in reasonable detail the
basis for requesting such amount), pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that such Lender may reasonably incur as a
result of such payment, failure to convert, failure to continue, failure to
prepay, reduction or failure to reduce, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain such Eurodollar Loan.

 

Section 2.16      Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.14(a)(ii),
2.14(a)(iii), 2.14(b) or 5.04 with respect to such Lender, it will, if requested
by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided, that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.16 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.14 or 5.04.

 

Section 2.17      Notice of Certain Costs. Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.14,
2.15, or 5.04 is given by any Lender more than one hundred twenty (120) days
after such Lender has knowledge (or should have had knowledge) of the occurrence
of the event giving rise to the additional cost, reduction in amounts, loss, tax
or other additional amounts described in such Sections, such Lender shall not be
entitled to compensation under Section 2.14, 2.15, or 5.04, as the case may be,
for any such amounts incurred or accruing prior to the giving of such notice to
the Borrower.

 



58 



 

 

 

Article III

 

[RESERVED]

 

Article IV

 

Fees and Commitment Terminations

 

Section 4.01        Fees. The Borrower agrees to pay to the Administrative
Agent, all the Fees set forth in the Fee Letter.

 

Section 4.02        Mandatory Termination of Commitments. The Total Commitment
shall terminate at 5:00 p.m. (New York time) on the Maturity Date.

 

Section 4.03        Field Examination Fees; Appraisals. Borrower shall be liable
for and promptly reimburse Administrative Agent for all reasonable and
documented out-of-pocket fees, costs and expenses associated with periodic,
field examinations and appraisals of Collateral performed by Administrative
Agent and/or Administrative Agent’s sub-agents, all as deemed necessary by
Administrative Agent in its Permitted Discretion; provided, that, so long as no
Event of Default has occurred and is continuing, Borrower shall not be liable
for or shall not be required to reimburse Administrative Agent for such fees,
costs or expenses with respect to more than two (2) field examinations and two
(2) appraisals for each of Receivables, Inventory, Equipment, and Real Property
in any calendar year (which, for the avoidance of doubt, Administrative Agent
may elect not to require in its sole discretion). Borrower acknowledges and
agrees that during the continuance of an Event of Default, Borrower shall be
liable for and shall reimburse Administrative Agent for all fees, costs and
expenses of all field examinations and appraisals conducted by Administrative
Agent and/or its agents, without limit and regardless of the number of field
examinations or appraisals conducted by Administrative Agent or its agents in
any calendar year. Administrative Agent agrees to provide Borrower with a copy
of the report for any such field examination or appraisal so long as such report
exists and, if requested, Borrower executes and deliver to Administrative Agent
a non-reliance letter in satisfactory form.

 

Article V

 

Payments

 

Section 5.01        Voluntary Prepayments; Termination of Commitments.

 

(a)               Subject to Section 5.01(d) below and the other terms and
conditions set forth in this Section 5.01, the Borrower shall have the right to
prepay the Loans, in whole or in part, from time to time without premium or
penalty.

 

(b)               When making a voluntary partial prepayment, the Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of (i) its intent to make such prepayment, (ii) the amount
of such prepayment and (iii) in the case of Eurodollar Loans, the specific
Borrowing(s) pursuant to which such prepayment will be made, no later than (A)
in the case of Eurodollar Loans, 2:00 p.m. (New York time) three (3) Business
Days prior to, and (B) in the case of ABR Loans, 2:00 p.m. (New York time) on
the date of such prepayment, and such prepayment shall promptly be transmitted
by the Administrative Agent to each of the relevant Lenders, as the case may be.

 



59 



 

 

(c)               Each voluntary partial prepayment of any Loans shall be in a
multiple of $50,000 and in aggregate principal amount of at least $100,000;
provided, that no partial prepayment of Eurodollar Loans outstanding under a
single Borrowing shall reduce the outstanding Eurodollar Loans outstanding under
such Borrowing to an amount less than the Minimum Borrowing Amount for
Eurodollar Loans.

 

(d)               The Borrower may at any time terminate the Commitments upon
payment in full of the Obligations subject to the terms of this Section 5.01(d).
In connection with any such termination, the Borrower shall notify the
Administrative Agent of any election to terminate the Commitments at least
fifteen (15) days prior to the effective date of such termination, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable (except that any notice of termination may specify a condition that
such termination is contingent upon the occurrence of a refinancing transaction
or other contingent event, in which event such notice will be subject to such
refinancing transaction or other contingency) and any termination of the
Commitments shall be permanent and subject to payment of any Prepayment Premium.
Notwithstanding any other provision in this Agreement, any termination of the
Commitments and each other Prepayment Premium Event shall be subject to the
following call protection (the “Prepayment Premium”):

 

(i)                 after the Amendment No. 2 Closing Date but on or before
October 6, 2021, at a price equal to 100% of the principal amount of the Loans
being prepaid plus all interest on the principal amount being prepaid that has
accrued through the prepayment date plus a premium equal to 2.0% of the
Commitment;

 

(ii)              after October 6, 2021 but on or prior to October 6, 2022, at a
price equal to 100% of the principal amount of the Loans being prepaid plus all
interest on the principal amount being prepaid that has accrued through the
prepayment date plus a premium equal to 1.0% of the Commitment; and

 

(iii)            thereafter, at a price equal to 100% of the principal amount of
the Loans being prepaid plus all interest on the principal amount being prepaid
that has accrued through the prepayment date.

 

Section 5.02        Mandatory Prepayments.

 

(a)               Repayment of Loans. If on any date the aggregate amount of the
Loans exceeds the lesser of (i) the Total Commitment as then in effect and (ii)
the Borrowing Base then in effect, the Borrower shall forthwith repay on such
date the principal amount of Loans in an amount equal to such excess.

 



60 



 

 

(b)               Mandatory Prepayments.

 

(i)                 Concurrently with the receipt by any Credit Party of any
proceeds from any Disposition pursuant to Section 9.04(k), the Borrower shall be
permitted to retain the Net Proceeds therefrom until Liquidity equals (but does
not exceed) $9,500,000, and thereafter, apply any remaining Net Proceeds to
prepay the Loans in an amount equal to one hundred percent (100%) of the Net
Proceeds from such Disposition, to be applied as set forth in Section 5.02(c).

 

(ii)              In addition to the requirements set forth in (b)(i) above,
until the Discharge of the First Lien Obligations (as defined in the
Intercreditor Agreement), amounts otherwise required to be prepaid pursuant to
Sections 5.02(a) – (c) of the Second Lien Credit Agreement shall instead be
required to be paid under the terms of this Agreement (unless waived by the
Administrative Agent) as if such provisions were fully set forth herein,
provided, that any references set forth therein to “Term Loans” shall be deemed
to be a reference to the Loans hereunder.

 

(iii)            For the avoidance of doubt, to the extent (x) no Loans are
outstanding or (y) any such mandatory prepayment of the Obligations (but
excluding, for the avoidance of doubt, a mandatory prepayment arising under
Section 5.2(b)(i) hereof) arising from the same circumstances requiring the
prepayment of the Second Lien Indebtedness hereunder is waived by the
Administrative Agent, no mandatory prepayment shall be required under this
Agreement and shall instead be applied to the prepayment of the Second Lien
Indebtedness to the extent required under the Second Lien Loan Documents.

 

(c)               Application to Loans. Subject to Section 2.07(b), with respect
to each prepayment of Loans elected by the Borrower pursuant to Section 5.01 or
required by Section 5.02, the Borrower may designate (i) the Types of Loans that
are to be prepaid and the specific Borrowing(s) pursuant to which made and (ii)
the Loans to be prepaid; provided, that (A) Eurodollar Loans may be designated
for prepayment pursuant to this Section 5.02 only on the last day of an Interest
Period applicable thereto unless all Eurodollar Loans with Interest Periods
ending on such date of required prepayment and all ABR Loans have been paid in
full; and (B) subject to 2.05(d), each prepayment of any Loans made pursuant to
a Borrowing shall be applied pro rata among such Loans. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.15. Any prepayment made pursuant to this Section 5.02
shall not result in a permanent reduction in any of the Commitments.

 



61 



 

 

Section 5.03        [Reserved].

 

Section 5.04        Net Payments.

 

(a)               Subject to the following sentence, all payments made by or on
behalf of the Borrower under this Agreement or any other Credit Document shall
be made free and clear of, and without deduction or withholding for or on
account of, any current or future Taxes (including Other Taxes) other than
Excluded Taxes. If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) are required to
be withheld from any amounts payable under this Agreement, the Borrower shall
increase the amounts payable to the Administrative Agent or such Lender to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes, including any such Non-Excluded Taxes payable
in respect of additional amounts paid pursuant to this Section 5.04(a)) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement. Whenever any Non-Excluded Taxes are payable by the
Borrower, as promptly as possible thereafter, the Borrower shall send to the
Administrative Agent for its own account or for the account of such Secured
Party, as the case may be, a certified copy of an original official receipt (or
other evidence acceptable to such Lender, acting reasonably) received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental Taxes, interest, costs or penalties that may become payable
by the Administrative Agent or any Lender as a result of any such failure. In
addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law. The agreements in this Section
5.04(a) shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

(b)               Each Lender that is not organized under the laws of the United
States of America or any state thereof (a “Non-U.S. Lender”) shall:

 

(i)                 deliver to the Borrower and the Administrative Agent two
copies of either (A) in the case of Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN (together with a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), (B) Internal Revenue
Service Form W-8BEN or Form W-8ECI, or (C) to the extent a Non-U.S. Lender is
not the beneficial owner, executed originals of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-9, the certificate described in (A)
above, if applicable, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Non-U.S. Lender is a partnership and
one or more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender will provide the documents
set forth in (A) above on behalf of each such direct and indirect partner, in
each case properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or reduced rate of, U.S. federal withholding tax on
payments by the Borrower under this Agreement;

 



62 



 

 

(ii)              deliver to the Borrower and the Administrative Agent two
further copies of any such form or certification (or any applicable successor
form) promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender; and

 

(iii)            obtain such extensions of time for filing and complete such
forms or certifications as may reasonably be requested by the Borrower or the
Administrative Agent, unless in any such case any change in treaty, law or
regulation has occurred prior to the date on which any such delivery would
otherwise be required that renders any such form inapplicable or would prevent
such Lender from duly completing and delivering any such form with respect to it
and such Lender so advises the Borrower and the Administrative Agent, in which
case such Lender shall not be required to provide any form under subparagraphs
(i) or (ii) above. Each Person that shall become a Participant pursuant to
Section 12.06 or a Lender pursuant to Section 12.06 shall, upon the
effectiveness of the related transfer, be required to provide all the forms and
statements required pursuant to this Section 5.04(b) or Section 5.04(c), as
applicable; provided, that in the case of a Participant such Participant shall
furnish all such required forms and statements to the Lender from which the
related participation shall have been purchased. Notwithstanding any other
provision of this paragraph, a Non-U.S. Lender shall not be required to deliver
any form pursuant to this paragraph that such Non-U.S. Lender is not legally
able to deliver.

 

(c)               Each Lender that is entitled to an exemption from or reduction
of non-U.S. withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by Applicable
Law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by Applicable Law as will permit such payments
to be made without withholding or at a reduced rate; provided, that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s reasonable judgment such completion, execution or submission would
not materially prejudice the legal position of such Lender.

 

(d)               The Borrower shall indemnify each Agent and each Lender within
10 days after written demand therefor, for the full amount of any Non-Excluded
Taxes or Other Taxes paid by each Agent or such Lender, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Non-Excluded Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest, additions to tax and reasonable expenses arising therefrom
or with respect thereto, whether or not such Non-Excluded Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or by each Agent on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.

 

(e)               If a payment made to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 



63 



 

 

(f)                If any Lender or the Administrative Agent determines, in its
sole discretion, that it has received a refund of a Tax for which an additional
payment has been made by the Borrower pursuant to this Section 5.04 or Section
12.05 of this Agreement, then such Lender or the Administrative Agent, as the
case may be, shall reimburse the Borrower for such amount (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 5.04 and Section 12.05 with respect to the Tax giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender (including any Taxes imposed on the receipt of such refund) and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

(g)               Any Lender claiming any additional amounts payable pursuant to
this Section 5.04 shall use its reasonable efforts (consistent with its internal
policies and requirements under Applicable Laws) to change the jurisdiction of
its lending office if such a change would reduce any such additional amounts (or
any similar amount that may thereafter accrue) and would not, in the reasonable
determination of such Lender, be otherwise disadvantageous to such Lender.

 

(h)               Each party’s obligations under this Section 5.04 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Loans and
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

 

Section 5.05        Computations of Interest and Fees. All interest and fees
shall be computed on the basis of the actual number of days (including the first
day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of (a) 365 (or 366 as
appropriate) days in the case of ABR Loans and (b) 360 days in all other cases.
Payments due on a day that is not a Business Day shall (except as otherwise
required by Section 2.13(c)) be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees in
connection with that payment.

 



64 



 

 

Article VI

 

Conditions Precedent

 

Section 6.01        Conditions Precedent to Initial Credit Extension. The making
of the initial Credit Extension is subject to the satisfaction of the following
conditions precedent on or before the Closing Date:

 

(a)               Credit Documents. The Administrative Agent shall have received
the following documents, duly executed by an Authorized Officer of each Credit
Party and each other relevant party:

 

(i)                 this Agreement;

 

(ii)              the Fee Letter;

 

(iii)            the Intercreditor Agreement;

 

(iv)             the Guarantee Agreement;

 

(v)               the Security Agreement;

 

(vi)             each Note requested by any Lender;

 

(vii)          the Mortgage in respect of the Real Property set forth on
Schedule 7.15;

 

(viii)        the Notice of Borrowing, reasonably satisfactory to the
Administrative Agent;

 

(ix)             the Letter of Direction and flow of funds, reasonably
satisfactory to the Administrative Agent;

 

(x)               the Subordinated Intercompany Note; and

 

(xi)             each other Credit Document.

 

(b)               Collateral. (i) To the extent required under the Security
Documents, all Capital Stock of each Subsidiary of each Credit Party shall have
been pledged to the Administrative Agent.

 

(ii)              [reserved].

 

(iii)            The Administrative Agent shall have received the results of a
search of the UCC filings (or equivalent filings), in addition to tax Lien,
judgment Lien, bankruptcy and litigation searches made with respect to each
Credit Party, together with copies of the financing statements and other filings
(or similar documents) disclosed by such searches, and accompanied by evidence
satisfactory to the Administrative Agent that the Liens indicated in any such
financing statement and other filings (or similar document) are Permitted Liens
or have been released or will be released substantially simultaneously with the
initial Credit Extensions hereunder.

 



65 



 

 

(iv)             The Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent, the appropriate UCC (or
equivalent) financing statements for filing in such office or offices as may be
necessary or, in the opinion of Administrative Agent, desirable, to perfect the
Administrative Agent’s Liens in and to the Collateral.

 

(c)               Legal Opinions. The Administrative Agent shall have received
executed legal opinion of K&L Gates LLP, counsel to the Borrower and the other
Credit Parties, which opinion shall be addressed to the Administrative Agent and
the Lenders and shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)               Second Lien Loan Documents.

 

(i)                 The Administrative Agent shall have received executed copies
of the Second Lien Loan Documents, which shall be reasonably satisfactory to the
Administrative Agent and shall be subject to the Intercreditor Agreement.

 

(ii)              The Administrative Agent shall have received evidence, in form
and substance satisfactory to the Administrative Agent that, substantially
simultaneously with the initial Credit Extension hereunder, the Second Lien
Credit Agreement shall have been executed and delivered and the Second Lien
Lenders shall have funded the Second Lien Initial Term Loan in connection
therewith.

 

(e)               Legal and Collateral Due Diligence. The Administrative Agent
shall have completed its legal and collateral due diligence, including a
satisfactory review of regulatory due diligence and a satisfactory review of the
terms of the Existing Notes.

 

(f)                Phase I Report. The Administrative Agent shall have received
a phase-I environmental report with respect to each parcel composing the owned
Real Property located in New Jersey (the environmental consultants retained for
such reports, the scope of the reports, and the results thereof of which shall
be reasonably satisfactory to Administrative Agent).

 

(g)               Officer’s Certificates. The Administrative Agent shall have
received a certificate for each Credit Party, dated the Closing Date, duly
executed and delivered by such Credit Party’s General Counsel, other duly
authorized officer, managing member or general partner, as applicable, as to:

 

(i)                 resolutions of each such Person’s board of
managers/directors (or other managing body, in the case of a Person that is not
a corporation) then in full force and effect expressly and specifically
authorizing, to the extent relevant, all aspects of the Credit Documents and the
other Transaction Documents applicable to such Person and the execution,
delivery and performance of each Credit Document and each other Transaction
Document, in each case, to be executed by such Person;

 



66 



 

 

(ii)              the incumbency and signatures of its Authorized Officers and
any other of its officers, managing member or general partner, as applicable,
authorized to act with respect to each Credit Document to be executed by such
Person;

 

(iii)            each such Person’s Organization Documents, as amended, modified
or supplemented as of Closing Date, with the certificate or articles of
incorporation or formation certified by the appropriate officer or official body
of the jurisdiction of organization of such Person;

 

(iv)             (A) certificates of good standing with respect to each Credit
Party, each dated within a recent date prior to the Closing Date, such
certificates to be issued by the appropriate officer or official body of the
jurisdiction of organization of such Credit Party, which certificate shall
indicate that such Credit Party is in good standing in such jurisdiction, and
(B) certificates of good standing with respect to each Credit Party, each dated
within a recent date prior to the Closing Date, such certificates to be issued
by the appropriate officer of the jurisdictions where such Credit Party is
qualified to do business as a foreign entity and conducts material business
operations, which certificates shall indicate that such Credit Party is in good
standing in such jurisdictions,

 

which certificates shall provide that each Secured Party may conclusively rely
thereon until it shall have received a further certificate of a General Counsel,
other duly authorized officer, managing member or general partner, as
applicable, of any such Person canceling or amending the prior certificate of
such Person as provided in Section 8.01(k).

 

(h)               Other Documents and Certificates. The Administrative Agent
shall have received the following documents and certificates, each of which
shall be dated the Closing Date and properly executed by an Authorized Officer
of each applicable Credit Party, in form and substance reasonably satisfactory
to the Administrative Agent and its legal counsel:

 

(i)                 a certificate of an Authorized Officer of the Borrower,
certifying as to such items as reasonably requested by the Administrative Agent,
including without limitation:

 

(A)             the consummation of the Transactions, all in accordance with
Applicable Laws and the Transaction Documents;

 

(B)              the receipt of all required approvals and consents of all
Governmental Authorities and other third parties with respect to the
consummation of the Transactions (if any) and the transactions contemplated by
the Transaction Documents; and

 

(C)              the names of each of the officers and directors of each Credit
Party as of the Closing Date.

 

(ii)              a Perfection Certificate of each Credit Party.

 



67 



 

 

 

(i)                Solvency Certificate. The Administrative Agent shall have
received a Solvency Certificate of the chief financial officer of the Borrower,
on behalf of the Credit Parties, confirming the Solvency of the Credit Parties
and their Subsidiaries after giving effect to the Transactions.

 

(j)               Financial Information. The Administrative Agent shall have
received (or in the case of clause (i) below, made available to the
Administrative Agent through the materials filed with the SEC) the following
documents and reports (each in form and substance reasonably satisfactory to the
Administrative Agent):

 

(i)               the Historical Financial Statements;

 

(ii)              the forecasted financial projections of the Credit Parties
(including adjustments to Consolidated Adjusted EBITDA and projections for
Consolidated Capital Expenditures) for the fiscal years 2018-2020 as of the
Closing Date along with a pro forma balance sheet of the Borrower and its
Subsidiaries giving effect to the Transactions; and

 

(iii)             a detailed sources and uses statement which reflects (A) the
sources of all funds to be used by the Credit Parties to consummate the
Transactions and to pay all transaction expenses incurred in connection
therewith (including the fees, costs and expenses due and payable pursuant to
the Fee Letter, Sections 4.01 and 12.05) and (B) all uses of such funds, which
sources and uses shall be attached as an exhibit to the Notice of Borrowing
delivered pursuant to Section 6.01(a).

 

(k)              Insurance. The Administrative Agent shall have received a
certificate of insurance, together with the endorsements thereto, in each case,
as to the insurance required by Section 8.03, in form and substance reasonably
satisfactory to Administrative Agent.

 

(l)                Payment of Outstanding Indebtedness. (A) On the Closing Date,
the Credit Parties and each of their respective Subsidiaries shall have no
outstanding Indebtedness other than the Loans hereunder and the Indebtedness (if
any) listed on Schedule 7.24, and the Administrative Agent shall have received
copies of all documentation and instruments evidencing the discharge of all
Indebtedness paid off in connection with the Transactions on the Closing Date,
and (B) all Liens (other than Permitted Liens) securing payment of any such
Indebtedness shall have been released and the Administrative Agent shall have
received pay-off letters and all form UCC-3 termination statements and other
instruments as may be reasonably requested by Administrative Agent in connection
therewith. The terms, maturity and subordination of any indebtedness listed on
Schedule 7.24 shall be satisfactory to the Administrative Agent.

 

(m)             Material Adverse Effect. There has been no Material Adverse
Effect, since December 31, 2017.

 



68 



 

 

(n)              Fees and Expenses. Each of the Administrative Agent and each
Lender shall have received, for its own respective account, (i) all fees and
expenses due and payable to such Person under the Fee Letter, and (ii) the
reasonable fees, costs and expenses due and payable to such Person pursuant
Sections 4.01 and 12.05 (including the reasonable and documented fees,
disbursements and other charges of counsel) for which invoices have been
presented at least one (1) Business Day prior to the Closing Date.

 

(o)              Patriot Act Compliance. The Administrative Agent shall have
received, at least 5 Business Days prior to the Closing Date, all documentation
and other information required by banking regulatory authorities under
applicable “know your customer” and Anti-Money Laundering Laws, rules and
regulations, and any required Patriot Act compliance, the results of which are
satisfactory to Administrative Agent in its sole discretion.

 

(p)              No Adverse Actions. The Administrative Agent shall be
reasonably satisfied that there is no action or proceeding before any court or
Governmental Authority, litigation or investigation, pending or threatened in
writing against the Borrower or any other Credit Party, or any of their
respective Subsidiaries wherein an unfavorable judgment, decree or order would
(w) prevent the consummation of any of the Transactions, (x) declare unlawful
any of the Transactions, (y) reasonably be expected to cause any of the
Transactions to be rescinded, or (z) result in damages owing by ACF in
connection with the consummation of the Transactions.

 

(q)              Background Checks. The Administrative Agent shall have received
satisfactory background checks on key members of the Borrower.

 

(r)               Borrowing Base Certificate. Administrative Agent shall have
received (i) an audit of Eligible Receivables and an Acceptable Appraisal of the
Eligible Inventory, Equipment and Real Property, in each case the results of
which shall be satisfactory to Administrative Agent and (ii) an acceptable
Borrowing Base Certificate executed by the Chief Financial officer of the
Borrower.

 

(s)              2019 Convertible Notes Repurchase Blocked Account. The
Administrative Agent shall have received (i) satisfactory evidence of the
formation of the 2019 Convertible Notes Repurchase Blocked Account and (ii) a
Control Agreement, in form and substance satisfactory to the Administrative
Agent for such 2019 Convertible Notes Repurchase Blocked Account.

 

Section 6.02        Conditions Precedent to all Credit Extensions.

 

(a)              No Default; Representations and Warranties. The agreement of
each Lender to make any Loan requested to be made by it on any date is subject
to the satisfaction of the condition precedent that at the time of each such
Credit Extension and also after giving effect thereto, and in the case of the
Credit Extensions on the Closing Date, both before and after giving effect to
the consummation of the Transactions: (i) no Default or Event of Default shall
have occurred and be continuing, (ii) all representations and warranties made by
each Credit Party contained herein or in the other Credit Documents shall be
true and correct in all material respects (except in the case of the initial
Credit Extensions to occur on the Closing Date, in which case all
representations and warranties made by each Credit Party contained herein or in
the other Credit Documents shall be true and correct in all respects), in each
case, with the same effect as though such representations and warranties had
been made on and as of the date of such Credit Extension (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date); provided, that any representation or
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects on such respective
dates, and (iii) no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, such Credit Extension
shall have been issued and remain in force by any Governmental Authority against
the Borrower, the Administrative Agent, any Lender. The acceptance of the
benefits of each Credit Extension shall constitute a representation and warranty
by each Credit Party to each of the Lenders that all the applicable conditions
specified above are satisfied as of that time.

 



69 



 

 

(b)              Borrowing Base Certificate. Prior to the making of each Loan,
the Administrative Agent shall have received an executed Borrowing Base
Certificate.

 

(c)              Notice of Borrowing. Prior to the making of each Loan, the
Administrative Agent shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.05(a).

 

(d)              Maximum Cash Amount. After giving effect to the making of any
such Loan, the Credit Parties’ book cash is not in excess of the Maximum Cash
Amount.

 

Article VII

Representations, Warranties and Agreements

 

In order to induce the Lenders to enter into this Agreement, make the Loans as
provided for herein, the Credit Parties make the following representations and
warranties as of the Closing Date and as of the date of making of each Loan
thereafter, all of which shall survive the execution and delivery of this
Agreement:

 

Section 7.01        Corporate Status. Each Credit Party and each of their
Subsidiaries (a) is a duly organized or formed and validly existing corporation
or other registered entity in good standing under the laws of the jurisdiction
of its organization and has the corporate or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (b) has duly qualified and is authorized to do business and is
in good standing in all jurisdictions where it does business or owns assets,
except where the failure to be so qualified, authorized or in good standing
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 7.02        Corporate Power and Authority. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered the
Credit Documents and each other Transaction Document to which it is a party and
such Transaction Documents constitute the legal, valid and binding obligation of
such Credit Party enforceable in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, moratorium,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law).

 



70 



 

 

Section 7.03        No Violation. None of (a) the execution, delivery and
performance by any Credit Party of the Credit Documents to which it is a party
and compliance with the terms and provisions thereof, (b) the consummation of
the Transactions, or (c) the consummation of the other transactions contemplated
hereby or thereby on the relevant dates therefor will (i) contravene any
applicable provision of any material Applicable Law of any Governmental
Authority, (ii) result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Credit Party (other than Permitted Liens and Liens
created under the Credit Documents) pursuant to, (A) the terms of any material
indenture, loan agreement, lease agreement, mortgage or deed of trust (for the
avoidance of doubt, including but not limited to, the Second Lien Loan Documents
or Third Lien Note Documents, as applicable), or (B) any other Material
Contracts, in the case of either clause (A) and (B) to which any Credit Party is
a party or by which it or any of its property or assets is bound or (iii)
violate any provision of the Organization Documents any Credit Party, except
with respect to any conflict, breach or contravention or default (but not the
creation of Liens) referred to in clauses (ii)(A) or (ii)(B), to the extent that
such conflict, breach, contravention or default could not reasonably be expected
to have a Material Adverse Effect.

 

Section 7.04        Litigation, Labor Controversies, etc. There is no
litigation, action, proceeding or labor controversy (including without
limitation, strikes, lockouts or slowdowns) against the Credit Parties or any of
their respective Subsidiaries that is pending or, to the knowledge of any Credit
Party, threatened in writing (a) except as disclosed in Schedule 7.04 and other
matters that could not reasonably be expected to (x) have a Material Adverse
Effect, or (y) result in monetary judgments or relief, individually or in the
aggregate, in excess of $1,000,000, or (b) which purports to affect the
legality, validity or enforceability of any Credit Document, any Transaction
Document or the Transactions.

 

Section 7.05        Use of Proceeds; Regulations U and X. The proceeds of the
Loans are intended to be and shall be used solely for the purposes set forth in
and permitted by Section 8.10. No Credit Party is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Credit Extension will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with
Regulation U or Regulation X. No Credit Party and no Subsidiary of any Credit
Party owns any margin stock.

 

Section 7.06       Approvals, Consents, etc. No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
other Person, and no consent or approval under any contract or instrument (other
than (a) those that have been duly obtained or made and which are in full force
and effect, or if not obtained or made, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect and (b) the filing
of UCC financing statements and other equivalent filings for foreign
jurisdictions) is required for the consummation of the Transactions or the due
execution, delivery or performance by any Credit Party of any Credit Document to
which it is a party, or for the due execution, delivery or performance of the
other Transaction Documents, in each case by any of the parties thereto. There
does not exist any judgment, order, injunction or other restraint issued or
filed with respect to the transactions contemplated by the Transaction
Documents, the consummation of the Transactions, the making of any Credit
Extension or the performance by the Credit Parties or any of their respective
Subsidiaries of their Obligations under the Credit Documents.

 

Section 7.07        Investment Company Act. No Credit Party is, or will be after
giving effect to the Transactions and the transactions contemplated under the
Credit Documents, an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.

 



71 



 

 

Section 7.08        Full Disclosure.

 

(a)              In connection with the execution of this Agreement and the
Transactions, Credit Parties have disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
any Credit Party or any of its Subsidiaries is subject, and all other matters
known to them, that, individually or in the aggregate, could reasonably be
expected to have Material Adverse Effect. None of the factual information and
data (taken as a whole) at any time furnished by any Credit Party, any of their
respective Subsidiaries or any of their respective authorized representatives in
writing to the Administrative Agent or any Lender (including all information
contained in the representations and warranties, reports, exhibits or otherwise
in the Credit Documents but excluding the Budget, any pro forma financial
information or projections, which are subject to the requirements of clause (b)
below) for purposes of or in connection with this Agreement or any of the
Transactions contains any untrue statement of a material fact or omits to state
any material fact necessary to make such information and data (taken as a whole)
not materially misleading, in each case, at the time such information was
provided in light of the circumstances under which such information or data was
furnished.

 

(b)              The Budget, pro forma financial information and projections
provided pursuant to this Agreement were prepared in good faith based upon
assumptions believed by the Credit Parties to be reasonable at the time made in
light of then current market conditions, it being recognized by the Agents and
the Lenders that such projections as to future events are not to be viewed as
facts , are subject to uncertainties and contingencies, and that actual results
during the period or periods covered by any such projections are not guaranties
of financial performance and may differ from the projected results and such
differences may be material.

 

Section 7.09        Financial Condition; No Material Adverse Effect.

 

(a)              The Historical Financial Statements present fairly in all
material respects the financial position and results of operations of the Credit
Parties at the respective dates of such information and for the respective
periods covered thereby, subject in the case of unaudited financial information,
to changes resulting from normal year end audit adjustments and to the absence
of footnotes. The Historical Financial Statements and all of the balance sheets,
all statements of income and of cash flow and all other financial information
furnished pursuant to Section 8.01 have been and will for all periods following
the Closing Date be prepared in accordance with GAAP consistently applied. All
of the financial information furnished pursuant to Section 8.01 presents fairly
in all material respects the financial position and results of operations of the
Credit Parties at the respective dates of such information and for the
respective periods covered thereby, subject in the case of unaudited financial
information, to changes resulting from normal year end audit adjustments and to
the absence of footnotes.

 

(b)              There are no material liabilities of any Credit Party of any
kind whatsoever, whether accrued, contingent, absolute, determined, determinable
or otherwise, and there is no existing condition, situation or set of
circumstances which could reasonably be expected to result in any such
liabilities, other than those liabilities provided for or disclosed in the most
recently delivered financial statements pursuant to Section 8.01.

 



72 



 

 

(c)               Since December 31, 2017, there has been no circumstance, event
or occurrence, and no fact is known to the Credit Parties that has resulted in
or could reasonably be expected to result in a Material Adverse Effect.

 

Section 7.10        Tax Returns and Payments. Each Credit Party has filed all
applicable federal and state income Tax returns and all other material Tax
returns, domestic and foreign, required to be filed by them and has paid all
material Taxes and assessments payable by them that have become due, other than
those not yet delinquent or being diligently contested in good faith by
appropriate proceedings and by proper proceedings which stay the enforcement of
any Lien as to which such Credit Party has maintained adequate reserves in
accordance with GAAP.

 

Section 7.11        Compliance with ERISA. Each Pension Plan is in compliance
with ERISA, the Code and any Applicable Law; no Reportable Event has occurred
(or is reasonably likely to occur) with respect to any Pension Plan; each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination or opinion letter from the Internal Revenue
Service for all required amendments regarding its qualification thereunder that
considers the law changes incorporated in the plan sponsor’s most recently
expired remedial amendment cycle determined under the provisions of Rev. Proc.
2007-44, and nothing has occurred subsequent to the issuance of such
determination letter which would reasonably be expected to prevent, or cause the
loss of, such qualification. To the knowledge of the Credit Parties, (i) no
Multiemployer Plan is insolvent or in reorganization or in endangered or
critical status within the meaning of Section 432 of the Code or Section 4241 or
4245 of Title IV of ERISA (or is reasonably likely to be insolvent or in
reorganization), and no written notice of any such insolvency or reorganization
has been given to any of the Credit Parties, any of their respective
Subsidiaries or any ERISA Affiliate; (ii) no Pension Plan is, or is reasonably
expected to be, in “at risk” status (as defined in Section 430 of the Code or
Section 303 of ERISA); (iii) no Pension Plan has failed to satisfy the minimum
funding standard of Section 412 of the Code or Section 302 of ERISA, including,
without limitation, any obligation to make any required installment under
Section 430(j) of the Code (whether or not waived in accordance with Section
412(c) of the Code or Section 302(c) of ERISA), (or is reasonably likely to do
so); (iv) no failure to make any required contribution to a Multiemployer Plan
when due has occurred; (v) none of the Credit Parties, any of their respective
Subsidiaries or any ERISA Affiliate has incurred (or is reasonably expected to
incur) any liability to or on account of a Plan pursuant to Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or
4975 of the Code or has been notified in writing that it will incur any
liability under any of the foregoing Sections with respect to any Plan; (vi) no
proceedings have been instituted (or are reasonably likely to be instituted) to
terminate or to reorganize any Plan or to appoint a trustee to administer any
Plan, and no written notice of any such proceedings has been given to any of the
Credit Parties, any of their respective Subsidiaries or any ERISA Affiliate; and
(vii) no Lien imposed under the Code or ERISA on the assets of any of the Credit
Parties, any of their respective Subsidiaries or any ERISA Affiliate exists (or
is reasonably likely to exist) nor have the Credit Parties, any of their
respective Subsidiaries or any ERISA Affiliate been notified in writing that
such a Lien will be imposed on the assets of any of the Credit Parties, any of
their respective Subsidiaries or any ERISA Affiliate on account of any Plan. No
Pension Plan has an Unfunded Current Liability that exceeds $1,000,000. No
employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of ERISA
of any Credit Party or any of their respective Subsidiaries, provides benefit
coverage subsequent to termination of employment except as required by Title I,
Subtitle B, Part 6 of ERISA or applicable state insurance laws. No liability to
a Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA has been, or is reasonably expected to be, incurred. With respect to
any Foreign Plan, (a) all employer and employee contributions required by
applicable law or by the terms of such Foreign Plan have been made or, if
applicable, accrued in accordance with normal accounting practices; (b) the
accrued benefit obligations of each Foreign Plan (based on those assumptions
used to fund such Foreign Plan) with respect to all current and former
participants do not exceed the assets of such Foreign Plan; (c) each Foreign
Plan that is required to be registered has been registered and has been
maintained in good standing and applicable regulatory authorities; and (d) each
Foreign Plan is in compliance in all material respects with applicable law and
regulations and with the terms of such Foreign Plan.

 



73 



 

 

Section 7.12        Capitalization and Subsidiaries. Except as set forth on
Schedule 7.12 as of the Closing Date and as of the last date such Schedule was
required to be updated in accordance with Section 8.01(d), no Credit Party and
no Subsidiary of any Credit Party (a) has any Subsidiaries or (b) is engaged in
any joint venture or partnership with any other Person. All of the issued and
outstanding Capital Stock of each of the Credit Parties and their Subsidiaries
is validly issued, fully paid and non-assessable, free and clear of all Liens
except those created under the Credit Documents. All such securities were issued
in compliance with all Applicable Laws concerning the issuance of securities.
Except as set forth in Schedule 7.12, there are no pre-emptive or other
outstanding rights to purchase, options, warrants or similar rights or
agreements (other than stock options granted to employees) pursuant to which any
Credit Party may be required to issue, sell, repurchase or redeem any of its
Capital Stock or any Capital Stock of its Subsidiaries.

 

Section 7.13        Intellectual Property; Licenses, etc. Each Credit Party and
each of its Subsidiaries owns, or possesses the right to use, all of the
material trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses. To the
knowledge of each Credit Party, neither the use of such intellectual property,
nor any slogan or other advertising device, product, process, method, substance,
part or other material now employed, or now contemplated to be employed by such
Credit Party, or any of such Credit Party’s Subsidiaries, infringes upon any
intellectual property rights held by any other Person. Except as specifically
set forth on Schedule 7.04 and as could not reasonably be expected to have a
Material Adverse Effect, no claim or litigation regarding any of the foregoing
is pending or, to the knowledge of such Credit Party threatened in writing.

 

Section 7.14        Environmental. (a) Except as would not reasonably be
expected to result in a Material Adverse Effect: (i) the Credit Parties and each
of their respective Subsidiaries are in compliance with all Environmental Laws
in all jurisdictions in which the Credit Parties or such Subsidiary, as the case
may be, are currently doing business (including obtaining, maintaining in full
force and effect, and complying with all Permits required under Environmental
Laws to operate the business of the Credit Parties and their respective
Subsidiaries as currently conducted); (ii) none of the Credit Parties or any of
their respective Subsidiaries is subject to any Environmental Claim or any other
liability under any Environmental Law that is pending or, to the knowledge of
such Credit Party, threatened in writing; (iii) to the knowledge of the Credit
Parties, there are no conditions relating to the formerly owned Real Property
that could reasonably be expected to give rise to any Environmental Claim
against any of the Credit Parties or any of their Subsidiaries and (iv) no Lien
in favor of any Governmental Authority securing, in whole or in part,
Environmental Claims has attached to any Real Property of any of the Credit
Parties or any of their Subsidiaries.

 



74 



 

 

(b)              None of the Credit Parties or any of their respective
Subsidiaries has treated, stored, transported, Released or disposed of Hazardous
Materials at, from, on or under any currently or formerly owned Real Property,
facility relating to its business, or, to the knowledge of any Credit Party, any
other location, in each case, in a manner that could reasonably be expected to
give rise to an Environmental Claim that could result in a Material Adverse
Effect.

 

(c)              Each Credit Party has made available to the Administrative
Agent copies of all existing material environmental assessment reports,
assessments, reviews, audits, correspondence and other documents and data that
have a material bearing on actual or potential Environmental Claims or
compliance with Environmental Laws, in each case to the extent such reports,
assessments, reviews, audits and documents and data are in their possession or
reasonable control.

 

(d)              This Section 7.14 contains the sole and exclusive
representations and warranties of the Credit Parties with respect to matters
arising under or relating to Environmental Laws, Environmental Claims, Hazardous
Materials, Releases, or any other environmental, health, or safety matters.

 

Section 7.15        Ownership of Properties. Set forth on Schedule 7.15 is a
list of all of the Real Property owned or leased by any of the Credit Parties or
their respective Subsidiaries as of the Closing Date and as of the last date
such Schedule was required to be updated in accordance with Section 8.01(d),
indicating in each case whether the respective property is owned or leased, the
identity of the owner or lessor and the location of the respective property.
Each Credit Party owns (a) in the case of owned Real Property, good,
indefeasible and marketable fee simple title to such Real Property, (b) in the
case of owned personal property, good and valid title to such personal property,
and (c) in the case of leased Real Property or personal property, valid,
subsisting, marketable, insurable and enforceable (except as may be limited by
bankruptcy, insolvency, moratorium, fraudulent conveyance or other laws
applicable to creditors’ rights generally and by generally applicable equitable
principles, whether considered in an action at law or in equity) leasehold
interests (as the case may be) in such leased property, in each case, free and
clear in each case of all Liens, except for Permitted Liens.

 

Section 7.16        No Default. None of the Credit Parties or any of their
respective Subsidiaries is in default under or with respect to, or a party to,
any Material Contract (copies of which have been received by the Administrative
Agent) (other than any such Material Contract in respect of Indebtedness) that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Upon the effectiveness of this Agreement and the other
Credit Documents, none of the Credit Parties or any of their respective
Subsidiaries is in default under or with respect to any Material Contract in
respect of Indebtedness the breach of which could reasonably be expected to have
a Material Adverse Effect. No Default has occurred and is continue or would
result from the consummation of the transactions contemplated by this Agreement
or any other Credit Document.

 



75 



 

 

Section 7.17        Solvency. On the Closing Date after giving effect to the
Transactions, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

 

Section 7.18        [Intentionally Omitted].

 

Section 7.19        Compliance with Laws; Authorizations. Each Credit Party and
each of its Subsidiaries (a) has complied and is complying with all Applicable
Laws and (b) is in possession of and has all requisite Registrations,
governmental licenses, authorizations, consents and approvals required under
Applicable Laws, and (c) to the extent due and owing has fully paid all
applicable user fees, to operate its business and relating to the Credit Party’s
Products as currently conducted except, in each case, to the extent that failure
to do so could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 7.20        Contractual or Other Restrictions. Other than the Credit
Documents and to the extent permitted by Section 9.10, no Credit Party or any of
its Subsidiaries is a party to any agreement or arrangement or subject to any
Applicable Law that limits its ability to pay dividends to, or otherwise make
Investments in or other payments to any Credit Party, that limits its ability to
grant Liens in favor of the Administrative Agent or that otherwise limits its
ability to perform the terms of the Credit Documents.

 

Section 7.21        Transaction Documents. All representations and warranties of
(a) the Credit Parties set forth in the Transaction Documents and (b) to the
best knowledge of the Credit Parties, of each other Person (other than Lenders)
party to the Transaction Documents, were true and correct in all material
respects as of the time as of which such representations and warranties were
made and shall be true and correct in all material respects as of the Closing
Date as if such representations and warranties were made on and as of such date
(unless such representation or warranty is given as of a specific date). No
default or event of default has occurred and is continuing under any Transaction
Document. Each Transaction Document is in full force and effect, enforceable
against each of the parties thereto (except as may be limited by bankruptcy,
insolvency, moratorium, fraudulent conveyance or other laws applicable to
creditors’ rights generally and by generally applicable equitable principles,
whether considered in an action at law or in equity), no Transaction Document
has been amended or modified except as disclosed to the Administrative Agent on
or prior to the Closing Date or otherwise in accordance with Section 9.07 and no
waiver or consent has been granted under any such document, except in accordance
with Section 9.07. There are no agreements, contracts or other arrangements
entered into by any Credit Party or Subsidiary of any Credit Party for the
payment of fees, compensation or other similar amounts to any employee or member
of the management of any Credit Party.

 

Section 7.22       Collective Bargaining Agreements. Set forth on Schedule 7.22
is a list and description (including dates of termination) of all collective
bargaining or similar agreements between or applicable to any Credit Party or
any of its Subsidiaries and any union, labor organization or other bargaining
agent in respect of the employees of any Credit Party or any of its Subsidiaries
as of the date hereof or as of the last date such schedule was required to be
updated in accordance with Section 8.01(d).

 



76 



 

 

Section 7.23        Insurance. The properties of each Credit Party are insured
with financially sound and reputable insurance companies which are not
Affiliates of any Credit Party against loss and damage in such amounts, with
such deductibles and covering such risks as are customarily carried by Persons
of comparable size and of established reputation engaged in the same or similar
businesses and owning similar properties in the general locations where such
Credit Party operates, in each case as described on Schedule 7.23 as in effect
on the Closing Date.

 

Section 7.24        Evidence of Other Indebtedness. Schedule 7.24 is a complete
and correct list of each credit agreement, loan agreement, indenture, purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, any Credit Party outstanding on the Closing
Date which will remain outstanding after the Closing Date (other than this
Agreement and the other Credit Documents), and the aggregate principal or face
amount outstanding or that may become outstanding under each such arrangement as
of the Closing Date is correctly described in Schedule 7.24.

 

Section 7.25        Deposit Accounts and Securities Accounts. Set forth in
Schedule 7.25 is a list of all of the deposit accounts and securities accounts
of each Credit Party, including, with respect to each bank or securities
intermediary at which such accounts are maintained by such Credit Party (a) the
name and location of such Person and (b) the account numbers of the deposit
accounts or securities accounts maintained with such Person, in each case, as of
the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 8.01(d).

 

Section 7.26        Foreign Assets Control Regulations; Anti-Money Laundering
and Anti-Corruption Practices. Each Credit Party and each Subsidiary of each
Credit Party is (x) in compliance with all U.S. economic sanctions laws,
executive orders and implementing regulations (“Sanctions”) as promulgated by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), and
(y) in compliance in all material respects with all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Credit Party and no Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation, by virtue of such Person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
Person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Credit Document would be prohibited under
U.S. law. Each Credit Party and each Subsidiary of each Credit Party is in
compliance in all material respects with all applicable Anti-Corruption Laws.
None of the Credit Parties or any Subsidiary thereof, nor to the knowledge of
the Borrower, any director, officer, agent, employee, or other person acting on
behalf of a Credit Party or any Subsidiary, has taken any action, directly or
indirectly, that would result in a violation in any material respect of
applicable Anti-Corruption Laws. Each Credit Party and each Subsidiary of a
Credit Party has instituted and will continue to maintain policies and
procedures designed to promote compliance with Applicable Anti-Corruption laws.

 



77 



 

 

Section 7.27        Patriot Act. The Credit Parties, each of their Subsidiaries
and each of their controlled Affiliates are in compliance in all material
respects with (a) the Trading with the Enemy Act, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle B
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (b) the Patriot Act and (c) other federal or state laws
relating to “know your customer” and Anti-Money Laundering Laws, rules and
regulations. No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.

 

Section 7.28        Status as Senior Debt; Second Lien Loan Documents.

 

(a)               The Obligations constitute “Senior Debt” or “First Lien Debt”
or any similar designation under and as defined in any agreement governing the
Second Lien Credit Agreement and the lien subordination provisions set forth in
the Intercreditor Agreement are legally valid and enforceable against the
parties thereto, subject to customary exceptions.

 

(b)               As of the Closing Date, the Borrower has delivered to the
Administrative Agent a complete and correct copy of the Second Lien Loan
Documents (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith).

 



78 



 

 

 

Section 7.29        Flood Insurance. Borrower and its Subsidiaries maintain, if
available, fully paid flood hazard insurance on all Real Property that is
located in a special flood hazard area and that constitutes Collateral, on such
terms and in such amounts as required by Flood Insurance Laws or as otherwise
reasonably required by the Administrative Agent.

 

Section 7.30        Location of Collateral; Equipment List. Schedule 7.30 lists:

 

(a)               all places at which Records relating to the Collateral,
including, but not limited to, all Documents and Instruments relating to
Receivables and Inventory, are maintained by Borrower or by any other Person;

 

(b)               except for In-Transit Inventory, all places where Credit
Parties maintain, or will maintain, Inventory, and whether the premises are
owned or leased by Credit Parties or whether the premises are the premises of a
warehouseman, bailee or other third party, and if owned by a third party, the
name and address of such third party; and

 

(c)               subject to Section 9.15, all places where the Credit Parties’
equipment is located and whether the premises are owned or leased by Credit
Parties or whether the premises are the premises of a warehouseman, bailee or
other third party, and if owned by a third party, the name and address of such
third party.

 

Section 7.31        Regulatory Matters.

 

(a)               Schedule 7.31 sets forth, as of the Amendment No. 3 Effective
Date, a complete and correct list of all material Registrations held by each
Credit Party and its Subsidiaries. Such listed material Registrations are the
only material Registrations that are required for the Credit Parties and their
Subsidiaries to conduct their respective businesses as presently or previously
conducted or as proposed to be conducted. Each Credit Party and its Subsidiaries
has, and it and its Products are in conformance with, all Registrations required
to conduct its respective businesses as now or currently proposed to be
conducted except where the failure to have such Registrations would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. To the knowledge of each Credit Party and its
Subsidiaries, neither the FDA nor other Governmental Authority has provided
notice of or is considering limiting, suspending, revoking or otherwise
restricting such Registrations or changing the regulatory status or marketing
classification or labeling or other material parameter affecting the Products of
the Credit Parties or any of their respective Subsidiaries. To the knowledge of
each Credit Party and its Subsidiaries, there is no false or misleading
information or significant omission in any Product application or other
submission to the FDA or other Governmental Authority administering Public
Health Laws. The Credit Parties and their respective Subsidiaries have fulfilled
and performed, in all material respects, their obligations under each material
Registration, and, to the knowledge of each Credit Party and its Subsidiaries,
no event has occurred or condition or state of facts exists which would
constitute a breach or default, or would cause revocation, modification,
suspension, or termination of any such Registration. To the knowledge of each
Credit Party and its Subsidiaries, no event has occurred or condition or state
of facts exists which would present potential product liability related, in
whole or in part, to Regulatory Matters. To the knowledge of each Credit Party
and its Subsidiaries, any third party that is a manufacturer or contractor for
the Credit Parties or any of their respective Subsidiaries is in compliance with
all material Registrations required by the FDA or comparable Governmental
Authority and all Public Health Laws insofar as they reasonably pertain to the
Products of the Credit Parties and their respective Subsidiaries, except to the
extent that failure to be in such compliance would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 



79 



 

 

(b)               All Products researched, developed, investigated,
manufactured, prepared, assembled, packaged, tested, labeled, distributed, sold
or marketed by or on behalf of the Credit Parties or their respective
Subsidiaries that are subject to Public Health Laws, to the knowledge of each
Credit Party and its Subsidiaries, have been and are being researched,
developed, investigated, manufactured, prepared, assembled, packaged, tested,
labeled, distributed, sold and marketed in compliance with the Public Health
Laws or any other Applicable Law, including, without limitation, clinical and
non-clinical testing, product approval or clearance, current good manufacturing
practices, labeling, advertising and promotion, record-keeping, establishment
registration and listing, and adverse event reporting, and all other required
importation and distribution requirements, except to the extent that failure to
be in such compliance would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(c)               No Credit Party nor its Subsidiaries is subject to any
material obligation arising under an administrative or regulatory action,
proceeding, investigation or inspection by or on behalf of a Governmental
Authority, warning letter, notice of violation letter, untitled letter, consent
decree, request for information or any other notice or communication, response
or commitment made to or with a Governmental Authority with respect to
Regulatory Matters, and Public Health Laws, and, to the knowledge of each Credit
Party and its Subsidiaries, no such obligation has been threatened in writing.
There is no, and there is no act, omission, event, or circumstance of which any
Credit Party or any of its Subsidiaries has knowledge that would reasonably be
expected to give rise to or lead to, any civil, criminal or administrative
action, suit, demand, claim, complaint, hearing, investigation, demand letter,
warning letter, FDA Form 483, penalty, fine, reprimand, sanction, data integrity
review, proceeding or request for information pending against any Credit Party
or its Subsidiaries, and, to each Credit Party’s and its Subsidiary’s knowledge,
no Credit Party nor its Subsidiaries has any liability (whether actual or
contingent) for failure to comply with any Public Health Laws. There has not
been any violation of any Public Health Laws by any Credit Party or its
Subsidiaries in its Product research or development efforts, testing
submissions, record keeping, importation, and reports to the FDA, DEA or any
other Governmental Authority that could reasonably be expected to require or
lead to investigation, corrective action or enforcement, regulatory or
administrative action that would reasonably be expected, in the aggregate, to
have a Material Adverse Effect. To the knowledge of each Credit Party and each
of their respective Subsidiaries, there are no civil or criminal proceedings
relating to any Credit Party or any of its Subsidiaries or any officer, director
or employee of any Credit Party or Subsidiary of any Credit Party that involve
an alleged violation of any Public Health Law.

 



80 



 

 

(d)               As of the Closing Date, no Credit Party nor its Subsidiaries
is undergoing any inspection related to Regulatory Matters, or any other
Governmental Authority investigation, except as set forth on Schedule 7.31; nor
are there any uncompleted corrective or preventative actions resulting from any
FDA cGMP inspections related to a Product during the period of the last three
calendar years.

 

(e)               During the period of three calendar years immediately
preceding the Closing Date, no Credit Party nor any Subsidiary of any Credit
Party has introduced into commercial distribution any Products manufactured by
or on behalf of any Credit Party or any Subsidiary of a Credit Party or
distributed any products on behalf of another manufacturer that were upon their
shipment by any Credit Party or any of its Subsidiaries knowingly adulterated or
misbranded in violation of 21 U.S.C. § 331. No Credit Party nor any Subsidiary
of any Credit Party has received any notice of communication from any
Governmental Authority alleging material noncompliance with any Applicable Law.
No Product has been seized, withdrawn, recalled (voluntary or otherwise),
detained, or subject to a suspension (other than in the ordinary course of
business) relating to research, testing, manufacturing, distribution, or
commercialization activity, and there are no facts or circumstances reasonably
likely to cause (i) the seizure, denial, withdrawal, recall (voluntary or
otherwise), detention, public health notification, safety alert or suspension of
manufacturing or other activity relating to any Product; (ii) a change in the
labeling of any Product suggesting a compliance or safety issue or risk; or
(iii) a termination, seizure or suspension of manufacturing, researching,
distributing or marketing of any Product. No proceedings in the United States or
any other jurisdiction seeking the withdrawal, recall (voluntary or otherwise),
revocation, suspension, import detention, or seizure of any Product are pending
or threatened in writing against any Credit Party or any of its Subsidiaries.

 

(f)                No Credit Party nor any Subsidiary of any Credit Party nor
any of their respective officers, directors or employees or, to the knowledge of
each Credit Party and its Subsidiaries, agents or contractors (i) have been
excluded or debarred from any federal healthcare program (including without
limitation Medicare or Medicaid) or any other federal program or (ii) have
received notice from the FDA or any other Governmental Authority with respect to
debarment or disqualification of any Person that would reasonably be expected to
have, in the aggregate, a Material Adverse Effect. No Credit Party nor any
Subsidiary of any Credit Party nor any of their respective officers, directors
or employees or, to the knowledge of each Credit Party and its Subsidiaries,
agents or contractors have been convicted of any crime or engaged in any conduct
for which (x) debarment is mandated or permitted by 21 U.S.C. § 335a or (y) such
Person could be excluded or otherwise deemed ineligible from participating in
the federal health care programs under Section 1128 of the Social Security Act
or any similar law. No officer and to the knowledge of each Credit Party and its
Subsidiaries, no employee or agent of any Credit Party or its Subsidiaries, has
(A) made any untrue statement of material fact or fraudulent statement to the
FDA or any other Governmental Authority; (B) failed to disclose a material fact
required to be disclosed to the FDA or any other Governmental Authority; or (C)
committed an act, made a statement, or failed to make a statement that would
reasonably be expected to provide the basis for the FDA or any other
Governmental Authority to invoke its policy respecting “Fraud, Untrue Statements
of Material Facts, Bribery, and Illegal Gratuities,” as set forth in 56 Fed.
Reg. 46191 (September 10, 1991); or (D) been investigated by FDA or any other
Governmental Authority, including but not limited to the Office of the Inspector
General for the Department of Health and Human Services, or the Department of
Justice, for data or healthcare program fraud. Neither Credit Party or any of
its subsidiaries, nor any of their respective officers, directors, employees,
or, to their knowledge, contractors, have made or offered any payment, gratuity,
or other thing of value that is prohibited by any Applicable Law to personnel of
the FDA or any other Governmental Authority.

 



81 



 

 

(g)               [Intentionally Omitted].

 

(h)               Except as set forth on Schedule 7.31: (i) each Credit Party
and its Subsidiaries and, to their knowledge, their respective contract
manufacturers are, and have been for the past three calendar years, in
compliance with, and each Product in current commercial distribution has been
and is imported, researched, manufactured, tested, processed, prepared,
packaged, labeled, marketed, stored and held in compliance with, the current
Good Manufacturing Practice regulations set forth in 21 C.F.R. Parts 210 and
211, as applicable, (ii) each Credit Party and its Subsidiaries has been and is
in compliance with the written standard operating procedures, record-keeping and
reporting requirements implemented by Credit Party or its subsidiaries or
required by the FDA or any comparable Governmental Authority pertaining to the
Product, including but not limited to reporting of adverse events involving the
Products, (iii) all Products are and have been labeled, promoted, marketed, and
advertised in accordance with their Registration and approved labeling, and (iv)
each Credit Party and its Subsidiaries’ establishments are registered with the
FDA and each Product is listed with the FDA under the applicable FDA regulations
except, in each case, to the extent that failure to be in such compliance would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(i)                 There are no civil, criminal, or administrative actions,
suits, demands, claims, hearings, notices of violation, investigations,
proceedings, demand letters, or other communications relating to any alleged
hazard or alleged defect in design, manufacture, materials, or workmanship,
including, without limitation, any failure to warn or alleged breach of express
or implied warranty or representation, relating to any Product provided by the
Credit Party or its Subsidiaries, or alleging that any Products are otherwise
unsafe or ineffective for their intended use, that are presently pending or
threatened in writing. Since January 1, 2013, neither any Credit Party nor its
Subsidiaries have made any modification to any Product because of warranty,
product liability, regulatory, or other claims or communications concerning
alleged hazards or defects in such product, that has had or would reasonably be
expected to have a Material Adverse Effect.

 

(j)                 The Credit Party and its Subsidiaries have timely filed all
reports, documents, applications, notices, Permits, and copies of any contracts
required by any Applicable Laws to be filed or furnished to any Governmental
Authority, including, without limitation, the FDA, DEA and state agencies,
except where the failure to so timely file would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Such
reports, documents, applications, notices, Permits, and copies of any contracts
were complete and correct in all respects on the date filed (or were corrected
in or supplemented by a subsequent filing such that no liability exists in
respect to the Credit Party or its Subsidiaries with respect to such filings or
lack thereof), except as would not reasonably be expected to have a Material
Adverse Effect.

 



82 



 

 

Section 7.32        Third Lien Note Documents.

 

(a)               As of the Amendment No. 3 Effective Date, the Borrower has
delivered to the Administrative Agent a complete and correct copy of the Third
Lien Note Documents (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith).

 

Article VIII

 

Affirmative Covenants

 

The Credit Parties hereby covenant and agree that on the Closing Date and
thereafter, until the Total Commitments have been terminated and the Loans and
all other Obligations incurred hereunder (other than Unasserted Contingent
Obligations) are paid in full in accordance with the terms of this Agreement:

 

Section 8.01        Financial Information, Reports, Notices and Information. The
Credit Parties will furnish each Agent for further distribution to each Lender
copies of the following financial statements, reports, notices and information,
provided, that as to any information contained in materials filed with the SEC,
the Borrower shall not be separately required to furnish such information under
Sections 8.01(b) and (c) below):

 

(a)               Monthly Financial Statements. As soon as available and in any
event within thirty (30) days after the end of each month, (i) (x) unaudited
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such month, and (y) unaudited consolidated statements of income and cash flow
of the Borrower and its Subsidiaries as of the end of such month and for the
portion of the fiscal year then ended, in each case, including in comparative
form the figures for the corresponding month in the preceding fiscal year of
Borrower, and year-to-date portion of, the immediately preceding fiscal year of
Borrower, (ii) a schedule of Consolidated Adjusted EBITDA for the year-to-date
portion of such fiscal year ending concurrently with such month, including, in
comparative form Consolidated Adjusted EBITDA for the same year-to-date period
in the immediately preceding fiscal year and (iii) a monthly Liquidity forecast
in a form reasonably acceptable to Administrative Agent, together with a
certification from an Authorized Officer of Borrower, that Borrower is in
compliance with the minimum Liquidity requirement set forth in Section 9.13(c)
in a form reasonably acceptable to Administrative Agent.

 



83 



 

 

(b)               Quarterly Financial Statements. As soon as available and in
any event within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of Borrower, (i)(A) unaudited consolidated balance sheets of
the Borrower and its Subsidiaries as of the end of such fiscal quarter, and (B)
unaudited consolidated statements of income and cash flow of the Borrower and
its Subsidiaries for such fiscal quarter, in each case, and for the period
commencing at the end of the previous fiscal year of Borrower and ending with
the end of such fiscal quarter, including (in each of clause (A) and (B)), in
comparative form to the figures for the corresponding fiscal quarter in, and
year-to-date portion of, the immediately preceding fiscal year of Borrower,
certified as complete and correct by an Authorized Officer of the Borrower, (ii)
a schedule of Consolidated Adjusted EBITDA (A) for the year-to-date portion of
such fiscal year of Borrower ending concurrently with such fiscal quarter,
including, in comparative form for the same year-to-date period in the
immediately preceding fiscal year of Borrower and (B) commencing with the fiscal
quarter ending September 30, 2019, for the Test Period ending concurrently with
such fiscal quarter, including, in comparative form for the Test Period
immediately preceding such reported period, and (iii) a management discussion
and analysis (with reasonable detail and specificity) of the results of
operations for the fiscal periods reported, including, in comparative form the
figures for the corresponding fiscal quarter in, and year-to-date portion of,
the immediately preceding fiscal year of Borrower, and a comparison to
projections for such fiscal quarter, and period commencing at the end of the
previous fiscal year of Borrower and ending with the end of such fiscal quarter.

 

(c)               Annual Financial Statements. As soon as available and in any
event within one hundred twenty (120) days after the end of the fiscal year of
Borrower ending December 31, 2019 and within ninety (90) days after the end of
each fiscal year of Borrower thereafter, (i) copies of the consolidated balance
sheets of the Borrower and its Subsidiaries, and the related consolidated and
consolidating statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
for the immediately preceding fiscal year, such consolidated statements to be
audited and certified accompanied by a report and unqualified opinion of
Deloitte or another independent firm of certified public accountants of
nationally recognized standing reasonably acceptable to the Administrative Agent
(which report and opinion shall (x) state that such financial statements present
fairly in all material respects the financial position for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years and (y)
not be subject to any “going concern” exception (except with respect to the
opinion delivered in connection with the fiscal year ending December 31, 2019)
or any qualifications or exception as to the scope of the audit), together with
a management discussion and analysis (with reasonable detail and specificity) of
the results of operations for the fiscal periods reported and (ii) a schedule of
Consolidated Adjusted EBITDA for such fiscal year, including, in comparative
form for the same year to date period in the immediately preceding fiscal year.

 



84 



 

 

(d)               Compliance Certificates. Concurrently with the delivery of the
financial information pursuant to clauses (b) and (c) above, a Compliance
Certificate, executed by an Authorized Officer of the Borrower, (i) showing
compliance with the Financial Performance Covenants and stating that no Default
or Event of Default has occurred and is continuing (or, if a Default or an Event
of Default has occurred, specifying the details of such Default or Event of
Default and the actions taken or to be taken with respect thereto) and
containing the applicable certifications set forth in Section 7.09 with respect
thereto, (ii) specifying any change in the identity of the Subsidiaries as at
the end of such fiscal year or period, as the case may be, from the Subsidiaries
identified to the Lenders on the Closing Date or the most recent fiscal year or
period, as the case may be, (iii) including a written supplement substantially
in the form of Schedules 1-5, as applicable, to the Security Agreement with
respect to any assets and property acquired by any Credit Party after the date
hereof or since the date of the most recently delivered Compliance Certificate,
as applicable, all in reasonable detail, and (iv) to the extent applicable, a
written supplement updating Schedules 1.01(b), 1.01(c) (including delivery of
copies of (a)(x) each Material Contract entered into since the Closing Date or
the most recently delivered Compliance Certificate, as applicable, and (y) each
material amendment or modification of any Material Contract entered into since
the Closing Date or the most recently delivered Compliance Certificate, as
applicable), 7.12, 7.15, 7.22, 7.23, 7.25 and 7.30 (it being agreed that
Borrower may deliver at any time and from time to time written supplements to
any such Schedules to make the representations and warranties set forth herein
or in the Security Agreement, as applicable, true and correct) and each such
written supplement shall be deemed to immediately and automatically amend such
Schedule as then in effect.

 

(e)               Collateral Reporting. Borrower shall deliver to Administrative
Agent, or shall cause to be delivered to Administrative Agent:

 

(i)                 Borrowing Base Certificates. A satisfactorily completed and
authenticated certificate in the form of Exhibit B (a “Borrowing Base
Certificate”) together with accompanying sales journals, cash receipts journals
and detailed sales credit reports (a) contemporaneously with each request for a
Loan and (b) on a monthly basis (within thirty (30) days after the end of each
month). In addition, Borrower shall provide to Administrative Agent with each
Borrowing Base Certificate a report showing in reasonable detail all sales to
Account Debtors (i) on consignment or on approval, under all bill and hold,
guaranteed sale, sale or return, billing in advance of shipment, and other
“pre-billing” arrangements, and (ii) under all payment plans, scheduled
installment plans, extended payment terms or on any other repurchase or return
basis. Borrower shall also furnish to Administrative Agent adjusted trial
balances for the Borrower’s top customers as well as any aging provided by the
Borrower’s third-party logistics provider. On Administrative Agent’s request,
Borrower shall also furnish to Administrative Agent (i) copies of invoices to
customers and related shipping and delivery receipts or warehouse receipts for
all Inventory covered by each such invoice and (ii) any additional reports
deemed necessary and requested by Administrative Agent as determined in
Administrative Agent’s Permitted Discretion.

 

(ii)              A/R and A/P Aging; Perpetual Inventory Report; Bank
Statements; Equipment. Monthly, concurrently with the delivery of the Borrowing
Base Certificate under 8.01(e)(i), (A) a detailed report of Borrower’s agings of
accounts receivable and accounts payable (each, based on the respective invoice
dates), (B) a reconciliation to the general ledger with respect to Gross to Net
Receivables, accounts payable, Inventory and Equipment, (C) copies of monthly
bank statements showing the cash balances of Borrower and its Subsidiaries, (D)
a perpetual inventory report and (E) a detailed report regarding Borrower’s
Equipment, specifying the net book value thereof.

 



85 



 

 

(iii)            Ineligible Collateral. Monthly, concurrently with the delivery
of the Borrowing Base Certificate under 8.01(e)(i), a report showing (A)
Borrower’s Receivables that are not Eligible Receivables, (B) Borrower’s
Inventory that is not Eligible Inventory, including, but not limited to, an
analysis of all Inventory of Borrower for which the Value of each item of such
Inventory exceeds the average Value of such item for the preceding twelve (12)
consecutive calendar months, (C) Borrower’s Equipment that is not Eligible
Equipment and (D) Borrower’s Real Property that is not Eligible Real Property.

 

(iv)             Physical Inventory Report. Annually within fifteen (15)
calendar days of the end of each fiscal year, prepared as of such fiscal year
end, a report of Borrower’s physical inventory audit conducted as of such date.

 

(f)                Budget. Within thirty (30) days prior to the commencement of
each fiscal year of Borrower, commencing with its fiscal year 2019, the
forecasted financial projections for the then current fiscal year and the next
succeeding fiscal year (on a month-by-month basis, as well as for each following
fiscal year to the last Maturity Date, on an annual basis), in each case
(including projections for Consolidated Capital Expenditures, a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected cash
flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto), in each case, as
customarily prepared by management of the Credit Parties for their internal use
consistent in scope with the financial statements provided pursuant to Section
8.01(c), setting forth the principal assumptions on which such projections are
based (such projections and the projections delivered as of the Closing Date
pursuant to Section 6.01(j)(ii), collectively, the “Budget”).

 

(g)               Defaults. As soon as possible and in any event within five (5)
Business Days after an Authorized Officer of the Borrower or any of its
Subsidiaries obtains knowledge thereof, notice from an Authorized Officer of the
Borrower of (i) the occurrence of any event that constitutes a Default or an
Event of Default, which notice shall specify the nature thereof, the period of
existence thereof and what action the applicable Credit Parties propose to take
with respect thereto or (ii) the occurrence of a breach or non-performance of,
or any default under, any other Material Contracts of any Credit Party or any
Subsidiary of a Credit Party, or any violation of, or non-compliance with any
Applicable Laws, in each case, which would reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect.

 

(h)               Other Litigation. As soon as possible and in any event within
five (5) Business Days after an Authorized Officer of the Borrower or any of its
Subsidiaries obtains knowledge thereof, notice from an Authorized Officer of the
Borrower of (i) the commencement of, or any material development in, any
litigation, action, proceeding or labor controversy or proceeding affecting any
Credit Party or any Subsidiary of any Credit Party or its respective property
(A) in which the amount of damages claimed is $1,000,000 or more, (B) which
would reasonably be expected to have a Material Adverse Effect, (C) which
purports to affect the legality, validity or enforceability of any Credit
Document, any other Transaction Document or (D) in which the relief sought is an
injunction or other stay of the performance of this Agreement, any other Credit
Document or any Transaction Document or any other document or instrument
referred to in Section 9.07, or (ii) the occurrence of any material adverse
development with respect to any litigation, action, proceeding or labor
controversy described in Schedule 7.04, and, in each case together with a
statement of an Authorized Officer of the Borrower, which notice shall specify
the nature thereof, and what actions the applicable Credit Parties propose to
take with respect thereto, and, to the extent the Administrative Agent requests,
copies of all documentation related thereto.

 



86 



 

 

(i)                 Transaction Documents. As soon as possible and in any event
within five (5) Business Days after any Credit Party obtains knowledge of the
occurrence of a breach or default or notice of termination by any party under,
or material amendment entered into by any party to, any Transaction Document or
any other document or instrument referred to in Section 9.07, a statement of an
Authorized Officer of the Borrower setting forth details of such breach or
default or notice of termination and the actions taken or to be taken with
respect thereto and, if applicable, a copy of such amendment.

 

(j)                 Management Letters. Promptly upon, and in any event within
five (5) Business Days after, receipt thereof, copies of all “management
letters” submitted to any Credit Party by the independent public accountants
referred to in Section 8.01(c) in connection with each audit made by such
accountants.

 

(k)               Corporate Information. Promptly upon, and in any event within
five (5) Business Days after, becoming aware of any additional corporate or
limited liability company information or division information of the type
delivered pursuant to Section 6.01(f), or of any change to such information
delivered on or prior to the Closing Date or pursuant to this Section 8.01 or
otherwise under the Credit Documents, a certificate, certified to the extent of
any change from a prior certification, from the secretary, assistant secretary,
managing member or general partner of such Credit Party notifying the
Administrative Agent of such information or change and attaching thereto any
relevant documentation in connection therewith.

 

(l)                 Other Information. With reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender may reasonably request in writing from time to
time.

 

(m)             Insurance Report. Substantially concurrently with the delivery
of the financial statements provided for in Section 8.01(c), a report of a
reputable insurance broker with respect to insurance policies maintained by the
Credit Parties, as the Administrative Agent on its own behalf or on behalf of
any Lender may reasonably request in writing from time to time.

 

(n)               Customer and Vendor Lists. On each June 30 and December 31 a
list of all of Borrower’s and its Subsidiaries’ customers and vendors, including
the addresses, telephone and facsimile numbers of each customer and vendor as of
such date.

 



87 



 

 

 

(o)               FDA Notices. Promptly, and in no event later than three (3)
Business Days after an Authorized Officer becomes aware thereof, notify and
provide copies to the Administrative Agent of any notice and related
correspondence that (i) the FDA or any other similar Governmental Authority is
limiting, suspending or revoking any material Registration, changing the Product
Approval, manufacturing process or facilities, distribution pathway or
parameters, or label or labeling of the Products of the Credit Parties or their
respective Subsidiaries, or considering any of the foregoing; (ii) any Credit
Party or any of its Subsidiaries becoming subject to any administrative or
regulatory action, including FDA application integrity review, Form FDA 483
observation or other inspection-related or audit documents, warning letter,
untitled letter, notice of violation letter, penalty, fine, sanction or
reprimand, or other notice, response or commitment made to or with the FDA or
any comparable Governmental Authority, or any Product of any Credit Party or any
of its Subsidiaries being seized, withdrawn, recalled (voluntarily or
otherwise), detained, or subject to a suspension of manufacturing, or the
commencement of any proceedings in the United States or any other jurisdiction
seeking the withdrawal, recall (voluntary or otherwise), suspension, import
detention, or seizure of any Product are pending or threatened in writing
against the Credit Parties or their respective Subsidiaries; and (iii) any
voluntary withdrawal or recall of any Product by any Credit Party or any of its
Subsidiaries in an aggregate amount of $500,000 or which would, in the
aggregate, have a Material Adverse Effect.

 

(p)               2019 Convertible Notes Repurchase Documentation. Promptly, and
in any event not later than three (3) Business Days after each 2019 Convertible
Notes Repurchase, (i) cause the 2019 Convertible Notes so repurchased to be
delivered to the trustee and cancelled and (ii) provide all information and
documentation available to the Borrower relating to such 2019 Convertible Notes
Repurchase and such cancellation to the Administrative Agent.

 

(q)               Cash Flow Forecast. Commencing in the week of April 6, 2020,
on or prior to the close of business on the Wednesday of such week and each week
thereafter, the Borrower shall deliver to the Administrative Agent a
thirteen-week cash flow forecast detailing cash receipts and cash disbursements
as of the end of the prior week, and, commencing with the second such forecast,
a variance analysis against the immediately preceding forecast, all in
reasonable detail and duly certified by an Authorized Officer of the Borrower as
having been prepared in good faith based on assumptions believed to be fair and
reasonable in light of the conditions existing at the time of delivery of such
forecast.

 

(r)                Indebtedness Notices. Promptly after (and in any event within
five (5) Business Days of) the receipt or delivery thereof, the Borrower shall,
and shall cause its Subsidiaries to, deliver to the Administrative Agent copies
of all executed amendments, waivers, consents, material notices (including any
notice of default) and material correspondence which the Borrower or any such
Subsidiary sends or receives in respect of its material Indebtedness (including,
but not limited to, the 2023 Convertible Notes, the 2023 PIK Convertible Notes,
the Third Lien Note Documents and the Second Lien Credit Agreement).

 



88 



 

 

Section 8.02        Books, Records and Inspections. The Borrower will, and will
cause each of its Subsidiaries to, maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Credit Parties or such Subsidiary, as the case may be. The Borrower will, and
will cause each of its Subsidiaries to, permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties (to the extent authorized pursuant to any leases for such
properties), to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom (subject to applicable confidentiality
agreements or undertakings and copyright laws), and to discuss its affairs,
finances and accounts with its directors and officers (provided, that an
authorized representative of the Credit Parties shall allowed to be present and
that any such inspection of properties shall not include any invasive or
physically intrusive environmental sampling), all at the expense of the Credit
Parties and (unless an Event of Default then exists) as often as the
Administrative Agent may reasonably request at reasonable times during normal
business hours, upon reasonable advance notice to the Credit Parties; provided
that during any calendar year, absent the continuation of an Event of Default,
reasonable expenses of a reasonable number of people in connection with only one
(1) inspection by Administrative Agent shall be at the Borrower’s expense and
reimbursable under this Agreement. Any information obtained by the
Administrative Agent pursuant to this Section 8.02 may be shared with the
Administrative Agent or any Lender upon the request of such Secured Party.

 

Section 8.03        Maintenance of Insurance.

 

(a)               The Borrower will, and will cause each of its Subsidiaries to,
at all times maintain in full force and effect, with insurance companies that
the Borrower believes (in its reasonable business judgment) are financially
sound and reputable at the time the relevant coverage is placed or renewed,
insurance in at least such amounts and against at least such risks (and with
such risk retentions) as are usually insured against in the same general area by
companies engaged in businesses similar to those engaged in by the Credit
Parties; and will furnish to the Administrative Agent for further delivery to
the Lenders, upon written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried, including (i)
endorsements to (A) all “All Risk” policies naming the Administrative Agent, on
behalf of the Secured Parties, as loss payee and (B) all general liability and
other liability policies naming the Administrative Agent, on behalf of the
Secured Parties, as additional insured and (ii) legends providing that no
cancellation, material reduction in amount or material change in insurance
coverage thereof shall be effective until at least thirty (30) days after
receipt by the Administrative Agent of written notice thereof.

 

(b)               Within forty-five (45) days after the Closing Date, the
Borrower shall have delivered to the Administrative Agent copies of each
insurance policy (or binders in respect thereof), in form and substance
reasonably satisfactory to the Administrative Agent.

 



89 



 

 

(c)               Without limiting the foregoing, the Borrower will, and will
cause each of its Subsidiaries to, (i) maintain, if available, fully paid flood
hazard insurance on all owned or leased Real Property that is located in a
special flood hazard area and that constitutes Collateral, on such terms and in
such amounts as required by Flood Insurance Laws or as otherwise reasonably
required by the Administrative Agent or any Lender, (ii) furnish to the
Administrative Agent evidence of the renewal (and payment of renewal premiums
therefor) of all such policies prior to the expiration or lapse thereof, and
(iii) furnish to the Administrative Agent prompt written notice of any
redesignation of any such owned or leased improved Real Property into or out of
a special flood hazard area.

 

Section 8.04        Payment of Taxes. The Credit Parties will pay and discharge,
and will cause each of their respective Subsidiaries to pay and discharge, all
material Taxes payable by them that have become due, other than those not yet
delinquent or being diligently contested in good faith and by proper proceedings
which stay the enforcement of any Lien as to which such Credit Party has
maintained adequate reserves in accordance with GAAP.

 

Section 8.05        Maintenance of Existence; Compliance with Laws, etc.

 

(a)               Each Credit Party will, and will cause its Subsidiaries to,
(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation as applicable, except as permitted by Section 9.03,
and (b) preserve and maintain its good standing under the laws of each state or
other jurisdiction where such Person is required to be so qualified, to do
business as a foreign entity except, in the case of this clause (b) where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

(b)               Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with all Applicable Laws and Permits (including without
limitation, all Registrations) of any Governmental Authority having jurisdiction
over it, its business or its Products, except where such failures to comply
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. Without limiting the generality of the
foregoing, each Credit Party and its Subsidiaries shall comply with all material
Public Health Laws and their implementation by any applicable Governmental
Authority and all lawful requests of any Governmental Authority applicable to
its Products. All Products developed, manufactured, tested, distributed or
marketed by any Credit Party or any of its Subsidiaries that are subject to the
jurisdiction of the FDA or comparable Governmental Authority shall be developed,
tested, manufactured, distributed and marketed in compliance with the Public
Health Laws and any other Applicable Laws, including, without limitation,
product approval or premarket notification, good manufacturing practices,
labeling, advertising, record-keeping, and adverse event reporting, and have
been and are being tested, investigated, distributed, marketed, and sold in
compliance with Public Health Laws and all other Applicable Laws.

 



90 



 

 

Section 8.06        Environmental Compliance.

 

(a)               Each Credit Party will, and will cause its Subsidiaries to,
use and operate all of its and their facilities and Real Property in compliance
with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all Environmental Laws, and keep its and their Real
Property free of any Lien imposed by any Environmental Law, in each case, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

(b)               The Borrower will promptly give notice to the Administrative
Agent upon any Credit Party or Subsidiary thereof becoming aware of: (i) any
violation by any Credit Party or any of its Subsidiaries of any Environmental
Law which could reasonably be expected to result in a Material Adverse Effect,
(ii) any proceeding against or investigation of any Credit Party under any
Environmental Law, including a written request for information or a written
notice of violation or potential environmental liability from any Governmental
Authority or any other Person, which could reasonably be expected to result in a
Material Adverse Effect, (iii) the occurrence or discovery of a new Release or
new threat of a Release (or discovery of any Release or threat of a Release
previously undisclosed by any Credit Party to Administrative Agent) at, on,
under or from any of the Real Property of any Credit Party or any facility or
assets therein in excess of reportable or allowable standards or levels under
any Environmental Law, or under circumstances, or in a manner or amount which
could reasonably be expected to result in a Material Adverse Effect, or (iv) any
Environmental Claim arising or existing on or after the Closing Date which could
reasonably be expected to result in a Material Adverse Effect.

 

(c)               In the event of a Release of any Hazardous Material on any
Real Property of any Credit Party which could reasonably be expected to result
in material liability on the part of any Credit Party under any Environmental
Law, such Credit Party, upon discovery thereof, shall take all necessary steps
to initiate and expeditiously complete all response, corrective and other action
to mitigate and resolve any such violation or potential liability in accordance
with and to the extent required of such Credit Party under Environmental Law,
and shall keep the Administrative Agent informed on a regular basis of their
actions and the results of such actions; provided, however, that no Credit Party
(or its respective Subsidiaries) shall be required to undertake any such
response, corrective action or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

 

(d)               Each Credit Party shall provide the Administrative Agent with
copies of any material demand, request for information, notice, submittal,
documentation or correspondence received or provided by any Credit Party or any
of its Subsidiaries from or to any Governmental Authority or other Person under
any Environmental Law. Such notice, submittal or documentation shall be provided
to the Administrative Agent promptly and, in any event, within five (5) Business
Days after such material is provided to any Governmental Authority or third
party.

 



91 



 

 

(e)               At the written request of the Administrative Agent, the
Borrower shall obtain and provide, at its sole expense, an environmental site
assessment (including, without limitation, the results of any groundwater or
other testing, conducted at the Administrative Agent’s reasonable request)
concerning any Real Property now or hereafter owned, leased or operated by any
Credit Party or any of its Subsidiaries, conducted by an environmental
consulting firm approved by the Administrative Agent indicating, to the
reasonable satisfaction of the Administrative Agent, the likely presence or
absence of Hazardous Materials and the potential cost of any required action in
connection with any Hazardous Materials on, at, under or emanating from such
Real Property; provided, that such request may be made only if (i) there has
occurred and is continuing an Event of Default, or (ii) circumstances exist that
in the reasonable judgment of the Administrative Agent could be expected to
result in a material violation of or material liability under any Environmental
Law on the part of any Credit Party or its respective Subsidiaries; provided
further, if the Borrower fails to provide the same within ninety (90) days after
such request was made, the Administrative Agent may but is under no obligation
to conduct the same, and the Credit Parties shall grant and hereby do grant to
the Administrative Agent and its agents access to such Real Property and
specifically grants the Administrative Agent an irrevocable non-exclusive
license, subject to the rights of tenants, to undertake such an assessment, all
at the Borrower’s sole cost and expense.

 

Section 8.07        ERISA. (a) Promptly after any Credit Party or any Subsidiary
of any Credit Party knows or has reason to know of the occurrence of any of the
following events (including such events previously disclosed or exempt from
disclosure hereunder, to the extent the liability therefor remains outstanding),
the Borrower will deliver to the Administrative Agent and each Lender a
certificate of an Authorized Officer of the Borrower setting forth details as to
such occurrence and the action, if any, that such Credit Party, such Subsidiary
or such ERISA Affiliate is required or proposes to take, together with any
notices (required, proposed or otherwise) given to or filed with or by such
Credit Party, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan
participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator and all documentation with respect thereto:
that a Reportable Event has occurred; that a failure to satisfy the minimum
funding standard of Section 412 of the Code or Section 302 of ERISA (whether or
not waived in accordance with Section 412(c) of the Code or Section 302(c) of
ERISA) has occurred (or is reasonably likely to occur) or an application is to
be made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412, 430 or 431 of the Code
with respect to a Plan; the failure to make a required contribution to any Plan
if such failure is sufficient to give rise to a Lien under Section 303(k) or
4068 of ERISA or under Section 430(k) of the Code; that a Pension Plan having an
Unfunded Current Liability has been or is to be terminated, reorganized or
partitioned under Title IV of ERISA (including the giving of written notice
thereof); the taking of any action with respect to a Plan which would reasonably
be expected to result in the requirement that any Credit Party furnish a bond or
other security to the PBGC or such Plan; that a proceeding has been instituted
against a Credit Party, a Subsidiary thereof or an ERISA Affiliate pursuant to
Section 515 of ERISA to collect a delinquent contribution to a Multiemployer
Plan; or that the PBGC has notified any Credit Party, any Subsidiary thereof or
any ERISA Affiliate of its intention to appoint a trustee to administer any
Plan; or the occurrence of any event with respect to any Plan which could result
in the incurrence by any Credit Party or any Subsidiary of any Credit Party of
any material liability (including any contingent or secondary liability), fine
or penalty.

 



92 



 

 

(b)               Promptly following any request therefor, copies of any
documents or notices described in Sections 101(f), 101(k) or 101(l) of ERISA
that any Credit Party, any of its Subsidiaries or any ERISA Affiliate may
reasonably request with respect to any Plan; provided, that if any Credit Party,
any of its Subsidiaries or any ERISA Affiliate has not requested such documents
or notices from the administrator or sponsor of the applicable Plan, the
applicable Credit Party, the applicable Subsidiary(ies) or the ERISA
Affiliate(s) shall promptly make a request for such documents or notices from
such administrator or sponsor and shall provide copies of such documents and
notices promptly after receipt thereof.

 

Section 8.08        Maintenance of Property and Assets. Each Credit Party will,
and will cause its Subsidiaries to, maintain, preserve, protect and keep its
properties and assets in good repair, working order and condition (ordinary wear
and tear excepted and subject to dispositions permitted pursuant to Section
9.04), and make necessary repairs, renewals and replacements thereof and will
maintain and renew as necessary all licenses, permits and other clearances
necessary to use and occupy such properties and assets, in each case so that the
business carried on by such Person may be properly conducted at all times,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

Section 8.09        End of Fiscal Years; Fiscal Quarters. The Credit Parties
will, for financial reporting purposes, cause (a) each of their, and each of
their Subsidiaries’, fiscal years to end on December 31 of each year and (b)
each of their and each of their Subsidiaries’, fiscal quarters to end on dates
consistent with such fiscal year-end; provided, that the Credit Parties may
change their, and each of their respective Subsidiaries’, fiscal year end (and
change the end of the fiscal quarters in a corresponding manner) upon thirty
(30) days’ prior written notice to the Administrative Agent.

 

Section 8.10        Use of Proceeds. The proceeds of the Loans shall be used for
(a) refinancing Indebtedness pursuant to Section 9.01(b) (other than with
respect to the 2023 Convertible Notes), (b) paying fees and expenses incurred in
connection with the Transactions, which fees and expenses shall be paid on the
Closing Date, and (c) working capital requirements and general corporate
purposes of the Borrower and its Subsidiaries, in each case, to the extent not
prohibited by this Agreement. The Credit Parties shall not use the proceeds of
any Credit Extension made hereunder, or use or allow its respective directors,
officers, employees and agents to use, the proceeds of any extension of credit
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, Anti-Terrorism Laws or Anti-Money
Laundering Laws, (ii) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Person on the SDN List or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party

 

Section 8.11        Further Assurances; Additional Guarantors and Grantors.

 

(a)               The Credit Parties will and will cause their Subsidiaries to
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
(excluding leasehold deeds of trust) and other documents), which may be required
under any Applicable Law, or which the Administrative Agent may reasonably
request, in order to grant, preserve, protect and perfect the validity and
priority of the security interests created or intended to be created by the
Security Agreement, any Mortgage or any other Security Document, all at the sole
cost and expense of the Borrower.

 



93 



 

 

 

(b)           Subject to any applicable limitations set forth in the Guarantee
Agreement and the Security Agreement, as applicable, the Credit Parties will
promptly upon the formation or acquisition thereof (and in any event within
thirty (30) days after the formation, division or acquisition thereof (or such
later date as agreed by the Administrative Agent)) cause any direct or indirect
Subsidiary formed or otherwise purchased or acquired after the Closing Date to
execute (i) a supplement to the Guarantee Agreement in the form of Annex I to
the Guarantee Agreement or a guarantee in form and substance reasonably
satisfactory to Administrative Agent, and (ii) a supplement to the Security
Agreement in the form of Annex I to the Security Agreement, or a security
agreement in form and substance reasonably satisfactory to Administrative Agent;
provided, however, that no Excluded Subsidiary shall be required to execute the
documentation described in clauses (i) and (ii) above.

 

(c)            Subject to any applicable limitations set forth in the Security
Agreement, the Credit Parties (i) will promptly upon the formation or
acquisition thereof (and in any event within thirty (30) days after the
formation or acquisition thereof (or such later date as agreed by the
Administrative Agent)) pledge to the Administrative Agent for the benefit of the
Secured Parties, all the Capital Stock of each Subsidiary Administrative held by
such Credit Party in each case, formed or otherwise purchased or acquired after
the Closing Date; provided, however, that, with respect to any pledge of the
Capital Stock of any Foreign Subsidiary or Domestic Holding Company , such
pledge shall be limited to 65% of the issued and outstanding Voting Stock and
100% of the outstanding non-voting Capital Stock of each Foreign Subsidiary and
Domestic Holding Company to the extent that providing greater than such amount
would result in adverse tax consequences to the Credit Parties, and (ii) will
promptly deliver to the Administrative Agent any promissory notes executed after
the Closing Date evidencing Indebtedness of any Credit Party or Subsidiary of
any Credit Party that is owing to any other Credit Party or any other promissory
notes executed after the Closing Date evidencing Indebtedness in excess of
$250,000 owing to the Credit Parties.

 



94 



 

 

(d)            Subject to any applicable limitations set forth in any applicable
Security Document, if any fee simple interest in Material Real Property is
acquired by any Credit Party after the Closing Date, the Borrower will notify
the Administrative Agent and the Lenders thereof and will cause such assets to
be subjected to a Lien securing the applicable Obligations and will take, and
cause the other Credit Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and/or perfect such
Liens consistent with the applicable requirements of the Security Documents,
including actions described in this Section 8.11, all at the sole cost and
expense of the Borrower within 60 days after the acquisition of such Material
Real Property (or such longer period as the Administrative Agent may agree). Any
Mortgage delivered to the Administrative Agent in accordance with the preceding
sentence shall be accompanied by (A) a policy or policies (or unconditional
binding commitment thereof) of title insurance issued by a nationally recognized
title insurance company insuring the Lien of each Mortgage as a valid Lien (with
the priority described therein) on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 9.02, together
with such endorsements as the Administrative Agent may reasonably request and
(B) if requested by the Administrative Agent, an opinion of local counsel to the
applicable Credit Party(ies) in form and substance reasonably satisfactory to
the Administrative Agent. In addition to the obligations set forth in Section
8.03(a), the Credit Parties shall, in connection with the grant to the
Administrative Agent for the benefit of the Secured Parties of any Mortgage with
respect to any Real Property, (X) provide at least twenty (20) days' prior
written notice to the Administrative Agent of the contemplated pledge of such
Real Property as Collateral, (Y) the Borrower shall provide each of the
documents and determinations required by the Real Property Flood Insurance
Requirements and (Z) notwithstanding anything to the contrary contained herein
or in any other Credit Document, the Administrative Agent shall not enter into,
accept or record (and no Credit Party shall be required to grant) any mortgage
in respect of such Real Property until the Administrative Agent shall have
received written confirmation (which shall, for purposes hereunder, include
email) from each Lender that flood insurance compliance has been completed by
such Lender with respect to such Real Property (such written confirmation not to
be unreasonably withheld or delayed).  Any increase, extension or renewal of
this Agreement shall be subject to flood insurance due diligence and flood
insurance compliance reasonably satisfactory to the Administrative Agent and
each Lender.

 

(e)            Notwithstanding anything herein to the contrary, if the
Administrative Agent determines that the cost of creating or perfecting any Lien
on any property is excessive in relation to the practical benefits afforded to
the Lenders thereby, then such property may be excluded from the Collateral for
all purposes of the Credit Documents.

 

(f)             For the avoidance of doubt, for all purposes under this Section
8.11, the formation and acquisition of a Person shall be deemed to include any
formations and acquisitions by division; provided that compliance with the
requirements of this Section 8.11 shall not cure any Default or Event of Default
for the occurrence of such division.

 

(g)            From and after the Closing Date, any Drug Applications and
comparable applications required outside of the United States submitted after
the Closing Date for Teligent Products shall be held exclusively by Borrower or
a Guarantor that is a Domestic Subsidiary, unless prohibited by applicable law
or otherwise approved by the Administrative Agent.

 

Section 8.12       Bank Accounts.

 

(a)            Within 30 days after the Closing Date (or such longer period as
the Administrative Agent may agree), the Borrower shall establish and deliver to
Administrative Agent a Control Agreement with respect to each of the Credit
Parties’ respective securities accounts, deposit accounts and investment
property set forth on Schedule 7.25 (other than Excluded Accounts); provided,
that, so long as no Event of Default has occurred and is continuing, the Credit
Parties may establish new deposit accounts or securities accounts so long as,
prior to the time such account is established: (i) the Credit Parties have
delivered to the Administrative Agent and Administrative Agent an amended
Schedule 7.25 including such account and (ii) the Credit Parties have delivered
to Administrative Agent a Control Agreement with respect to such account (other
than any Excluded Account).

 



95 



 

 

(b)            If, after the occurrence and during the continuance of an Event
of Default, any of the Credit Parties receive or otherwise have dominion over or
control of any Collections or other amounts, the Borrower shall hold, and shall
cause each other Credit Party to hold, such Collections and amounts in trust for
the Administrative Agent and shall not commingle such Collections with any other
funds of any Credit Party or other Person or deposit such Collections in any
account other than those accounts set forth on Schedule 7.25 (unless otherwise
instructed by the Administrative Agent).

 

Section 8.13       [Intentionally Omitted].

 

Section 8.14       2019 Convertible Notes Repurchase Blocked Account.
$14,399,036.01 from the proceeds of the Loans shall be deposited in the 2019
Convertible Notes Repurchase Blocked Account and the Administrative Agent
authorizes and agrees to direct the Second Lien Agent to direct the Disbursement
Bank to release the funds deposited in the 2019 Convertible Notes Repurchase
Blocked Account upon satisfaction of the release conditions as set forth in the
Second Lien Credit Agreement. It is understood and agreed that the release of
proceeds of the Loans from the 2019 Convertible Notes Repurchase Blocked Account
shall be subject to no conditions other than as set forth in the immediately
preceding sentence and the Administrative Agent shall direct the Second Lien
Agent to direct the Disbursement Bank to release such funds on the date of
satisfying such conditions.

 

Section 8.15     Post-Closing. The Borrower shall use commercially reasonable
efforts to deliver to the Administrative Agent, within thirty (30) days after
the Amendment No. 2 Closing Date (or such later date approved by Administrative
Agent), Control Agreements for each deposit account listed on Schedule 7.25
(other than for any Excluded Account or any other such account for which a
Control Agreement has already been delivered) hereto (which such schedule shall
be complete in all respects as of the Amendment No. 2 Closing Date), in each
case in a form and substance reasonably satisfactory to the Administrative Agent
and duly executed by the parties thereto, to the extent Control Agreements are
not already in place.

 

Section 8.16      Interest Payment Election. If at any time the Borrower has the
option to pay interest on the Second Lien Indebtedness in the form of PIK
Interest (as opposed to paying such interest in cash), the Borrower shall make
such election and make all such interest payments in the form of PIK Interest.

 

Section 8.17      Maximum Cash Amount. If at any point after the Amendment No. 2
Closing Date, the Credit Parties’ have book cash in excess of $10,000,000 in the
aggregate (the “Maximum Cash Amount”), Borrower shall, within one (1) Business
Day, apply such amounts in excess of the Maximum Cash Amount to repay the
Obligations, to be applied in accordance with Section 5.02(c); provided, that,
notwithstanding the foregoing, the determination of the Maximum Cash Amount
shall not take into account (and the Borrower shall have no obligation to prepay
the Obligations with) any proceeds of Third Lien Indebtedness.

 

Section 8.18          Financial Advisor.

 

(a)            Financial Advisor Engagement.   Berkeley Research Group, LLC or
another third-party advisor reasonably satisfactory to the Required Lenders (the
“Financial Advisor”) shall be retained by Borrower with reporting
responsibilities and access rights of the Lenders described in subsection (c)
below and other terms reasonably acceptable to the Required Lenders, no later
than July 24, 2020, to perform operations consulting, due diligence and
managerial support (the “Financial Advisor Engagement”). The Financial Advisor
Engagement may not be terminated without written consent of the Required Lenders
or the Administrative Agent.

 

(b)           Updates.   At the request of the Administrative Agent on not more
than a weekly basis, the Borrower and the Financial Advisor shall conduct a
telephonic meeting, to be attended by management representative(s) of the
Borrower, the Financial Advisor and the Lenders, during which the Borrower and
the Financial Advisor shall present to Lenders on the work done and planned to
be done by the Financial Advisor and the results and projected results of such
work.

 

(c)           Financial Advisor Access.   The Credit Parties shall (i) provide
access on its properties (including remote access as may be requested) to the
Financial Advisor as frequently as the Financial Advisor reasonably determines
to be appropriate in order to perform the agreed scope of work in the Financial
Advisor’s engagement letter; (ii) make the Credit Parties’ directors, officers,
employees and advisors available for meetings and discussions with Lenders
and/or the Financial Advisor, at such times as shall be reasonably requested;
(iii) permit the Financial Advisor to conduct monitoring and evaluations of the
Borrower’s finances, financial condition, business and operations in order to
perform the agreed scope of work in the Financial Advisor’s engagement letter;
(iv) furnish information when reasonably requested and permit the Financial
Advisor to inspect and obtain copies (including electronic data), as available,
from the Borrower’s books and records in order to perform the agreed scope of
work in the Financial Advisor’s engagement letter; (v) provide timely updates to
the Financial Advisor on any changes in the business or expected financial
performance that could reasonably be expected to have a material effect on the
affairs of the Borrower; and (vi) authorize the Financial Advisor to conduct
meetings and discussions with Lenders as reasonably requested by Lender;
provided (A) such meetings and discussions shall not consume more than two hours
of the Financial Advisor’s time in any week, (B) the Financial Advisor shall be
required to keep the Borrower fully and promptly informed about the specifics of
any such meetings and discussions, (C) Lenders shall not be entitled to instruct
the Financial Advisor to provide any services or scope of work not authorized in
writing by the Borrower or to modify any services or scope of work requested by
the Borrower, without the prior written consent of the Borrower, such consent
shall not be unreasonably withheld or delayed and (D) the Borrower shall be
entitled to review and comment on any written materials that are to be shared by
the Financial Advisor to Lenders.

 



96 



 

 

Article IX

 

Negative Covenants

 

Each Credit Parties hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitments have been terminated and the Loans and
all other Obligations incurred hereunder (other than Unasserted Contingent
Obligations) are paid in full in accordance with the terms of this Agreement:

 

Section 9.01      Limitation on Indebtedness. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, directly or indirectly,
create, incur, issue, assume, guarantee, suffer to exist or otherwise become
directly or indirectly liable, contingently or otherwise with respect to any
Indebtedness, except for:

 

(a)            Indebtedness in respect of the Obligations;

 

(b)            Indebtedness existing as of the Closing Date which is identified
in Schedule 7.24 and which is not otherwise permitted by this Section 9.01, and,
except with respect to any 2019 Convertible Notes, Permitted Refinancing
Indebtedness thereof;

 

(c)            unsecured Indebtedness (i) incurred in the ordinary course of
business of such Credit Party and its Subsidiaries in respect of open accounts
extended by suppliers on normal trade terms in connection with purchases of
goods and services which are not overdue for a period of more than ninety (90)
days or, if overdue for more than ninety (90) days, as to which a dispute exists
and adequate reserves in conformity with GAAP have been established on the books
of such Credit Party or Subsidiary and (ii) in respect of performance, surety or
appeal bonds, bid bonds and similar obligations provided in the ordinary course
of business, but excluding (in each case) Indebtedness incurred through the
borrowing of money or Contingent Liabilities in respect thereof;

 

(d)            Indebtedness (i) evidencing the deferred purchase price of newly
acquired property or incurred to finance the acquisition, replacement or
construction of any property of such Credit Party and its Subsidiaries (pursuant
to purchase money mortgages or otherwise, whether owed to the seller or a third
party), provided, that such Indebtedness is incurred within one hundred twenty
(120) days after such acquisition, replacement or construction of such property,
and (ii) Capitalized Lease Liabilities, and, with respect to each of clause (i)
and (ii), Permitted Refinancing Indebtedness thereof; provided, that the
aggregate amount of all Indebtedness outstanding pursuant to this clause (d)
shall not at any time exceed $2,500,000;

 

(e)            Intercompany Indebtedness permitted pursuant to Section 9.05;

 



97 



 

 

(f)             Contingent Liabilities of the Credit Parties and their
Subsidiaries arising in the ordinary course of business with respect to surety
and appeals bonds, bid bonds, performance bonds and other similar obligations;

 

(g)            Guarantee Obligations of any Credit Party in respect of
Indebtedness otherwise permitted hereunder; provided that if such Indebtedness
is subordinated to the Obligations, such Guarantee Obligation shall be
subordinated to the same extent;

 

(h)            Hedging Obligations not prohibited by Section 9.11;

 

(i)             Second Lien Indebtedness in an aggregate principal amount not to
exceed the Second Lien Cap Amount (as defined in the Intercreditor Agreement);

 

(j)             unsecured Indebtedness arising in connection with Permitted
Acquisitions (including, without limitation, seller notes and earnouts) incurred
after the PIK Termination Date, provided, that (i) the maximum amount of
Indebtedness shall not exceed $25,000,000 in the aggregate or represent more
than twenty percent (20%) of the purchase price for any Permitted Acquisition,
(ii) all such Indebtedness shall be subordinated in right of payment to the
Obligations and Second Lien Indebtedness on terms and conditions reasonably
satisfactory to the Administrative Agent and Second Lien Agent, and (iii) the
Total Net Leverage Ratio on a Pro Forma Basis after giving effect to such
Permitted Acquisition shall not exceed 4.50:1.00;

 

(k)            Indebtedness incurred in the ordinary course of business to
finance insurance policy premiums;

 

(l)             Indebtedness incurred in the ordinary course of business in
respect of netting services, overdraft protection, returned items, employee
credit card programs and other similar services in connection with cash
management and deposit accounts;

 

(m)           Letters of credit and reimbursement obligations in respect thereof
in favor of suppliers, landlords and other counterparties at any one time
outstanding not to exceed $2,000,000 and Permitted Refinancings thereof;

 

(n)            other unsecured Indebtedness not to exceed $1,000,000 at any time
outstanding; and

 

(o)            Indebtedness of the Credit Parties in respect of the 2023 PIK
Convertible Notes, in an amount not to exceed $806,173;

 

(p)            Third Lien Indebtedness, to the extent subject to the Third Lien
Subordination Agreement; and

 



98 



 

 

(q)            the unsecured loan funded to Teligent Pharma, Inc. by Quaint Oak
Bank and deposited in a newly-opened segregated deposit account to be maintained
by Teligent Pharma, Inc., into which all unsecured loan proceeds, and for
purposes of clarification, no other funds, will be deposited, as is guaranteed
under paragraph (36) of Section 7(a) of the Small Business Act (15 U.S.C.
636(a)) as added by Section 1102 of the Coronavirus Aid, Relief, and Economic
Security Act (Public Law 116-136), and all regulations and guidance issued by
any Governmental Authority with respect thereto, as in effect from time to time
constituting the Paycheck Protection Program, in an aggregate amount not to
exceed $3,349,094.12.

 

Section 9.02     Limitation on Liens. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume or suffer to exist any Lien upon any property or assets of any kind (real
or personal, tangible or intangible) of any such Person (including its Capital
Stock), whether now owned or hereafter acquired, except for the following
(collectively, the “Permitted Liens”):

 

(a)            Liens securing the Obligations;

 

(b)            Liens existing as of the Closing Date and disclosed in Schedule
9.02 securing Indebtedness permitted under Section 9.01(b) (other than the
Existing Notes) and any renewals or extensions thereof; provided, that no such
Lien shall (1) secure Indebtedness under any Existing Notes or (2) encumber any
additional property and the principal amount of Indebtedness secured by such
Lien shall not be increased (as such Indebtedness may be permanently reduced
subsequent to the Closing Date) except to the extent permitted by Section
9.01(b);

 

(c)            Liens securing Capitalized Lease Liabilities and Liens securing
Indebtedness of the type permitted under Section 9.01(d)(i); provided, that (i)
the principal amount of the Indebtedness secured thereby does not exceed the
cost of the applicable property at the time of such acquisition, replacement or
construction and (ii) such Lien secures only the assets that are the subject of
the Indebtedness referred to in such clause and proceeds thereof;

 

(d)            Liens arising by operation of law in favor of carriers,
warehousemen, mechanics, materialmen, suppliers, laborers and landlords and
other similar Liens incurred in the ordinary course of business for amounts not
overdue or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been
established on its books;

 

(e)            Liens incurred or deposits made in the ordinary course of
business in connection with worker’s compensation, unemployment insurance or
other forms of governmental insurance or benefits, or to secure performance of
tenders, statutory obligations, bids, leases or other similar obligations (other
than for borrowed money) entered into in the ordinary course of business or to
secure obligations on surety, bid, appeal or performance bonds;

 



99 



 

 

(f)             judgment Liens not constituting an Event of Default under
Section 10.01(f);

 

(g)            easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached and other Liens on any Real Property subject to a Mortgage that are
identified in any title insurance policy issued in favor of the Administrative
Agent;

 

(h)            Liens for Taxes, assessments or other governmental charges or
levies not yet due and payable or the non-payment of which is permitted by
Section 7.10;

 

(i)             Liens arising in the ordinary course of business by virtue of
any contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary, so long as
the applicable provisions of Section 8.12 have been complied with, in respect of
such deposit accounts (other than Excluded Accounts);

 

(j)             Non-exclusive licenses, leases and sublicenses, and subleases
granted by any Credit Party or any Subsidiary of a Credit Party or leases or
subleases by any Credit Party or any Subsidiary of a Credit Party, in the
ordinary course of its business and covering only the assets so licensed,
sublicensed, leased, or subleased;

 

(k)            Liens that are customary rights of set-off relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness;

 

(l)             Liens arising from precautionary Uniform Commercial Code
financing statements (or similar filings under other applicable law) regarding
operating leases or consignment or bailee arrangements in the ordinary course of
business;

 

(m)           Liens in favor of the Borrower or any other Credit Party securing
intercompany Indebtedness permitted under the Credit Documents so long as any
such Liens on the Collateral are subordinated to the Liens securing the
Obligations in a manner reasonably satisfactory to the Administrative Agent and
the Borrower;

 

(n)            Liens securing Second Lien Indebtedness to the extent permitted
by Section 9.01(i), to the extent such Liens are subject to the Intercreditor
Agreement;

 

(o)            Cash collateral securing Indebtedness permitted under Section
9.01(m) in an amount not to exceed 110% of the amount of such Indebtedness;

 

(p)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business; and

 



100 



 

 

(q)           Liens securing Third Lien Indebtedness to be incurred pursuant to
Section 9.01(p), provided that such Liens shall be subject to the Third Lien
Subordination Agreement.

 

Notwithstanding anything to the contrary contained in this Section 9.02,
commencing on the Amendment No. 2 Effective Date, the Credit Parties and each
its Subsidiaries shall not in any event license in any manner any assets
(including intellectual property) without the prior written consent of the
Required Lenders.

 

Section 9.03      Consolidation, Merger, etc. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other Person or purchase or
otherwise acquire all or substantially all of the assets of any Person (or any
division thereof) except Permitted Acquisitions, provided, that (a) any Credit
Party or Subsidiary of any Credit Party may liquidate or dissolve voluntarily
into, and may merge with and into, the Borrower (so long as the Borrower is the
surviving entity), (b) any Guarantor may liquidate or dissolve voluntarily into,
and may merge with and into any Credit Party, (c) any Subsidiary that is not a
Credit Party may liquidate or dissolve voluntarily into, and may merge with and
into any other Subsidiary, (d) the assets or Capital Stock of any Credit Party
may be purchased or otherwise acquired by any other Credit Party, (e) the assets
or Capital Stock of any Subsidiary that is not a Credit Party may be purchased
or otherwise acquired by the Borrower or any Subsidiary Party and (f) any
Subsidiary of any Credit Party may file a certificate of division, adopt a plan
of division or otherwise take any action to effectuate a division pursuant to
Section 18-217 of the Delaware Limited Liability Company Act (or any analogous
action taken pursuant to Applicable Law with respect to any corporation, limited
liability company, partnership or other entity) so long as such surviving Person
shall have complied with the requirements of Section 8.11 within the time
periods set forth therein.

 

Section 9.04      Permitted Dispositions. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, make a Disposition, or enter into
any agreement to make a Disposition, of such Credit Party’s or such other
Person’s assets (including Receivables and Capital Stock of Subsidiaries) to any
Person in one transaction or a series of transactions unless such Disposition:

 

(a)            is in the ordinary course of its business and is of obsolete or
worn out property or property no longer used or useful in its business;

 

(b)            is a sale of Inventory in the ordinary course of business;

 

(c)            is the leasing, subleasing or licensing, as lessor, of real or
personal property no longer used or useful in such Person’s business or
otherwise in the ordinary course of business;

 

(d)            is a sale or disposition of equipment to the extent that such
equipment is exchanged for credit against the purchase price of similar
replacement equipment, or the proceeds of such Dispositions are reasonably
promptly applied to the purchase price of similar replacement equipment, all in
the ordinary course of business;

 



101 



 

 

 

(e)               is otherwise permitted by Section 9.02(j) or 9.03;

 

(f)                is a Disposition of property by one Credit Party (other than
a Restricted Credit Party) to another Credit Party (other than a Restricted
Credit Party);

 

(g)               is a Disposition of property by a non-Credit Party or a
Restricted Credit Party to a Credit Party if the purchase price of said property
is not higher than its fair market value;

 

(h)               is a Disposition of property by a non-Credit Party or a
Restricted Credit Party to a non-Credit Party or Restricted Credit Party;

 

(i)                 is a Disposition of accounts receivable in connection with
the collection or compromise thereof in the ordinary course of business or
consistent with past practice (and not for financing purposes);

 

(j)                 is the lapse, abandonment or other Disposition of
intellectual property that is in the reasonable judgment of the Borrower or its
Subsidiaries no longer economically practicable or commercially desirable to
maintain or necessary for the conduct of the business of the Borrower or its
Subsidiaries;

 

(k)               is a Disposition of (i) all or substantially all of the
Canadian business of the Company and its Subsidiaries or the Equity Interests in
Teligent Canada so long as (x) the purchase price therefor is not less than an
amount separately agreed by the Company and Administrative Agent and (y) not
less than at least seventy-five percent (75%) of the consideration paid in
connection therewith shall be cash or Cash Equivalents paid contemporaneously
with such Disposition or (ii) at the time of such Disposition, (x) no Event of
Default has occurred and is continuing, (y) not less than at least seventy-five
percent (75%) of the consideration paid in connection therewith shall be cash or
Cash Equivalents paid contemporaneously with such Disposition and (z) the
aggregate fair market value of all assets so sold shall not exceed $2,500,000 in
the aggregate; or

 

(l)                 is a Disposition of cash or Cash Equivalents,

 

provided, that, notwithstanding the foregoing, in no event shall any Credit
Party, or shall any Credit Party permit any of its Subsidiaries to, (i) directly
or indirectly, issue, sell, assign or otherwise dispose of any Capital Stock of
any of its Subsidiaries, except (1) to qualify directors if required by
applicable law or (2) pursuant to clause (f) or (g) above or (ii) to file a
certificate of division, adopt a plan of division or otherwise take any action
to effectuate a division pursuant to Section 18-217 of the Delaware Limited
Liability Company Act (or any analogous action taken pursuant to Applicable Law
with respect to any corporation, limited liability company, partnership or other
entity).

 

Notwithstanding anything to the contrary contained in this Section 9.04,
commencing on the Amendment No. 2 Effective Date, the Credit Parties and each
its Subsidiaries shall not utilize clauses (k)(ii) and shall not in any event
license in any manner any assets (including intellectual property) without the
prior written consent of the Required Lenders.

 



102 



 

 

Section 9.05       Investments. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, purchase, make, incur, assume or permit to
exist any Investment in any other Person, except:

 

(a)               Investments existing on the Closing Date and identified in
Schedule 7.12;

 

(b)               Investments in cash and Cash Equivalents;

 

(c)               Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(d)               Investments by way of contributions to capital or purchases of
Capital Stock (i) outstanding as of the date hereof and (ii) hereafter (x) by
any Credit Party in any other Credit Party (other than a Restricted Credit
Party), (y) by any Subsidiary that is not a Credit Party in any Subsidiary that
is not a Credit Party and (z) by a Credit Party in any Subsidiary that is not a
Credit Party or that is a Restricted Credit Party so long as at the time of the
Investment pursuant to this clause (z) no Event of Default has occurred and is
continuing and the aggregate amount of such Investments, together with the
aggregate amount of Investments pursuant to Section 9.05(g)(z), shall not exceed
the Restricted Credit Party Intercompany Investment Amount;

 

(e)               Investments constituting (i) Receivables arising, (ii) trade
debt granted, or (iii) deposits made in connection with the purchase price of
goods or services, in each case in the ordinary course of business;

 

(f)                Investments consisting of any deferred portion of the sales
price received by any Credit Party in connection with any Disposition permitted
under Section 9.04;

 

(g)               Investments consisting of intercompany loans, other extensions
of credit or other Investments (i) outstanding as of the date hereof and (ii)
hereafter (x) by a Credit Party to any other Credit Party (other than Restricted
Credit Parties), (y) by a Subsidiary that is not a Credit Party to a Credit
Party or another Subsidiary that is not a Credit Party or (z) by a Credit Party
to any Subsidiary that is not a Credit Party or that is a Restricted Credit
Party so long as at the time of such Investment pursuant to this clause (z), no
Event of Default has occurred and is continuing and the aggregate amount of all
such Investments, together with the aggregate amount of all Investments pursuant
to of Section 9.05(d)(ii)(z), does not exceed the Restricted Credit Party
Intercompany Investment Amount at any one time outstanding; provided, that, any
intercompany Indebtedness described in clauses (i) and (ii) above: (1) shall be
evidenced by one or more promissory notes in form and substance reasonably
satisfactory to the Administrative Agent, duly executed and delivered in pledge
to the Administrative Agent pursuant to the Security Documents, and shall not be
forgiven or otherwise discharged for any consideration other than and to the
extent of repayment in cash; and (2) shall be subordinated to the Obligations
pursuant to the subordination terms set forth therein;

 



103 



 

 

(h)               Investments constituting Permitted Acquisitions;

 

(i)                 the maintenance of deposit accounts in the ordinary course
of business so long as the applicable provisions of Section 8.12 have been
complied with in respect of such deposit accounts;

 

(j)                 Investments consisting of intercompany loans, other
extensions of credit or other Investments (i) outstanding as of the date hereof
and (ii) hereafter (x) by a Credit Party to any other Credit Party (other than
Restricted Credit Parties) or (y) by a Subsidiary that is not a Credit Party to
a Credit Party or another Subsidiary that is not a Credit Party; provided, that,
any intercompany Indebtedness described in clauses (i) and (ii) above: (1) shall
be evidenced by one or more promissory notes in form and substance reasonably
satisfactory to the Administrative Agent, duly executed and delivered in pledge
to the Administrative Agent pursuant to the Security Documents, and shall not be
forgiven or otherwise discharged for any consideration other than and to the
extent of repayment in cash; and (2) shall be subordinated to the Obligations
pursuant to the subordination terms set forth therein;

 

(k)               Investments in any Person to the extent such Investment
represents the non-cash portion of the consideration received in a Disposition
permitted pursuant to Section 9(j); and

 

(l)                 loans and advances to current or former employees, officers,
directors, consultants and advisors in the ordinary course of business or in
connection with relocations, indemnification, or reimbursement in respect of
liabilities relating to them serving in any such capacity, including business
travel and entertainment expenses, not to exceed $150,000 in the aggregate at
any time outstanding.

 

Section 9.06        Restricted Payments, etc. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, make any Restricted
Payment, or make any deposit for any Restricted Payment, other than:

 

(a)               payments by any Subsidiary of the Borrower to the Borrower or
its direct parent so long as such parent is a direct or indirect wholly-owned
subsidiary of the Borrower;

 

(b)               Restricted Payments by any Credit Party or any of its
Subsidiaries to pay dividends with respect to its Capital Stock payable solely
in additional shares of its common stock (other than Disqualified Capital
Stock);

 

(c)               regularly scheduled, non-accelerated payments with respect to
Indebtedness subordinated to the Obligations (including, without limitation,
seller notes and earnout obligations) permitted by Section 9.01(j) to the extent
expressly permitted by the applicable subordination agreement or such other
subordination terms with respect thereto;

 



104 



 

 

(d)               conversion of the 2019 Convertible Notes, the 2023 Convertible
Notes, the 2023 PIK Convertible Notes and the Third Lien Convertible Notes into
equity interests of the Borrower in accordance with the terms thereof; and

 

(e)               conversion of the 2023 PIK Convertible Notes into the Third
Lien Convertible Notes in accordance with the terms thereof.

 

Section 9.07        Modification of Certain Agreements. No Credit Party shall,
and no Credit Party shall permit any of its Subsidiaries to, consent to any
amendment, supplement, waiver or other modification of, or enter into any
forbearance from exercising any rights with respect to the terms or provisions
contained in (a) any of Second Lien Loan Documents except to the extent
permitted by the Intercreditor Agreement, (b) any of the Organization Documents
if such amendment, modification or change would (i) require any mandatory
redemption date of any Capital Stock, (ii) require any cash dividends or other
payments in cash to be made earlier than the Maturity Date, (iii) in the case of
a Credit Party, modify any name, jurisdiction of organization, organizational
identification number or federal identification number unless at least ten (10)
Business Days prior written notice shall be given to the Administrative Agent or
(iv) otherwise be materially adverse to the interests of the Agents or the
Lenders in any respect, or (c) any document, agreement or instrument evidencing
or governing any Indebtedness that has been subordinated to the Obligations in
right of payment or any Liens that have been subordinated in priority to the
Liens of the Administrative Agent (including the Third Lien Note Documents)
unless such amendment, supplement, waiver or other modification is permitted
under the terms of the subordination agreement applicable thereto, or (d) any
Material Contract, except to the extent that such amendment, modification or
change could not, individually or in the aggregate, reasonably be expected to be
materially adverse to the interests of the Lender.

 

Section 9.08        Sale and Leaseback. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, directly or indirectly, enter
into any agreement or arrangement providing for the sale or transfer by it of
any property (now owned or hereafter acquired) to a Person and the subsequent
lease or rental of such property or other similar property from such Person.

 

Section 9.09        Transactions with Affiliates. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, enter into or cause or
permit to exist any arrangement, transaction or contract (including for the
purchase, lease or exchange of property or the rendering of services) with any
Affiliate except (a) on fair and reasonable terms no less favorable to such
Credit Party or such Subsidiary than it could obtain in an arm’s-length
transaction with a Person that is not an Affiliate, (b) any transaction
expressly permitted under Section 9.03, Section 9.05(d), Section 9.05(g) or
Section 9.06, (c) customary fees to, and indemnifications of, non-officer
directors of the Credit Parties and their respective Subsidiaries, (d) the
payment of reasonable and customary compensation and indemnification
arrangements and benefit plans for officers and employees of the Credit Parties
and their respective Subsidiaries in the ordinary course of business and (e)
transactions solely among Credit Parties.

 

Section 9.10        Restrictive Agreements, etc. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, enter into any agreement
(other than a Transaction Document) prohibiting:

 



105 



 

 

(a)               the creation or assumption by any Credit Party of any Lien
upon its properties, revenues or assets, whether now owned or hereafter
acquired;

 

(b)               the ability of such Person to amend or otherwise modify any
Credit Document; or

 

(c)               the ability of such Person to make any payments, directly or
indirectly, to the Credit Parties, including by way of dividends, advances,
repayments of loans, reimbursements of management and other intercompany
charges, expenses and accruals or other returns on investments.

 

The foregoing prohibitions shall not apply to (i) agreements entered into in
connection with the Second Lien Credit Agreement or Third Lien Note Documents,
as applicable, or (ii) customary restrictions of the type described in clause
(a) above (which do not prohibit the Credit Parties from complying with or
performing the terms of this Agreement and the other Credit Documents) which are
contained in any agreement, (A) governing any Indebtedness permitted by Section
9.01(d) as to assets financed with the proceeds of such Indebtedness, (B) for
the creation or assumption of any Lien on the sublet or assignment of any
leasehold interest of any Credit Party or any of its Subsidiaries entered into
in the ordinary course of business, (C) for the assignment of any contract
entered into by any Credit Party or any of its Subsidiaries in the ordinary
course of business or (D) for the transfer of any asset pending the close of the
sale of such asset pursuant to a Disposition permitted under this Agreement;

 

Section 9.11        Hedging Transactions. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, enter into any Hedging
Transaction, except (a) Hedging Transactions entered into to hedge or mitigate
risks to which such Credit Party or such Subsidiary has actual exposure (other
than those in respect of Capital Stock) and (b) Hedging Transactions entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rate, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of such Credit
Party or such Subsidiary.

 

Section 9.12        Changes in Business. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to engage in any business other than
the businesses the Credit Parties and their Subsidiaries are engaged in as of
the date hereof and other businesses that are reasonably related thereto or
reasonable extensions thereof.

 

Section 9.13        Financial Performance Covenant. The Credit Parties will not
permit:

 

(a)               Minimum Net Revenue. The Net Revenue of the Credit Parties on
a consolidated basis to be less than the corresponding amount set forth in the
Net Revenue Level column for the corresponding Test Period as set forth in the
below chart:

 

Test Period  Net Revenue Level  4 quarters ending June 30, 2020  $52,827,300  4
quarters ending September 30, 2020  $45,163,200  4 quarters ending December 31,
2020  $41,622,400 

 



106 



 

 

(b)               Consolidated Adjusted EBITDA. The Consolidated Adjusted
EBITDA, as of the last day of each Test Period set forth below, to be less than
the amount set forth below opposite such measurement date

 

Test Period  Consolidated Adjusted EBITDA  4 quarters ending June 30, 2021 
$(3,122,500) 4 quarters ending September 30, 2021  $10,500,000  4 quarters
ending December 31, 2021  $10,500,000  4 quarters ending March 31, 2022 
$10,500,000  4 quarters ending June 30, 2022  $11,000,000  4 quarters ending
September 30, 2022  $13,000,000 

 

(c)               Minimum Liquidity. The Liquidity of the Credit Parties on a
consolidated basis to be less than $3,000,000 at any time.

 

Section 9.14        Disqualified Capital Stock. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, issue any Disqualified
Capital Stock.

 

Section 9.15        Removal of Collateral. No Credit Party shall remove, or
cause or permit to be removed, any of the Collateral from the premises where
such Collateral is currently located and described in Schedule 7.30 (as such
schedule may be updated from time to time in accordance with the Security
Agreement), except in connection with (a) dispositions permitted under Section
9.04, and (b) off-site repairs of Equipment in the ordinary course of Borrower’s
and its Subsidiaries’ business as conducted on the Closing Date.

 

Section 9.16        Voluntary Prepayments of Material Indebtedness; Scheduled
Interest Payments on the 2023 PIK Convertible Notes.

 

(a)               No Credit Party shall make any voluntary prepayment, purchase,
repurchase, redemption, defeasance or purchase of 2019 Convertible Notes unless
such prepayment is funded from the proceeds of (w) the Term Loans funded on the
Closing Date, (x) the DDTL A Facility, (y) the issuance of Capital Stock or (z)
the proceeds of all or any portion of the 2023 PIK Convertible Notes.

 



107 



 

 

 

(b)               No Credit Party shall make any voluntary prepayment, purchase,
repurchase, redemption, defeasance or purchase of the 2023 Convertible Notes,
the 2023 PIK Convertible Notes or the Third Lien Convertible Notes except solely
to the extent such voluntary prepayment is made solely in shares of Capital
Stock and no cash payment is made.

 

(c)               Borrower shall not elect to make any payments of interest on
the 2023 PIK Convertible Notes in cash if and to the extent that Borrower has
the right to make such election pursuant to the indenture, promissory note or
other agreements, instruments and documents governing the 2023 PIK Convertible
Notes as in effect on the date hereof.

 

(d)               No Credit Party shall make any voluntary prepayment of the
Indebtedness permitted under Section 9.01(q); provided that, the foregoing shall
not prohibit the return of any unused proceeds thereof.

 

Article X

 

Events of Default

 

Section 10.01    Listing of Events of Default. Each of the following events or
occurrences described in this Section 10.01 shall constitute an “Event of
Default”:

 

(a)               Non-Payment of Obligations. The Borrower shall default in the
payment of:

 

(i)                 any principal of any Loan when such amount is due; or

 

(ii)              any interest on any Loan when such amount is due and such
default shall continue unremedied for a period of five (5) Business Days after
such amount is due; or

 

(iii)            any fee described in Article IV or any other monetary
Obligation under the Credit Documents when such amount is due and such default
shall continue unremedied for a period of five (5) Business Days after such
amount is due.

 

(b)               Breach of Warranty. Any representation or warranty of any
Credit Party made or deemed to be made in any Credit Document (including any
certificates delivered pursuant to Article VI) which, by its terms, is subject
to a materiality qualifier, is or shall be incorrect in any respect when made or
deemed to have been made or any other representation or warranty of any Credit
Party made or deemed to be made in any Credit Document (including any
certificates delivered pursuant to Article VI) is or shall be incorrect in any
material respect when made or deemed to have been made.

 

(c)               Non-Performance of Certain Covenants and Obligations. Any
Credit Party shall default in the due performance or observance of any of its
obligations under (i) Section 8.01(a) – (d), Section 8.01(e)(i)-(iii), Section
8.01(g), 8.01 (q), 8.02 (other than to the limited extent such Section requires
books and records to be kept in accordance with GAAP which shall instead be
subject to Section 10.01(d)), Section 8.03, Section 8.05(a), Section 8.10,
Section 8.11(b), Section 8.11(c), Section 8.12, 8.15, 8.16, 8.17, Article IX or
the Fee Letter (other than any payment obligations under the Fee Letter which
shall instead be subject to Section 10.01(a)(iii)) or (ii) Section 8.01(e)(iv),
Section 8.01(f), Section 8.01(h), Section 8.01(o) and such default shall
continue unremedied for a period of five (5) Business Days after the earlier of
(x) any officer of any Credit Party shall first have knowledge thereof or (y)
any Credit Party receives written notice from the Administrative Agent or the
Required Lenders in respect thereof.

 



108 



 

 

(d)               Non-Performance of Other Covenants and Obligations. Any Credit
Party shall default in the due performance and observance of any obligation
contained in any Credit Document executed by it (other than as specified in
Section 10.01(a), Section 10.01(b) or Section 10.01(c)), and such default shall
continue unremedied for a period of thirty (30) Business Days after the earlier
of (i) any officer of any Credit Party shall first have knowledge thereof or
(ii) any Credit Party receives written notice from the Administrative Agent or
the Required Lenders in respect thereof.

 

(e)               Default on Other Indebtedness. (i) A default shall occur in
the payment of any amount when due (subject to any applicable grace period or
cure period), whether by acceleration or otherwise, of any principal or stated
amount of, or interest or fees on, any Indebtedness (other than the Obligations)
of any Credit Party, or Subsidiary of any Credit Party having a principal or
stated amount, individually or in the aggregate, in excess of $1,500,000, or a
default shall occur in the performance or observance of any obligation or
condition with respect to any such Indebtedness if the effect of such default is
to accelerate the maturity of such Indebtedness or to permit the holder or
holders of such Indebtedness, or any trustee or agent for such holders, to cause
or declare such Indebtedness to become immediately due and payable or (ii) a
default shall occur (after expiration of any available grace or cure periods) in
the performance or observance of any obligation or condition with respect to any
Indebtedness which has been subordinated (whether as to payment or Lien
priority) to the Obligations or the Administrative Agent’s Liens or any such
Indebtedness shall be required to be or prepaid, redeemed, purchased or
defeased, or require an offer to purchase or defease such Indebtedness to be
made, prior to its expressed maturity.

 

(f)                Judgments. Any judgment or order for the payment of money
individually or in the aggregate in excess of $1,000,000 (exclusive of any
amounts fully covered by insurance (less any applicable deductible) and as to
which the insurer has been notified of the claim and has not disputed coverage)
shall be rendered against any Credit Party or any of its Subsidiaries and such
judgment shall not have been vacated or discharged or stayed or bonded pending
appeal within thirty (30) days after the entry thereof or enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order.

 

(g)               Plans. An ERISA Event occurs that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(h)               Bankruptcy, Insolvency, etc. Any Credit Party or any of its
Subsidiaries shall:

 



109 



 

 

(i)                 become insolvent or generally fail to pay, or admit in
writing its inability or unwillingness generally to pay, its debts as they
become due;

 

(ii)              apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, sequestrator or other custodian for any substantial part of
the assets or other property of any such Person, or make a general assignment
for the benefit of creditors;

 

(iii)            in the absence of such application, consent or acquiesce to or
permit or suffer to exist, the appointment of a trustee, receiver, sequestrator
or other custodian for a substantial part of the property of any thereof, and
such trustee, receiver, sequestrator or other custodian shall not be discharged
within sixty (60) days; provided, that each Credit Party hereby expressly
authorizes each Secured Party to appear in any court conducting any relevant
proceeding during such 60-day period to preserve, protect and defend their
rights under the Credit Documents;

 

(iv)             permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by such Person, such case or proceeding shall be consented to or
acquiesced in by such Person, or shall result in the entry of an order for
relief or shall remain for sixty (60) days undismissed; provided, that each
Credit Party hereby expressly authorizes each Secured Party to appear in any
court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend their rights under the Credit Documents; or

 

(v)               take any action authorizing, or in furtherance of, any of the
foregoing.

 

(i)                 Impairment of Security, etc. Any Credit Document or any Lien
granted thereunder with respect to any portion of the Collateral (except (i) in
accordance with its terms or (ii) with respect to immaterial assets), in whole
or in part, terminate, cease to be effective or cease to be the legally valid,
binding and enforceable obligation of any Credit Party thereto, or any Credit
Party or any other Person shall contest in writing such effectiveness, validity,
binding nature or enforceability; or, except as permitted under any Credit
Document, any Lien on the Collateral (except with respect to immaterial assets)
shall cease to be a perfected Lien (other than as a result of the Administrative
Agent’s failure to take any action within its control).

 

(j)                 Change of Control. Any Change of Control shall occur.

 

(k)               Restraint of Operations; Loss of Assets. If any Credit Party
or any Subsidiary of a Credit Party is enjoined, restrained, or in any way
prevented by court order or other Governmental Authority from continuing to
conduct all or any material part of its business affairs or if any material
portion of any Credit Party’s or any of its Subsidiaries’ assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any third Person and the same is not discharged before
the earlier of 30 days after the date it first arises or 5 days prior to the
date on which such property or asset is subject to forfeiture by such Credit
Party or the applicable Subsidiary.

 



110 



 

 

(l)                 Damage; Casualty. Any event occurs, whether or not insured
or insurable, as a result of which revenue-producing activities cease or are
substantially curtailed at facilities of the Credit Parties generating more than
35% of the Borrower’s consolidated revenues for the fiscal year preceding such
event and such cessation or curtailment continues for more than forty-five (45)
days.

 

(m)             Subordination and Intercreditor Agreements, Intercreditor
Agreement and Third Lien Subordination Agreement. (i) The subordination
provisions of the Third Lien Subordination Agreement or of any other
subordination agreement or any subordination provisions governing any
subordinated Indebtedness shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or any Credit Party or any
Affiliate of a Credit Party shall contest in writing the validity or
enforceability thereof or deny in writing that it has any further liability or
obligation thereunder, or the Obligations, for any reason shall not have the
priority contemplated by such subordination provisions (other than as a result
of the Administrative Agent’s failure to take any action within its control) or
(ii) any lien subordination or any other material provision of the Intercreditor
Agreement or Third Lien Subordination Agreement, as applicable, shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect, or any Credit Party or any Affiliate of a Credit Party shall contest in
writing the validity or enforceability thereof or deny in writing that it has
any further liability or obligation thereunder.

 

(n)               FDA Matters. (i) The FDA or any other Governmental Authority
initiates enforcement action including but not limited to any inspection against
any Credit Party or any of its Subsidiaries, or any suppliers that causes such
Credit Party or Subsidiary to recall, withdraw, remove or discontinue
manufacturing, shipping or marketing any of its Products the result of which
could reasonably be expected to result in aggregate liability and expense to the
Credit Parties and their Subsidiaries of the FDA Trigger Amount or more or would
reasonably be expected to have a Material Adverse Effect; (ii) the FDA requires
Credit Party or its Subsidiaries to modify the label or labeling of any Product
as a result of a safety or compliance risk, or seeks to restrict in any way, the
distribution of any of Credit Party’s or its Subsidiaries’ Products, which would
reasonably be expected, in the aggregate to have a Material Adverse Effect;
(iii) the FDA or any other Governmental Authority issues a warning letter or
other communication to any Credit Party or any of its Subsidiaries with respect
to any Regulatory Matter which if not promptly resolved would reasonably be
expected, in the aggregate, to have a Material Adverse Effect; (iv) any Credit
Party or any of its Subsidiaries conducts a mandated or voluntary recall or
market withdrawal which could reasonably be expected to result in aggregate
liability and expense to the Credit Parties and their Subsidiaries of the FDA
Trigger Amount or more; or (v) any Credit Party or any of its Subsidiaries
enters into a settlement agreement with the FDA or any other Governmental
Authority that results in aggregate liability as to any single or related series
of transactions, incidents or conditions, of the FDA Trigger Amount or more, or
that would reasonably be expected to have a Material Adverse Effect.

 



111 



 

 

Section 10.02    Remedies Upon Event of Default. If any Event of Default shall
occur for any reason, whether voluntary or involuntary, and be continuing, the
Administrative Agent may, and upon the direction of the Required Lenders shall,
by notice to the Borrower (a) permanently reduce the Commitment in whole or in
part or (b) declare all or any portion of the outstanding principal amount of
the Loans and other Obligations to be due and payable and the Commitments (if
not theretofore terminated) to be terminated, whereupon the full unpaid amount
of such Loans and other Obligations which shall be so declared due and payable
shall be and become immediately due and payable, without further notice, demand
or presentment, and the Commitments shall terminate. The Lenders and the
Administrative Agent shall have all other rights and remedies available at law
or in equity or pursuant to any Credit Documents.

 

Article XI

 

The Administrative Agent

 

Section 11.01    Appointment. Each Lender (and, if applicable, each other
Secured Party) hereby appoints ACF as its Administrative Agent under and for
purposes of each Credit Document and hereby authorizes the Administrative Agent
to act on behalf of such Lender (or, if applicable, each other Secured Party)
under each Credit Document and, in the absence of other written instructions
from the Lenders pursuant to the terms of the Credit Documents received from
time to time by the Administrative Agent, to exercise such powers hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof, together with such powers as may be
incidental thereto. Each Lender (and, if applicable, each other Secured Party)
hereby irrevocably designates and appoints the Administrative Agent as the agent
of such Lender. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender or other Secured Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.

 

Section 11.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement and the other Credit Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

 

Section 11.03    Exculpatory Provisions. Neither the Administrative Agent nor
any of its respective officers, directors, employees, agents, attorneys-in-fact
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Document (except to the extent that any of the foregoing are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from its or such Person’s own gross negligence or willful
misconduct) or (b) responsible in any manner to any of the Lenders or any other
Secured Party for any recitals, statements, representations or warranties made
by any Credit Party or any officer thereof contained in this Agreement or any
other Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Credit Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Credit Document or for any failure of any Credit
Party or other Person to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any bankruptcy or insolvency law or other similar law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any bankruptcy or insolvency law or other
similar law. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other
Credit Document, or to inspect the properties, books or records of any Credit
Party.

 



112 



 

 

Section 11.04    Reliance by Agents. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, electronic mail,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Credit Parties), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all or other requisite
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans and all other Secured Parties.

 

Section 11.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder, except with respect to any Default or Event of Default in the payment
of principal, interest and fees required to be paid to the Administrative Agent
for the account of the Lenders unless the Administrative Agent has received
notice from a Lender or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as the
Administrative Agent shall deem advisable in the best interests of the Secured
Parties.

 

Section 11.06    Non-Reliance on Agents and Other Lenders. Each Lender (and, if
applicable, each other Secured Party) expressly acknowledges that neither the
Administrative Agent nor any of its respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates have made any representations or
warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of a Credit Party or any Affiliate of a
Credit Party, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender or any other Secured Party. Each Lender
(and, if applicable, each other Secured Party) represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their Affiliates
and made its own decision to make its Loans hereunder and enter into this
Agreement. Each Lender (and, if applicable, each other Secured Party) also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any other Secured Party, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Credit Parties and their Affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Credit
Party or any Affiliate of a Credit Party that may come into the possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

 

Section 11.07    Indemnification. The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Credit Parties and without limiting the obligation of the Credit Parties to
do so), ratably according to their respective Total Credit Exposure in effect on
the date on which indemnification is sought under this Section 11.07 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Total Credit Exposure immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Credit Documents, any Specified Hedging Agreement or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section 11.07 shall survive the payment of the Loans and all other amounts
payable hereunder.

 



113 



 

 

 

Section 11.08    Agent in Its Individual Capacity. The Administrative Agent and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with any Credit Party as though the Administrative Agent
were not the Administrative Agent. With respect to its Loans made or renewed by
it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Credit Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender”,
“Lenders”, “Secured Party” and “Secured Parties” shall include the
Administrative Agent in its individual capacity.

 

Section 11.09    Successor Agents. The Administrative Agent may resign as
Administrative Agent, upon twenty (20) days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Credit Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent, which successor agent shall
(unless an Event of Default shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights (other than
any rights to indemnity payments owed to the retiring Administrative Agent),
powers and duties of the Administrative Agent, and the term “Administrative
Agent” shall mean such successor agent effective upon such appointment and
approval, and the former Administrative Agent’s rights (other than any rights to
indemnity payments owed to the retiring Administrative Agent), powers and duties
as Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Agent or any of the parties to this Agreement or
any holders of the Loans. If no applicable successor agent has accepted
appointment as Administrative Agent by the date that is twenty (20) days
following such retiring Administrative Agent’s notice of resignation, such
retiring Agent’s resignation shall nevertheless thereupon become effective
(except that in the case of any Collateral held by the Administrative Agent for
the benefit of the Secured Parties under any of the Credit Documents, the
Administrative Agent will continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and the Lenders shall
assume and perform all of the duties of the Administrative Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above. After an Agent’s resignation as the Administrative Agent, the
provisions of this Article XI shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was an Agent under this Agreement and the
other Credit Documents.

 

Section 11.10    Agents Generally. Except as expressly set forth herein, the
Administrative Agent shall not have any duties or responsibilities hereunder in
its capacity as such.

 

Section 11.11    Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)               Each of the Lenders agrees that it shall not, without the
express written consent of the Administrative Agent, and that it shall, to the
extent it is lawfully entitled to do so, upon the written request of
Administrative Agent, set off against the Obligations, any amounts owing by such
Lender to any Credit Party or any of their respective Subsidiaries or any
deposit accounts of any Credit Party or any of their respective Subsidiaries now
or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by
Administrative Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Credit
Document against any Credit Party or to foreclose any Lien on, or otherwise
enforce any security interest in, any of the Collateral.

 



114 



 

 

(b)               Subject to Section 12.09, if, at any time or times any Lender
shall receive (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations, except for any such
proceeds or payments received by such Lender from the Administrative Agent
pursuant to the terms of this Agreement, or (ii) payments from the
Administrative Agent in excess of such Lender’s pro rata share of all such
distributions by the Administrative Agent, such Lender promptly shall (A) turn
the same over to the Administrative Agent, in kind, and with such endorsements
as may be required to negotiate the same to the Administrative Agent, or in
immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (B) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their pro rata shares; provided, that to the
extent that such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

 

Section 11.12    Agency for Perfection. Administrative Agent hereby appoints
each other Secured Party as its agent (and each Secured Party hereby accepts
such appointment) for the purpose of perfecting the Administrative Agent’s Liens
in assets which, in accordance with Article 7 or Article 8, as applicable, of
the Uniform Commercial Code of any applicable state can be perfected only by
possession or control. Should any Secured Party obtain possession or control of
any such Collateral, such Secured Party shall notify Administrative Agent
thereof, and, promptly upon Administrative Agent’s request therefor shall
deliver possession or control of such Collateral to Administrative Agent or in
accordance with Administrative Agent’s instructions.

 

Section 11.13    Authorization to File Proof of Claim. In case of the pendency
of any bankruptcy, insolvency or other similar proceeding with respect to any
Credit Party, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable or whether the Administrative Agent shall
have made any demand therefor) shall be entitled: (i) to file and prove a claim
in such proceeding for the full amount of the principal and interest owing and
unpaid in respect of the Loans and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for reimbursement under Section 12.05)
allowed in such proceeding; and (ii) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any trustee, liquidator or another similar official in any such proceedings
is hereby authorized by each Lender to make such payments to the Administrative
Agent for the account of such Lender. Nothing contained herein shall be deemed
to authorize the Administrative Agent to consent to or accept or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the obligations of the Credit Party hereunder or the rights of any
Lender, or to authorize the Administrative Agent to vote in respect of the claim
of any Lender in any such proceeding.

 



115 



 

 

Section 11.14    Credit Bids. Each Credit Party and each Secured Party hereby
irrevocably authorizes Administrative Agent, based upon the written instruction
of the Required Lenders, to bid and purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted (i) by the Administrative Agent under the provisions of the
Code, including pursuant to Sections 9-610 or 9-620 of the Code (ii) under the
provisions of the Bankruptcy Code, including Section 363, 365 and/or 1129 of the
Bankruptcy Code or (iii) by the Administrative Agent (whether by judicial action
or otherwise, including a foreclosure sale) in accordance with applicable law
(clauses (i), (ii) an (iii), a “Collateral Sale”); and in connection with any
Collateral Sale based upon the written instruction of Required Lenders, the
Administrative Agent may accept non-cash consideration, including debt and
equity securities issued by such acquisition vehicle under the direction or
control of the Administrative Agent and the Administrative Agent may offset all
or any portion of the Obligations against the purchase price of such Collateral.
Each Secured Party hereby agrees that, except as otherwise provided in any
Credit Documents, or with the written consent of the Administrative Agent and
the Required Lenders, it will not take any enforcement action, accelerate
obligations under any Credit Documents, or exercise any right that it might
otherwise have under applicable law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

 

Section 11.15    Binding Effect. Each Secured Party, by accepting the benefits
of the Credit Documents, agrees that (i) any action taken by the Administrative
Agent or the Required Lenders (or, if expressly required hereby, a greater
proportion of the Lenders) in accordance with the provisions of the Credit
Documents, (ii) any action taken by the Administrative Agent in reliance upon
the instructions of Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by the Administrative Agent or the Required
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

 

Article XII

 

Miscellaneous

 

Section 12.01    Amendments and Waivers. Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof, may be amended, supplemented
or modified except in accordance with the provisions of this Section 12.01. The
Required Lenders may, or, with the consent of the Required Lenders or the
Administrative Agent, as applicable, may, from time to time, (a) enter into with
the relevant Credit Party or Credit Parties written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or the Credit Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, that no such waiver,
amendment, supplement or modification shall directly:

 



116 



 

 

(i)                 (A) reduce or forgive any portion of any Loan or extend the
final expiration date of any Lender’s Commitment or extend the final scheduled
maturity date of any Loan or reduce the stated interest rate (it being
understood that only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrower to pay interest at the Default Rate or
amend Section 2.10(c), or (B) reduce or forgive any portion or extend the date
for the payment, of any interest or fee payable hereunder (other than as a
result of waiving the applicability of any post-default increase in interest
rates), or (C) amend or modify any provisions of Section 12.09(b) or any other
provision that provides for the pro rata nature of disbursements by or payments
to Lenders, in each case without the written consent of each Lender directly and
adversely affected thereby;

 

(ii)              amend, modify or waive any provision of this Section 12.01 or
reduce the percentages specified in the definitions of the term “Required
Lenders” or consent to the assignment or transfer by any Credit Party of its
rights and obligations under any Credit Document to which it is a party (except
as permitted pursuant to Section 9.03), in each case without the written consent
of each Lender directly and adversely affected thereby;

 

(iii)            increase the aggregate amount of any Commitment of any Lender
without the consent of such Lender;

 

(iv)             amend, modify or waive any provision of Article XI applicable
to the Administrative Agent without the written consent of the Administrative
Agent;

 

(v)               release all or substantially all of the Guarantors under the
Guarantee Agreement (except as expressly permitted by the Guarantee Agreement),
or release all or substantially all of the Collateral under the Security
Agreement and the Mortgages (except as expressly permitted thereby and in
Section 12.19), in each case without the prior written consent of each Lender;

 

(vi)             amend Section 2.10 so as to permit Interest Period intervals
greater than six months if not agreed to by all applicable Lenders; or

 

Notwithstanding the foregoing or anything to the contrary herein:

 

(i)                 this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent, and the
Borrower (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Loans and the
accrued interest and fees in respect thereof and (y) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders;

 



117 



 

 

(ii)              no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended, and amounts payable
to such Lender hereunder may not be permanently reduced without the consent of
such Lender (other than reductions in fees and interest in which such reduction
does not disproportionately affect such Lender);

 

(iii)            schedules to this Agreement and the Security Agreement may be
amended or supplemented by the delivery of a Compliance Certificate in
accordance with, and solely to the extent set forth in, Section 8.01(d); and

 

(iv)             this Agreement and any other Credit Document may be amended
solely with the consent of the Administrative Agent and the Borrower without the
need to obtain the consent of any other Lender if such amendment is delivered in
order to (x) correct or cure ambiguities, errors, omissions, defects, (y) effect
administrative changes of a technical or immaterial nature or (z) correct or
cure incorrect cross references or similar inaccuracies in this Agreement or the
applicable Credit Document, in each case with regards to clauses (x) through
(z), the correction of which is not adverse to the interest of any Lender.
Guarantees, collateral documents, security documents, intercreditor agreements,
and related documents executed in connection with this Agreement may be amended,
modified, terminated or waived, and consent to any departure therefrom may be
given, without the consent of any Lender if such amendment, modification, waiver
or consent is given in order to cause such guarantee, collateral document,
security document, intercreditor agreement or related document to be consistent
with this Agreement and the other Credit Documents. Any such amendment shall
become effective without any further consent of any other party to such Credit
Document.

 

Section 12.02    Notices and Other Communications; Facsimile Copies.

 

(a)               General. Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder or under any other
Credit Document shall be in writing (including by electronic transmission). All
such written notices shall be mailed, e-mailed or delivered to the applicable
address or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                 if to the Credit Parties, the Administrative Agent, to the
address, electronic mail address or telephone number specified for such Person
on Schedule 12.02 or to such other address, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

 

(ii)              if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, and the Administrative Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
12.02(c)), when delivered; provided, that notices and other communications to
the Administrative Agent pursuant to Article II shall not be effective until
actually received by such Person.

 



118 



 

 

(b)               Effectiveness of Electronic Documents and Signatures. Credit
Documents may be transmitted and/or signed by e-mail or other electronic
communication. The effectiveness of any such documents and signatures shall have
the same force and effect as manually signed originals and shall be binding on
all Credit Parties, the Administrative Agent and the Lenders.

 

(c)               Reliance by the Administrative Agent and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Notices of Borrowing) purportedly given by or on
behalf of any Credit Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

Section 12.03    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Credit Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

Section 12.04    Survival of Representations and Warranties. All representations
and warranties made hereunder and in the other Credit Documents shall survive
the execution and delivery of this Agreement and the making of the Loans
hereunder.

 



119 



 

 

Section 12.05    Payment of Expenses; Indemnification. The Borrower agrees,
subject to any limitations set forth in the Fee Letter, (a) to pay or reimburse
the Agents for all their reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of, and any amendment, waiver, supplement or modification to, this
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees, disbursements and other charges of one counsel (and, to the
extent necessary, one local counsel in any relevant jurisdiction and, if
reasonably required, one regulatory counsel) to the Agents and the Second Lien
Agent (unless the Agents and the Second Lien Agent are not affiliated), (b) to
pay or reimburse each Lender and the Agents for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents, including the reasonable and documented
fees, disbursements and other charges of counsel to the Agents and the Lenders
and other third party advisors to the Agents, and (c) to pay, indemnify and hold
harmless each Lender and the Agents and their respective Related Parties from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, and reasonable out-of-pocket costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
and documented fees, disbursements and other charges of one counsel, arising as
a result of the execution, delivery, enforcement, performance and administration
of this Agreement, the other Credit Documents and any such other documents,
including any of the foregoing relating to the violation of, noncompliance with
or liability under, any Environmental Law on the part of any Credit Party or any
of its Subsidiaries or any actual or alleged presence of Hazardous Materials as
a result of the operations of each Credit Party or any of its Subsidiaries,
including at any of their Real Property (all the foregoing in this clause (c),
collectively, the “indemnified liabilities”); provided, that the Credit Parties
shall have no obligation hereunder to the Agents or any Lender nor any of their
Related Parties with respect to indemnified liabilities arising from (i) the
gross negligence or willful misconduct of the party to be indemnified or one of
their Related Parties; (ii) disputes among the Agents, the Lenders and/or their
transferees; or (iii) diminution in value of any Real Property of any Credit
Party resulting from the presence of Hazardous Materials existing at such Real
Property on or before the Closing Date. The agreements in this Section 12.05
shall survive repayment of the Loans and all other amounts payable hereunder and
termination of this Agreement. To the fullest extent permitted by Applicable
Law, no Credit Party shall assert, and each Credit Party hereby waives, any
claim against any Lender, the Administrative Agent and their respective Related
Parties, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Lender, no
Agent nor any of their respective Related Parties shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby.

 

Section 12.06    Successors and Assigns; Participations and Assignments.

 

(a)               The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (i) except as set forth in Section 9.03,
no Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Credit Party without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section 12.06. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 12.06) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
Notwithstanding anything to the contrary herein, (a) any Lender shall be
permitted to pledge or grant a security interest in all or any portion of such
Lender’s rights hereunder including, but not limited to, any Loans (without the
consent of, or notice to or any other action by, any other party hereto) to
secure the obligations of such Lender or any of its Affiliates to any Person
providing any loan, letter of credit or other extension of credit to or for the
account of such Lender or any of its Affiliates and any agent, trustee or
representative of such Person and (b) the Administrative Agent shall be
permitted to pledge or grant a security interest in all or any portion of their
respective rights hereunder or under the other Credit Documents, including, but
not limited to, rights to payment (without the consent of, or notice to or any
other action by, any other party hereto), to secure the obligations of the
Administrative Agent or any of its Affiliates to any Person providing any loan,
letter of credit or other extension of credit to or for the account of the
Administrative Agent or any of its Affiliates and any agent, trustee or
representative of such Person.

 



120 



 

 

(b)               (i)          Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (other than to a
Defaulting Lender or to the Borrower or to any of the Borrower’s Affiliates or
Subsidiaries) (each, an “Eligible Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (which
consent in each case shall not be unreasonably withheld or delayed) of the
Administrative Agent; provided, that no consent of the Administrative Agent
shall be required for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, and provided further, that no consent of the Borrower shall be
required for any assignment hereunder.

 

(ii)             Assignments shall be subject to the consent of the
Administrative Agent; provided, that no consent of the Administrative Agent
shall be required for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund.

 

(iii)            Assignments shall be subject to the following additional
conditions:

 

(A)             except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000, unless
each of the Borrower and the Administrative Agent otherwise consents, which
consent, in each case, shall not be unreasonably withheld or delayed; provided,
however, that no such consent of the Borrower shall be required if an Event of
Default under Section 10.01(a), (c) (solely in respect of a breach of Section
8.01(a), (b), (c), (d) or (e), or Section 9.13) or Section 10.01(h) has occurred
and is continuing; and provided further, that contemporaneous assignments to a
single assignee made by affiliated Lenders or related Approved Funds and
contemporaneous assignments by a single assignor to affiliated Lenders or
related Approved Funds shall be aggregated for purposes of meeting the minimum
assignment amount requirements stated above;

 



121 



 

 

 

(B)             each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided, that this paragraph shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of Commitments or Loans;

 

(C)             the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided, that only one such fee shall be payable
in connection with simultaneous assignments to two or more Approved Funds; and

 

(D)            the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(E)             No Lender may assign or otherwise transfer its rights or
obligations hereunder to any of the Credit Parties.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to such
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee (by its execution and delivery of the
applicable Assignment and Acceptance to the Administrative Agent) and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(iv)             Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section 12.06, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 5.04 and 12.05); provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.06 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 12.06.

 



122 



 

 

(v)               The Administrative Agent, acting for this purpose on behalf of
the Borrower (but not as an agent, fiduciary or for any other purposes), shall
maintain a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the Total
Commitments of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). Further, the Register
shall contain the name and address of the Administrative Agent and the lending
office through which each such Person acts under this Agreement. The entries in
the Register shall be conclusive absent manifest error, and the Credit Parties,
the Administrative Agent, and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register, as in effect at the close of business on the
preceding Business Day, shall be available for inspection by the Borrower, and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(vi)             Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and any written consent to such assignment required by paragraph
(b)(i) of this Section 12.06, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
and until it has been recorded in the Register as provided in this paragraph.

 

(vii)          Notwithstanding the foregoing or anything to the contrary herein,
(i) no Person identified on Schedule 12.06 as a holder of 2023 Convertible
Notes, 2023 PIK Convertible Notes or other unsecured Indebtedness nor (ii) any
Affiliate of any Person identified on Schedule 12.06 to the extent such
Affiliate is either (x) identified as such in writing to the Administrative
Agent from time to time or (y) readily identifiable on the basis of such
Affiliate’s name, in each case, shall be permitted to acquire Loans hereunder by
means of exchanging such holder’s 2023 Convertible Notes, 2023 PIK Convertible
Notes or such other unsecured Indebtedness (or any similar exchange transaction)
for Loans hereunder. For the avoidance of doubt, the foregoing shall not
prohibit assignments of Loans to Persons identified on Schedule 12.06 and their
Affiliates in a transaction not involving an exchange of 2023 Convertible Notes,
2023 PIK Convertible Notes or other unsecured Indebtedness for Loans hereunder.

 



123 



 

 

(c)               (i) Any Lender may, without the consent of the Borrower, or
the Administrative Agent, sell participations to one or more banks or other
entities (other than a natural person, a Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided, that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i) of the first proviso to Section
12.01. Subject to paragraph (c)(ii) of this Section 12.06, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.10, 2.11
and 5.04, the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 12.06. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.09(b) as though it were a Lender, provided, that such Participant
agrees to be subject to Section 12.09(a) as though it were a Lender.

 

(ii)             A Participant shall not be entitled to receive any greater
payment under Section 2.10, 2.11 or 5.04 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 5.04 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 5.04 as though it were a Lender.

 

(iii)           Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Lender’s
obligations hereunder (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall not have
any responsibility for maintaining a Participant Register.

 



124 



 

 

Section 12.07    Replacements of Lenders Under Certain Circumstances.

 

(a)             The Borrower, at its sole cost and expense, shall be permitted
to replace any Lender (or any Participant), other than an Affiliate of the
Administrative Agent, that (i) requests reimbursement for amounts owing pursuant
to Sections 2.14, 2.15, 2.16 or 5.04, or (ii) is affected in the manner
described in Section 2.14(a)(iii) and as a result thereof any of the actions
described in such Section is required to be taken, provided, that (A) such
replacement does not conflict with any Applicable Law, (B) no Default or Event
of Default shall have occurred and be continuing at the time of such
replacement, (C) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and other amounts (other than any
disputed amounts) pursuant to Sections 2.14, 2.15, 2.16 or 5.04, as the case may
be, owing to such replaced Lender prior to the date of replacement, (D) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (E) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 12.06 (except that such
replaced Lender shall not be obligated to pay any processing and recordation fee
required pursuant thereto) and (F) any such replacement shall not be deemed to
be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.

 

(b)             If any Lender (a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination, which pursuant to the
terms of Section 12.01 requires the consent of all of the Lenders affected or
the Required Lenders and with respect to which the Required Lenders shall have
granted their consent, then, provided that no Default or Event of Default then
exists, the Borrower shall have the right (unless such Non-Consenting Lender
grants such consent), at its own cost and expense, to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans and Commitments to one or more assignees reasonably acceptable to the
Administrative Agent, provided, that: (i) all Obligations of the Borrower owing
to such Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment and (ii) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. In connection with any such assignment, the Borrower, the
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 12.06 (except that such Non-Consenting
Lender shall not be obligated to pay any processing and recordation fee required
pursuant thereto).

 

Section 12.08    Securitization. The Credit Parties hereby acknowledge that the
Lenders and their Affiliates may securitize the Loans (a “Securitization”)
through the pledge of the Loans as collateral security for loans to the Lenders
or their Affiliates or through the sale of the Loans or the issuance of direct
or indirect interests in the Loans to their controlled Affiliates, which loans
to the Lenders or their Affiliates or direct or indirect interests will be rated
by Moody’s, S&P or one or more other rating agencies. The Credit Parties shall,
to the extent commercially reasonable, cooperate with the Lenders and their
Affiliates to effect any and all Securitizations. Notwithstanding the foregoing,
no such Securitization shall release the Lender party thereto from any of its
obligations hereunder or substitute any pledgee, secured party or any other
party to such Securitization for such Lender as a party hereto and no change in
ownership of the Loans may be effected except pursuant to Section 12.06.

 



125 



 

 

Section 12.09    Adjustments; Set-off. (a) If any Lender (a “Benefited Lender”)
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 10.01(h), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans or interest thereon, such Benefited Lender shall
(i) notify the Administrative Agent of such fact and (ii) purchase for cash from
the other Lenders a participating interest in such portion of each such other
Lender’s Loans, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, that (x) if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest and (y)
the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant (as to which the provisions of this
Section shall apply).

 

Notwithstanding the foregoing, in the event that any Defaulting Lender shall
exercise any such right of setoff, (1) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.05(d) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (2) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

(b)             After the occurrence and during the continuance of an Event of
Default, to the extent consented to by Administrative Agent, in addition to any
rights and remedies of the Lenders provided by law, each Lender shall have the
right, without prior notice to the Borrower or any other Credit Party, any such
notice being expressly waived by the Credit Parties to the extent permitted by
Applicable Law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.

 



126 



 

 

Section 12.10    Counterparts. This Agreement and the other Credit Documents may
be executed by one or more of the parties thereto on any number of separate
counterparts (including by electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower, and the Administrative Agent.

 

Section 12.11    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 12.11, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by bankruptcy, insolvency, fraudulent conveyance,
moratorium, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law), as determined in good faith by the
Administrative Agent, then such provisions shall be deemed to be in effect only
to the extent not so limited.

 

Section 12.12    Integration. This Agreement and the other Credit Documents
represent the agreement of the Credit Parties, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any party hereto or thereto
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.

 

Section 12.13    GOVERNING LAW. THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS
(UNLESS EXPRESSLY PROVIDED OTHERWISE THEREIN) AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 12.14    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)              agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
or any Affiliate of the foregoing in any way relating to this Agreement or any
other Credit Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court;

 

(b)               consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 



127 



 

 

(c)             agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the applicable
party at its respective address set forth on Schedule 12.02 or on Schedule
1.01(a) or at such other address of which the Administrative Agent shall have
been notified pursuant thereto;

 

(d)             agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Credit Document
against the Borrower or any other Credit Party or their respective properties in
the courts of any jurisdiction;

 

(e)             waives, to the maximum extent not prohibited by law, all rights
of rescission, setoff, counterclaims, and other defenses in connection with the
repayment of the Obligations; and

 

(f)              waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section 12.14 any special, exemplary, punitive or consequential damages.

 

Section 12.15    Acknowledgments. Each Credit Party hereby acknowledges that:

 

(a)             it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;

 

(b)            neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Credit Parties arising out of or in connection
with this Agreement or any of the other Credit Documents, and the relationship
between the Administrative Agent and Lenders, on one hand, and the Credit
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c)             no joint venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Credit Parties and the Lenders.

 

Section 12.16    WAIVERS OF JURY TRIAL. THE CREDIT PARTIES, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

Section 12.17    Confidentiality. Each Agent and Lender shall hold all
Confidential Information confidential in accordance with its customary procedure
for handling confidential information of this nature and (in the case of a
Lender that is a bank) in accordance with safe and sound banking practices;
provided, that Confidential Information may be disclosed by the Administrative
Agent or Lender:

 



128 



 

 

(a)            as required by any governmental agency or representative thereof
(including, without limitation, public disclosures by the Administrative Agent,
Lender, or any of their Related Parties required by the SEC or any other
governmental or regulatory authority);

 

(b)             pursuant to legal process;

 

(c)             in connection with the enforcement of any rights or exercise of
any remedies by the Administrative Agent or Lender under this Agreement or any
other Credit Document or any action or proceeding relating to this Agreement or
any other Credit Document;

 

(d)            to the Administrative Agent’s or Lender’s attorneys, professional
advisors, independent auditors or Affiliates,

 

(e)             in connection with:

 

(i)              the establishment of any special purpose funding vehicle with
respect to the Loans,

 

(ii)             any Securitization permitted under Section 12.08;

 

(iii)           any prospective assignment of, or participation in, its rights
and obligations pursuant to Section 12.06, to prospective assignees or
Participants, as the case may be;

 

(iv)            any Hedging Transaction entered into or proposed to be entered
into in connection with the Loans made hereunder, to actual or proposed direct
or indirect contractual counterparties; and

 

(v)             any actual or proposed credit facility for loans, letters of
credit or other extensions of credit to or for the account of the Administrative
Agent or Lender or any of its Affiliates, to any Person providing or proposing
to provide such loan, letter of credit or other extension of credit or any
agent, trustee or representative of such Person; or

 

(f)              with the consent of the Borrower;

 

provided, that in the case of clause (e) hereof, the Person to whom Confidential
Information is so disclosed is advised of and has been directed to comply with
the provisions of this Section 12.17.

 

For purposes of this Section, “Confidential Information” means all information
received from a Credit Party or any Subsidiary, whether directly or from a
Credit Party or a Subsidiary’s managers, officers, employees, attorneys, agents,
or other advisors, relating to the Credit Parties or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Agents or any Secured Party on a nonconfidential basis prior to
disclosure by or on behalf of such Credit Party or any Subsidiary.

 



129 



 

 

 

 

Notwithstanding the foregoing, (A) each of the Administrative Agent, the Lenders
and any Affiliate thereof is hereby expressly permitted by the Credit Parties to
refer to any Credit Party and any of their respective Subsidiaries in connection
with any promotion or marketing undertaken by the Administrative Agent, Lender
or Affiliate and, for such purpose, the Administrative Agent, Lender or
Affiliate may utilize any trade name, trademark, logo or other distinctive
symbol associated with such Credit Party or such Subsidiary or any of their
businesses and (B) any information that is or becomes generally available to the
public (other than as a result of prohibited disclosure by the Administrative
Agent or Lender) shall not be subject to the provisions of this Section 12.17.

 

EACH LENDER ACKNOWLEDGES THAT CONFIDENTIAL INFORMATION (AS DEFINED IN THIS
SECTION 12.17) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY THE CREDIT
PARTIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE CREDIT PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE CREDIT PARTIES AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

Section 12.18    Press Releases, etc. Each Credit Party will not, and will not
permit any of its respective Subsidiaries, directly or indirectly, to publish
any press release or other similar public disclosure or announcements (including
any marketing materials) regarding this Agreement, the other Credit Documents,
the Transaction Documents, or any of the Transactions, without the consent of
the Administrative Agent, which consent shall not be unreasonably withheld.

 

Section 12.19    Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Credit Document, the
Administrative Agent is hereby irrevocably authorized by each Secured Party
(without requirement of notice to or consent of any Secured Party except as
expressly required by Section 12.01) to take any action requested by the
Borrower having the effect of releasing any Collateral or guarantee obligations
(i) to the extent necessary to permit consummation of any transaction not
prohibited by any Credit Document or that has been consented to in accordance
with Section 12.01, (ii) upon request by Borrower, to release any Guarantor that
has become an Excluded Subsidiary, provided, no Event of Default has occurred
and is continuing or (iii) under the circumstances described in paragraph (b)
below.

 



130 



 

 

(b)          At such time as (i) the Loans and the other Obligations (other than
Unasserted Contingent Obligations) shall have been paid in full and (ii) the
Commitments have been terminated, the Collateral shall be released from the
Liens created by the Security Documents, and the Security Documents and all
pledges and obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Credit Party under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.

 

(c)          Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
its interest in particular types or items of property, or to release any
guarantee obligations pursuant to this Section 12.19. In each case as specified
in this Section 12.19, the Administrative Agent will (and each Lender
irrevocably authorizes the Administrative Agent to), at the Borrower’s request
and expense, (i) execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, the Administrative Agent’s Liens and all notices of
security interests and liens previously filed by the Administrative Agent and
(ii) deliver all possessory collateral in the Administrative Agent’s possession,
custody or control to the Borrower (or the Borrower’s designee), and (iii)
execute and deliver to the applicable Credit Party such other documents as such
Credit Party may reasonably request to evidence the release of such item of
Collateral or obligation from the assignment, lien or security interest granted
under the Security Documents, in each case in accordance with the terms of the
Credit Documents and this Section 12.19.

 

Section 12.20    USA Patriot Act. Each Lender hereby notifies each Credit Party
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Credit Parties,
which information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act. Each Credit Party agrees to provide all such
information to the Lenders upon request by the Administrative Agent at any time,
whether with respect to any Person who is a Credit Party on the Closing Date or
who becomes a Credit Party thereafter.

 

Section 12.21    No Fiduciary Duty. Each Credit Party, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Credit
Parties, their respective Subsidiaries and Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their respective Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders or their respective Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

 



131 



 

 

Section 12.22     Authorized Officers. The execution of any certificate
requirement hereunder by an Authorized Officer shall be considered to have been
done solely in such Authorized Officer’s capacity as an officer of the
applicable Credit Party (and not individually). Notwithstanding anything to the
contrary set forth herein, the Secured Parties shall be entitled to rely and act
on any certificate, notice or other document delivered by or on behalf of any
Person purporting to be an Authorized Officer of a Credit Party and shall have
no duty to inquire as to the actual incumbency or authority of such Person.

 

Section 12.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution, and (b)
the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document, or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

[SIGNATURE PAGES FOLLOW]

 



132 



 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BORROWER: TELIGENT, INC., a Delaware corporation       By:       Name:    
Title:     OTHER GUARANTORS: [__________],   a [________]         By:      
Name:     Title:

 

Signature Page to Credit Agreement

 



 

 

 

ADMINISTRATIVE AGENT AND A LENDER: ACF FINCO I LP, a Delaware limited
partnership       By:       Name:     Title:     LENDER: ARES CAPITAL
CORPORATION, a Maryland corporation         By:       Name:     Title:      
CION ARES DIVERSIFIED CREDIT FUND       By:       Name:     Title:       ARES
CENTRE STREET PARTNERSHIP, L.P.,   By: Ares Centre Street GP, Inc., as general
partner       By:       Name:     Title:

 

Signature Page to Credit Agreement

 



 

 

 

  SALI FUND MANAGEMENT       By:       Name:     Title:       ARES COMMERCIAL
FINANCE,   By: Ares Commercial Finance GP LP, its general partner   By: ACF GP
LLC, its general partner       By:       Name:     Title:

 

Signature Page to Credit Agreement



 



 

 

 